Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AGREEMENT

 

Dated as of March 6, 2015

 

Between

 

AMH 2015-1 BORROWER, LLC

as Borrower

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

Section 1.1                      Definitions

1

Section 1.2                      Principles of Construction

40

Article II - GENERAL TERMS

40

Section 2.1                      Loan Commitment; Disbursement to Borrower

41

2.1.1                                                      Agreement to Lend and
Borrow

41

2.1.2                                                      Components of the
Loan

41

2.1.3                                                      Single Disbursement
to Borrower

41

2.1.4                                                      The Note, Mortgages
and Loan Documents

41

2.1.5                                                      Use of Proceeds

41

Section 2.2                      Interest Rate

41

2.2.1                                                      Applicable Interest
Rate

41

2.2.2                                                      Interest Calculation

41

2.2.3                                                      Default Rate

42

2.2.4                                                      Usury Savings

42

Section 2.3                      Loan Payment

42

2.3.1                                                      Monthly Debt Service
Payments

42

2.3.2                                                      Payments Generally

43

2.3.3                                                      Payment on Maturity
Date

43

2.3.4                                                      Late Payment Charge

43

2.3.5                                                      Method and Place of
Payment

44

2.3.6                                                      Allocated Loan
Amounts

44

Section 2.4                      Prepayments

44

2.4.1                                                      Voluntary Prepayments

44

2.4.2                                                      Mandatory Prepayments

44

2.4.3                                                      Prepayments After
Default

48

2.4.4                                                      Prepayment/Repayment
Conditions

48

Section 2.5                      Release of Property

50

Section 2.6                      Rent Deposit Account

52

Section 2.7                      Cash Management

53

2.7.1                                                      Cash Management
Account

53

 

i

--------------------------------------------------------------------------------


 

2.7.2                                                      Order of Priority of
Funds in Cash Management Account

54

2.7.3                                                      Application During
Event of Default

56

2.7.4                                                      Payments Received in
the Cash Management Account

57

Section 2.8                      Withholding Taxes

57

Article III - REPRESENTATIONS AND WARRANTIES

60

Section 3.1                      General Representations

60

3.1.1                                                      Organization

60

3.1.2                                                      Proceedings

60

3.1.3                                                      No Conflicts

61

3.1.4                                                      Litigation

61

3.1.5                                                      Agreements

61

3.1.6                                                      Consents

61

3.1.7                                                      Solvency

61

3.1.8                                                      Other Debt

62

3.1.9                                                      Employee Benefit
Matters

62

3.1.10                                               Compliance with Legal
Requirements

63

3.1.11                                               Financial Information

63

3.1.12                                               Insurance

63

3.1.13                                               Tax Filings

64

3.1.14                                               Certificate of Compliance;
Licenses

64

3.1.15                                               Special Purpose
Entity/Separateness

64

3.1.16                                               Management

65

3.1.17                                               Illegal Activity

65

3.1.18                                               No Change in Facts or
Circumstances; Disclosure

65

3.1.19                                               Investment Company Act

65

3.1.20                                               Federal Reserve Regulations

65

3.1.21                                               Bank Holding Company

65

3.1.22                                               FIRPTA

66

3.1.23                                               Contracts

66

3.1.24                                               Embargoed Person

66

3.1.25                                               Perfection Representations

66

Section 3.2                      Property Representations

67

3.2.1                                                      Property/Title

67

3.2.2                                                      Adverse Claims

68

 

ii

--------------------------------------------------------------------------------


 

3.2.3                                                      Title Insurance
Owner’s Policy

68

3.2.4                                                      Deed

68

3.2.5                                                      Mortgage File
Required Documents

68

3.2.6                                                      Property Taxes and
HOA Fees

69

3.2.7                                                      Compliance with
Renovation Standards

69

3.2.8                                                      Condemnation;
Physical Condition

69

3.2.9                                                      Brokers

69

3.2.10                                               Leasing

69

3.2.11                                               Insurance

70

3.2.12                                               Lawsuits, Etc.

70

3.2.13                                               Orders, Injunctions, Etc.

70

3.2.14                                               Agreements Relating to the
Properties

70

3.2.15                                               Accuracy of Information
Regarding Property

70

3.2.16                                               Compliance with Legal
Requirements

71

3.2.17                                               Utilities and Public Access

71

3.2.18                                               Eminent Domain

71

3.2.19                                               Flood Zone

71

Section 3.3                      Survival of Representations

71

Article IV - BORROWER COVENANTS

72

Section 4.1                      Affirmative Covenants

72

4.1.1                                                      Preservation of
Existence

72

4.1.2                                                      Compliance with Legal
Requirements

72

4.1.3                                                      Special Purpose
Bankruptcy Remote Entity/Separateness

72

4.1.4                                                      Non-Property Taxes

73

4.1.5                                                      Access to the
Properties

73

4.1.6                                                      Cooperate in Legal
Proceedings

73

4.1.7                                                      Perform Loan
Documents

74

4.1.8                                                      Award and Insurance
Benefits

74

4.1.9                                                      Security Interest;
Further Assurances

74

4.1.10                                               Keeping of Books and
Records

74

4.1.11                                               Business and Operations

75

4.1.12                                               Loan Proceeds

75

4.1.13                                               Performance by Borrower

75

4.1.14                                               Leasing Matters

75

 

iii

--------------------------------------------------------------------------------


 

4.1.15                                               Borrower’s Operating
Account

75

4.1.16                                               Security Deposits

75

4.1.17                                               Investment of Funds in Cash
Management Account, Subaccounts, Rent Deposit Account and Security Deposit
Account

76

4.1.18                                               Operation of Property

77

4.1.19                                               Anti-Money Laundering

77

4.1.20                                               Embargoed Persons

78

4.1.21                                               ERISA Matters

78

4.1.22                                               Formation of a Borrower TRS

78

Section 4.2                      Negative Covenants

79

4.2.1                                                      Operation of Property

79

4.2.2                                                      Indebtedness

79

4.2.3                                                      Liens

80

4.2.4                                                      Limitation on
Investments

80

4.2.5                                                      Limitation on
Issuance of Equity Interests

80

4.2.6                                                      Restricted Junior
Payments

80

4.2.7                                                      Principal Place of
Business, State of Organization

80

4.2.8                                                      Dissolution

81

4.2.9                                                      Change In Business

81

4.2.10                                               Debt Cancellation

81

4.2.11                                               Changes to Accounts

81

4.2.12                                               Zoning

81

4.2.13                                               No Joint Assessment

82

4.2.14                                               Limitation on Transactions
with Affiliates

82

4.2.15                                               ERISA

82

4.2.16                                               No Embargoed Persons

82

4.2.17                                               Transfers

82

4.2.18                                               Class XS Certificates

85

Section 4.3                      Reporting Covenants

85

4.3.1                                                      Financial Reporting

85

4.3.2                                                      Annual Budget

87

4.3.3                                                      Reporting on Adverse
Effects

88

4.3.4                                                      Litigation

88

4.3.5                                                      Event of Default

88

4.3.6                                                      Other Defaults

88

 

iv

--------------------------------------------------------------------------------


 

4.3.7                                                      Properties Schedule

88

4.3.8                                                      Disqualified
Properties

89

4.3.9                                                      Security Deposits in
Cash Management Account

89

4.3.10                                               Advance Rents Received

89

4.3.11                                               Rent Refunds

89

4.3.12                                               ERISA Matters

89

4.3.13                                               Leases

91

4.3.14                                               Periodic Rating Agency
Information

91

4.3.15                                               Other Reports

91

4.3.16                                               HOA Reporting

91

Section 4.4                      Property Covenants

92

4.4.1                                                      Ownership of the
Property

92

4.4.2                                                      Liens Against the
Property

93

4.4.3                                                      Condition of the
Property

93

4.4.4                                                      Compliance with Legal
Requirements

93

4.4.5                                                      Property Taxes and
HOA Fees

93

4.4.6                                                      Compliance with
Agreements Relating to the Properties

94

4.4.7                                                      Leasing

94

4.4.8                                                    Verification of HOA
Payments

94

Article V - INSURANCE; CASUALTY; CONDEMNATION

95

Section 5.1                      Insurance

95

5.1.1                                                      Insurance Policies

95

Section 5.2                      Casualty

99

Section 5.3                      Condemnation

99

Section 5.4                      Restoration

101

Article VI - RESERVE FUNDS

106

Section 6.1                      Tax Funds; HOA Funds

106

6.1.1                                                      Deposits of Tax Funds

106

6.1.2                                                      Release of Tax Funds

106

6.1.3                                                      Special Reserve of
Tax Funds

106

6.1.4                                                      Deposits of HOA Funds

107

6.1.5                                                      Release of HOA Funds

107

Section 6.2                      Insurance Funds

107

6.2.1                                                      Deposits of Insurance
Funds

107

 

v

--------------------------------------------------------------------------------


 

6.2.2                                                      Release of Insurance
Funds

108

6.2.3                                                      Acceptable Blanket
Policy

108

Section 6.3                      Capital Expenditure Funds

108

6.3.1                                                      Deposits of Capital
Expenditure Funds

108

6.3.2                                                      Release of Capital
Expenditure Funds

108

Section 6.4                      Casualty and Condemnation Subaccount

109

Section 6.5                      Eligibility Reserve Subaccount

109

6.5.1                                                      Deposit of
Eligibility Funds

109

6.5.2                                                      Release of
Eligibility Funds

109

Section 6.6                      Cash Collateral

109

6.6.1                                                      Cash Collateral
Subaccount

109

6.6.2                                                      Withdrawal of Cash
Collateral Funds

110

6.6.3                                                      Release of Cash
Collateral Funds

110

6.6.4                                                      Extraordinary Expense

110

Section 6.7                      Advance Rent Funds

111

6.7.1                                                      Deposits of Advance
Rent Funds

111

6.7.2                                                      Release of Advance
Rent Funds

111

Section 6.8                      Reserve Funds, Generally

111

Article VII - DEFAULTS

112

Section 7.1                      Event of Default

112

Section 7.2                      Remedies

115

Section 7.3                      Remedies Cumulative; Waivers

116

Section 7.4                      Lender’s Right to Perform

117

Article VIII - Securitization

117

Section 8.1                      Securitization

117

8.1.1                                                      Sale of Notes and
Securitization

117

8.1.2                                                      Securitization Costs

118

Section 8.2                      Securitization Indemnification

118

Section 8.3                      Servicer

121

Article IX - MISCELLANEOUS

121

Section 9.1                      Successors

121

Section 9.2                      Lender’s Discretion; Rating Agency Review
Waiver

121

Section 9.3                      Governing Law

122

Section 9.4                      Modification, Waiver in Writing

122

 

vi

--------------------------------------------------------------------------------


 

Section 9.5                      Notices

122

Section 9.6                      Trial by Jury

124

Section 9.7                      Headings

124

Section 9.8                      Severability

124

Section 9.9                      Remedies of Borrower

124

Section 9.10               Offsets

125

Section 9.11               No Joint Venture

125

Section 9.12               Conflict; Construction of Documents

125

Section 9.13               Brokers and Financial Advisors

125

Section 9.14               Counterparts

125

Section 9.15               General Indemnity; Payment of Expenses

125

Section 9.16               No Third-Party Beneficiaries

127

Section 9.17               Exculpation of Lender

128

Section 9.18               No Fiduciary Duty

128

Section 9.19               PATRIOT Act Records

129

Section 9.20               Prior Agreements

129

Section 9.21               Publicity

130

Section 9.22               Delay Not a Waiver

130

Section 9.23               Schedules and Exhibits Incorporated

130

Section 9.24               Document Delivery

130

Section 9.25               Cross Default; Cross Collateralization; Waiver of
Marshalling of Assets

130

Section 9.26               Survival

131

Section 9.27               State Specific Provisions

131

9.27.1                                               California

131

9.27.2                                               Florida

132

9.27.3                                               Georgia

132

9.27.4                                               North Carolina

133

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedules and Exhibits

 

Schedules:

 

 

 

 

 

Schedule I

-

Allocated Loan Amounts

Schedule II.A

-

Closing Date Properties Schedule

Schedule II.B

-

Form of Monthly Properties Schedule

Schedule II.C

-

Form of Quarterly Investor Rollup Report

Schedule III

-

Exceptions to Representations and Warranties

Schedule IV

-

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V

-

Periodic Rating Agency Information

Schedule VI

-

Midland Loan Services — AMH 2015-1 CMBS Asset Management Fees

Schedule VII

-

Applicable HOA Properties

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

-

Form of Blocked Account Control Agreement

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Deposit Account Control Agreement

Exhibit D

-

Form of Request for Release

 

viii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of March 6, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
AMH 2015-1 BORROWER, LLC, a Delaware limited liability company, having its
principal place of business at 30601 Agoura Road, Suite 200, Agoura Hills, CA
91301 (“Borrower”) and GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership, having an address at 200 West Street, New York, NY 10282
(“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                   Definitions.  For all purposes of
this Agreement, except as otherwise expressly required or unless the context
clearly indicates a contrary intent:

 

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

 

“Accrued Additional Interest” has the meaning set forth in Section 2.3.1(b).

 

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to applicable calendar month
set forth in the Advance Rent Disbursement Schedule.

 

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

 

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.

 

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

 

--------------------------------------------------------------------------------


 

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

 

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

 

“Affected Property” has the meaning set forth in Section 2.4.2(a).

 

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.3.6 and Section 2.4.4(e);
provided that (i) if a single Substitute Property is substituted for an Affected
Property or portfolio of Affected Properties pursuant to Section 2.4.2(a), then
the initial Allocated Loan Amount of such Substitute Property shall be the
Allocated Loan Amount of such Affected Property (or the aggregate Allocated Loan
Amounts of such Affected Properties) immediately prior to its (or their)
substitution, and (ii) if two (2) or more Substitute Properties are substituted
for a Affected Property or portfolio of Affected Properties pursuant to
Section 2.4.2(a), then the initial Allocated Loan Amount of each such Substitute
Property shall be a pro rata portion of the Allocated Loan Amount of such
Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, with such pro rata
portion determined based on the BPO Values of the Substitute Properties.  For
the avoidance of doubt, in connection with calculating the payments contemplated
by this Agreement, Lender will determine the Allocated Loan Amount for any
individual Property as of the date Lender received notice of the prepayment from
Borrower.

 

“ALTA” means American Land Title Association, or any successor thereto.

 

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.

 

“Anticipated Repayment Date” means April 9, 2025.

 

“Applicable HOA Properties” means with respect to any Applicable HOA State,
(i) all HOA Properties located in such Applicable HOA State except for any
Property (A)(1) as to which any Liens for HOA Fees are expressly subordinated to
the Lien of the Mortgage encumbering such Property and (2) the applicable Title
Insurance Policy insures against any loss sustained by Lender if such liens for
HOA Fees, including after-arising HOA liens, have Priority with respect to the
Lien of the Mortgage that encumbers such Property or (B) with respect to which
Borrower (x) delivered to Lender an opinion, satisfactory to Lender, from a
nationally recognized law firm (or one with prominent standing in the applicable
state) that affirmatively concludes that any Liens for HOA Fees (including
future-arising Liens for HOA Fees) would not

 

2

--------------------------------------------------------------------------------


 

have Priority and (y) delivers to Lender an updated legal opinion with the same
conclusion (which may be in the form of a bring-down or date-down opinion with
respect to an earlier delivered opinion) within twenty (20) Business Days after
the end of each calendar quarter, and (ii) all HOA Properties located in such
Applicable HOA State designated as an Applicable HOA Property pursuant to
Section 4.3.16(b).

 

“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of an HOA may be created through the
non-payment of HOA Fees assessed against a Property by such HOA and (B) any such
Lien would have Priority or (ii) a state designated as an Applicable HOA State
pursuant to Section 4.3.16(b).  For the avoidance of doubt, if any reported
decision of a state appellate court would result in the foregoing clauses
(i)(A) and (i)(B) applying in such state, then such state shall constitute an
Applicable HOA State.

 

“Applicable Component Spread” means, (i) with respect to Component A, 1.40% per
annum; (ii) with respect to Component B, 1.70% per annum, (iii) with respect to
Component C, 2.00% per annum, (iv) with respect to Component D, 2.30% per annum,
(v) with respect to Component E, 3.55% per annum and (vi) with respect to
Component F, 3.80% per annum.

 

“Applicable Interest Rate” means (i) prior to the Anticipated Repayment Date,
the Initial Interest Rate and (ii) on and after the Anticipated Repayment Date,
the ARD Interest Rate (or, when applicable pursuant to this Agreement or any
other Loan Document, the Default Rate).

 

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

 

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing and prior to the
Anticipated Repayment Date, included in the Annual Budget or, if during a Cash
Sweep Period or on and after the Anticipated Repayment Date, in an Approved
Annual Budget or (ii) approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed.  For the avoidance of doubt, any
budgeted Capital Expenditure amount for a calendar month may be carried forward
if unused in such calendar month; provided, however, no such unused amount may
be carried over from the last calendar month of any Approved Annual Budget to
the first calendar month of the next Approved Annual Budget.

 

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

 

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

 

“ARD Interest Rate” means, with respect to each Component, a rate per annum
equal to the sum of (i) three percent (3.00%) plus (ii) the greater of (A) the
Initial Interest Rate and (B) a rate equal to the sum of (1) Lender’s
determination as of the Anticipated Repayment Date (or the preceding Business
Day if the Anticipated Repayment Date is not a Business Day) of a rate equal to
the sum of (x) the bid side yield to maturity for the “on the run” United States
Treasury note with a 10 year maturity plus (y) the mid market 10 year swap
spread, each as displayed on

 

3

--------------------------------------------------------------------------------


 

Telerate Page 19901 on Dow Jones Telerate, Inc. (or as determined by Lender from
such other market source as Lender determines if such Telerate Page 19901 or
such service setting forth such yield and spread are not available at the time
of determination by Lender) plus (2) the Applicable Component Spread for such
Component.

 

“ARD Spread Interest” means the portion of interest accruing on the Components
from and after the Anticipated Repayment Date equal to (i) the excess of
interest accruing on the Components at the ARD Interest Rate over (ii) interest
accruing on the Components at the Initial Interest Rate.

 

“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Available Cash” has the meaning set forth in Section 2.7.2(i).

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

 

“Bankruptcy Action” means, with respect to any Person:

 

(i)                                     such Person shall fail generally to pay
its debts as they come due, or shall make a general assignment for the benefit
of creditors; or any case or other proceeding shall be instituted by such Person
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of it or its debts under the Bankruptcy Code; or such
Person shall take any corporate, limited partnership or limited liability
company action to authorize any of such actions; or

 

(ii)                                  a case or other proceeding shall be
commenced, without the application or consent of such Person in any court
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under the Bankruptcy Code, and (A) such case or
proceeding shall continue undismissed, or unstayed and in effect, for a period
of sixty (60) consecutive days or (B) an order for relief in respect of such
Person shall be entered in such case or proceeding or a decree or order granting
such other requested relief shall be entered.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

 

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive

 

4

--------------------------------------------------------------------------------


 

control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Borrower TRS” means a wholly-owned Delaware limited liability company
subsidiary of Borrower that is treated for US income tax purposes as a “taxable
REIT subsidiary”.

 

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.

 

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

 

“Broker Price Opinion” means a broker price opinion obtained by Lender.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.

 

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended June 30, 2015.

 

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs and leasing commissions).

 

“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.

 

“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.

 

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

 

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

 

5

--------------------------------------------------------------------------------


 

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

 

“Cash Management Account” has the meaning set forth in Section 2.7.1(a).

 

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

 

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low DSCR Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low DSCR Period has ended pursuant to the terms hereof.

 

“Casualty” has the meaning set forth in Section 5.2.

 

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

 

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

 

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

 

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

 

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

 

“Class XS Certificate” has the meaning set forth in that certain Trust and
Servicing Agreement dated as of the date hereof, among American Homes 4 Rent
Asset, LLC, Midland Loan Services, a Division of PNC Bank, National Association,
Wells Fargo Bank, National Association and Christiana Trust, a Division of
Wilmington Savings Fund Society, FSB.

 

“Closing Date” means the date of the funding of the Loan.

 

“Closing Date HOA Opinion” means the opinion of counsel to the Borrower executed
and delivered and dated as of the Closing Date regarding Applicable HOA States.

 

“Closing Date DSCR” means 1.63:1.00.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property,

 

6

--------------------------------------------------------------------------------


 

dated as of the date of the substitution), executed and delivered by Borrower,
constituting an assignment of the Lease or the Leases, as applicable, and the
proceeds thereof as Collateral for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.  The
Collateral Assignment of Leases and Rents may be included as part of the
Mortgage for such Property or Properties.

 

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Assignment of Management Agreement, each Mortgage
Document and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Lender a Lien on any real, personal or mixed property of that
Loan Party as security for the Obligations, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer Proceeds,
interest on amounts on deposit in the Cash Management Account and the Reserve
Funds, amounts paid by Borrower to the Cash Management Account pursuant to this
Agreement, and all other payments received with respect to such Property and all
“proceeds” (as defined in Section 9-102 of the UCC) of such Property.  For the
avoidance of doubt, Collections shall not include security deposits that have
not been forfeited by the applicable Tenant.

 

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

 

“Component” means individually or collectively, as the context may require,
Component A, Component B, Component C, Component D, Component E and Component F,
each as more particularly set forth in Section 2.1.2.

 

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

 

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

 

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

 

“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, a period
of thirty (30) days after the earlier of actual knowledge of such condition by a
Responsible Officer of Borrower or Manager or notice thereof by Lender to
Borrower; provided that, if Borrower is diligently pursuing such cure during
such thirty (30) day period and such failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period, then such cure period
shall be extended for another ninety (90) days so long as Borrower continues to
diligently pursue such cure and, provided, further, that if the Obligations have
been accelerated pursuant to Section 7.1(b), then the cure period hereunder
shall be reduced to zero (0) days.  If any failure of any Property to qualify as
an Eligible Property is not reasonably susceptible of cure, then no cure period
shall be available.  If any failure of any Property to qualify as an Eligible
Property is due to a Voluntary Action, then no cure period shall be available.

 

“Cut Off Date” means January 1, 2015.

 

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

 

“De-Leveraging Account” means an account maintained in Lender’s books and
records that is initially equal to zero and from time to time is (i) increased
by (A) the portion of any Release Amounts applied to prepay the Loan in excess
of the related Allocated Loan Amounts in connection with any Transfer of a
Property and (B) the amount of any voluntary prepayment of the Loan that is not
made in connection with a Transfer of a Property and (ii) decreased by the
amount in the De-Leveraging Account that has been previously applied to reduce
any Monthly Amortization Amount pursuant to the definition thereof.

 

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Yield Maintenance
Premium, if applicable, and any Accrued Additional Interest) due to Lender in
respect of the Loan under the Note, this Agreement, the Mortgage Documents, the
Environmental Indemnity or any other Loan Document.

 

8

--------------------------------------------------------------------------------


 

“Debt Service” means, with respect to any period of determination, the sum of
(i) the Monthly Amortization Amounts applicable to such period (but disregarding
any reduction thereof for the balance of the De-Leveraging Account) and
(ii) interest payments due under the Note for such period.

 

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

 

(i)                                     the numerator is the Underwritten Net
Cash Flow calculated for the twelve (12) month period ending on the date of
determination; and

 

(ii)                                  the denominator is the sum of
(A) aggregate Monthly Debt Service Payment Amounts for the twelve (12) month
period following such date of determination, and (B) the regular monthly fee of
the certificate administrator (deemed to be $5,658 per month) and the trustee
(deemed to be $417 per month) under the Servicing Agreement for such twelve (12)
month period.

 

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (i) the Maximum Legal Rate or (ii) three percent
(3%) above the Applicable Interest Rate for each such Component.

 

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank (and
Midland Loan Services, a division of PNC Bank, National Association, with
respect to the initial Deposit Account Control Agreement), providing for
springing control by Lender, substantially in the form set forth as Exhibit C
attached hereto or such other form as may be reasonably acceptable to Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) all
such Applicable HOA Properties are designated by Borrower to Lender in writing
as Designated HOA Properties.

 

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

 

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

 

9

--------------------------------------------------------------------------------


 

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

 

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” means:

 

(i)                                     PNC Bank, National Association so long
as PNC Bank, National Association’s long term unsecured debt rating shall be at
least “A2” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for more than 30 days) or
PNC Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for 30
days or less); or

 

(ii)                                  a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (A) “AA” by S&P, (B) “AA” and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(C) “Aa2” by Moody’s;

 

provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to Rent Deposit Accounts and Security Deposit Accounts
only, so long as Wells Fargo Bank, National Association’s short term unsecured
debt rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if
then rated by KBRA).

 

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

 

(i)                                     the form of Lease reflects customary
market standard terms;

 

(ii)                                  the Lease is entered into on an
arms-length basis without payment support by any Borrower or its Affiliates
(provided, that any incentives offered to Tenants shall not be deemed to
constitute such payment support);

 

(iii)                               the Lease is to a bona fide third-party
Tenant; and

 

(iv)                              the Lease is in compliance with all applicable
Legal Requirements in all material respects.

 

10

--------------------------------------------------------------------------------


 

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.15, such
sentence shall be read as if it was not qualified by Borrower’s knowledge.

 

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

 

(i)                                     the Tenant is not subject to an ongoing
Bankruptcy Action as of the date such Tenant is initially screened by Borrower
prior to the execution of a Lease by such Tenant;

 

(ii)                                  at the time of such initial screening, the
Tenant is not listed on any Government List; and

 

(iii)                               the Tenant otherwise generally conforms to
Borrower’s internal tenant leasing criteria in all material respects at the time
such tenant is screened by Borrower.

 

“Embargoed Person” has the meaning set forth in Section 4.2.16.

 

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

 

“Equity Owner” means AMH 2015-1 Equity Owner, LLC, a Delaware limited liability
company.

 

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

 

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

 

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

 

“Event of Default” has the meaning set forth in Section 7.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (A) such Lender acquires such interest in the
Loan or (B) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.8, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender’s failure to comply with Section 2.8(e),
and (iv) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Management Agreement” means that certain Management Agreement, dated
as of the Closing Date, between Borrower and Existing Manager, pursuant to which
Existing Manager provides management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Existing Manager” means American Homes 4 Rent Management Holdings, LLC, a
Delaware limited liability company.

 

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

12

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fitch” means Fitch, Inc.

 

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

 

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

 

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) annualized market rents for Properties that are vacant as of such
date.  For purposes of clause (ii) market rents shall be determined by Borrower
or, if reasonably required by Lender, by RentRange or any other nationally
recognized rental rate reporting service selected by Lender in its reasonable
discretion (such nationally recognized rental rate reporting service’s fee to be
at Borrower’s sole cost and expense); provided that Borrower may object to any
such determination by RentRange

 

13

--------------------------------------------------------------------------------


 

or other nationally recognized rental rate reporting service by delivering
written notice to Lender within five (5) Business Days of any such determination
and, in such event, the market rents so objected to shall be as determined by an
independent broker opinion of market rent obtained by Lender at Borrower’s sole
cost and expense.

 

“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.

 

“HOA Fees” all homeowner’s and condominium dues, fees, assessments and
impositions, and any other charges levied or assessed or imposed against a
Property, or any part thereof, by an HOA.

 

“HOA Funds” has the meaning set forth in Section 6.1.4.

 

“HOA Property” means a Property which is subject to an HOA.

 

“HOA Subaccount” has the meaning set forth in Section 6.1.4.

 

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

 

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.

 

“Indemnified Persons” has the meaning set forth in Section 8.2(b).

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

 

“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,

 

14

--------------------------------------------------------------------------------


 

supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.

 

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

 

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

 

(i)                                     a member, partner, equityholder,
manager, director, officer or employee of Borrower or any of its equityholders
or Affiliates (other than as an Independent Director of Borrower or an Affiliate
of Borrower that is not in the direct chain of ownership of Borrower and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

 

(ii)                                  a creditor, supplier or service provider
(including provider of professional services) to Borrower or any of its
equityholders or Affiliates (other than a nationally-recognized company that
routinely provides professional Independent Directors and other corporate
services to Borrower or any of its Affiliates in the ordinary course of its
business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that controls (whether directly,
indirectly or otherwise) any of clauses (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of the Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.  For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

 

“Initial Interest Rate” means, with respect to each Component, an interest rate
per annum equal to the rate set forth opposite such Component in the table
below:

 

Component

 

Interest Rate

 

Component A

 

3.5735

%

Component B

 

3.9195

%

Component C

 

4.2165

%

Component D

 

4.5135

%

Component E

 

5.7455

%

Component F

 

5.9915

%

 

“Initial Principal Balance” means $552,830,000.

 

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.

 

“Insurance Funds” has the meaning set forth in Section 6.2.1.

 

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

 

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

 

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
calendar month prior to the calendar month in which such Payment Date occurs;
provided, however, the initial Interest Period shall be the period commencing on
the Closing Date, and ending on and including March 30, 2015 and shall consist
of 25 days.

 

“IRS” means the United States Internal Revenue Service.

 

“KBRA” means Kroll Bond Rating Agency, Inc.

 

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (i) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (ii) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the Tenant.

 

16

--------------------------------------------------------------------------------


 

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

 

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Lending Parties” has the meaning set forth in Section 9.18(a).

 

“Liabilities” has the meaning set forth in Section 8.2(b).

 

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Collateral Document, and all other agreements, instruments and
documents delivered pursuant thereto or in connection therewith, as the same may
be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Loan Party” means Borrower, Equity Owner and each Borrower TRS (if any).

 

“Lockout Period” means the period commencing on the Closing Date and continuing
until and including the date that is one day before the Payment Date occurring
in May 2016.

 

“Low DSCR Cure Prepayment” means any voluntary prepayment made by Borrower to
Lender of the principal of the Loan during any Low DSCR Period.

 

“Low DSCR Period” shall commence if, as of any Calculation Date, the Debt
Service Coverage Ratio is less than 1.20:1.00, and shall end if (i) the
Properties have achieved, as of any two succeeding consecutive Calculation
Dates, a Debt Service Coverage Ratio of at least 1.20:1.00 or (ii) immediately
(without waiting for two (2) consecutive Calculation Dates) upon

 

17

--------------------------------------------------------------------------------


 

Borrower prepaying the principal amount of the Loan in an amount sufficient to
cause the Debt Service Coverage Ratio to be equal to or in excess of 1.20:1.00.

 

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

 

“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Management Fee Cap” means, with respect to each calendar month, six percent
(6.0%) of gross Rents and business interruption and/or rental loss insurance
proceeds, in each case, collected with respect to the Properties for such
calendar month; provided, that for purposes of determining gross Rents
collected, collections of Advance Rent shall be allocated to the applicable
calendar month set forth in the applicable Advance Rent Disbursement Schedule.

 

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

 

“Margin Stock” has the meaning set forth in Section 3.1.20.

 

“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.

 

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (b) the use, operation or value of the Properties, taken as a whole,
(c) the ability of Borrower to repay the principal and interest of the Loan when
due or to satisfy any of Borrower’s other obligations under the Loan Documents,
or (d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.

 

“Maturity Date” means April 9, 2045; or such earlier date on which the final
payment of principal of the Note becomes due and payable as herein or therein
provided, whether by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents,

 

18

--------------------------------------------------------------------------------


 

under the laws of such state or states whose laws are held by any court of
competent jurisdiction to govern the interest rate provisions of the Loan.

 

“Minimum Disbursement Amount” means $100,000.

 

“Monthly Amortization Amount” means, with respect to each Payment Date, an
amount equal to one-twelfth (1/12) of one percent (1%) of the Outstanding
Principal Balance on the Closing Date, reduced (but not below zero) by the
balance of the De-Leveraging Account as of such Payment Date.

 

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

 

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the sum of (i) the amount of interest which is then due on all of the
Components of the Loan at the Initial Interest Rate in the aggregate for the
Interest Period ending on the last day of the calendar month immediately
preceding such Payment Date plus (ii) the Monthly Amortization Amount.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

 

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

 

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

 

“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

 

19

--------------------------------------------------------------------------------


 

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

 

“Non-Property Taxes” means all Taxes other than Property Taxes.

 

“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of the Initial Principal Balance, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP.  Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties
(iii) management fees in an amount equal to the greater of (A) actual management
fees or (B) the Management Fee Cap, (iv) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (v) operational equipment and
other lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and HOA Fees, (vii) insurance premiums and (viii) Property
maintenance expenses.  Notwithstanding the foregoing, Operating Expenses shall
not include (A) depreciation or amortization, (B) income taxes or other charges
in the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards, (D) any loss that is covered by the Policies,
including any portion of a loss that is subject to a deductible under the
Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses incurred in
connection with the acquisition, initial renovation and initial leasing of
Properties and other activities undertaken prior to such initial lease that do
not constitute recurring operating expenses to be paid by Borrower, including
eviction of existing tenants, incentive payments to tenants and other similar
expenses, (H) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the

 

20

--------------------------------------------------------------------------------


 

management fee set forth in the Management Agreement), (J) any expenses that
relate to a Property from and after the release of such Property in accordance
with Section 2.5, (K) bad debt expense with respect to Rents, (L) the value of
any free rent or other concessions provided with respect to the Properties, or
(M) corporate overhead expenses incurred by Borrower’s Affiliates.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Relevant
Parties contained in any other Loan Document; and (iii) the performance of each
obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.

 

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

 

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be May 9, 2015.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Periodic Rating Agency Information” has the meaning set forth in
Section 4.3.14.

 

21

--------------------------------------------------------------------------------


 

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

 

“Permitted Investments” means:

 

(i)                                     obligations of, or obligations fully
guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality thereof provided such obligations are backed by the
full faith and credit of the United States including, without limitation,
obligations of: the U.S. Treasury (all direct or fully guaranteed obligations),
the Farmers Home Administration (certificates of beneficial ownership), the
General Services Administration (participation certificates), the U.S. Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(ii)                                  federal funds, unsecured certificates of
deposit, time deposits, bankers’ acceptances and repurchase agreements with
maturities of not more than 365 days of any bank, (A) in the case of such
investments with maturities of 30 days or less, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if

 

22

--------------------------------------------------------------------------------


 

rated by S&P, must not have an “r” highlighter affixed to their rating, (3) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;

 

(iii)                               fully Federal Deposit Insurance
Corporation-insured demand and time deposits in, or certificates of deposit of,
or bankers’ acceptances issued by, any bank or trust company, savings and loan
association or savings bank, (A) in the case of such investments with maturities
of 30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three months or less, but more than 30 days, the short term obligations of which
are rated in the highest short term rating category by each Rating Agency (or,
if not rated by all Approved Rating Agencies, rated by Moody’s in the highest
short term rating category) and the long term obligations of which are rated at
least “A1” by Moody’s (or such lower rating for which Rating Agency Confirmation
is received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “Aa3” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), and (D) in the
case of such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s); provided, however,
that the investments described in this clause must (1) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (2) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (3) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;

 

(iv)                              debt obligations with maturities of not more
than 365 days and at all times rated by each Rating Agency in its highest
long-term unsecured rating category (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in its highest long-term unsecured rating category);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

23

--------------------------------------------------------------------------------


 

(v)                                 commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof) with maturities of not more than 365 days (A) in the case
of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A2” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (B) in the case
of such investments with maturities of three months or less, but more than 30
days, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated Moody’s in the highest short term rating category) and the long
term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category ) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

 

(vi)                              units of taxable money market funds, which
funds are regulated investment companies and invested solely in obligations
backed by the full faith and credit of the United States, which funds have the
highest rating available from each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by at least one Approved Rating Agency and
otherwise acceptable to each other Approved Rating Agency, as confirmed in
writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

(vii)                           any other security, obligation or investment
which has been specifically approved as a Permitted Investment in writing (A) by
Lender and (B) each Rating Agency, as confirmed by satisfaction of the Rating
Agency Condition with respect to each Approved Rating Agency;

 

24

--------------------------------------------------------------------------------


 

provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

 

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.3 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and that
would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion
and (viii) rights of Tenants as Tenants only under Leases permitted hereunder.

 

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Placement Agents” has the meaning set forth in Section 9.13.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

 

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the

 

25

--------------------------------------------------------------------------------


 

institution of proceedings by a foreign governmental authority to appoint a
trustee to administer any Foreign Plan; or (vii) the partial or complete
withdrawal of any Loan Party or any of its ERISA Affiliates from a Multiemployer
Plan or Foreign Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Policy” and “Policies” shall have the respective meanings set forth in
Section 5.1.1(b).

 

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice.  A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date.  If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above.  Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.

 

“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of a Mortgage with respect to the relevant HOA
Property.

 

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, and supplemented quarterly by the data
included on Schedule II.C pursuant to Section 4.3.7.

 

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder.  The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real
property, Improvements and personal property.

 

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

 

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

 

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with

 

26

--------------------------------------------------------------------------------


 

respect thereto now or hereafter levied or assessed or imposed by a Governmental
Authority against any Property, any Collateral, any part of either of the
foregoing or Borrower.

 

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
Manager.

 

“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

 

“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Sponsor and/or (iii) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred and fifty (250) residential rental properties in each metropolitan
statistical area in which the applicable Properties to be managed by such Person
are located and is not the subject of a bankruptcy or similar proceeding;
provided, that in the case of the foregoing subclause (iii), Borrower shall have
obtained a Rating Agency Confirmation in respect of the management of the
Properties by such Person; and provided, further, that in the case of the
foregoing subclause (ii) and subclause (iii), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an Additional Insolvency Opinion if such
an opinion is requested by Lender.

 

“Qualified Release Property Default” has the meaning set forth in
Section 2.5(b).

 

“Qualified Transferee” means (i) Sponsor or (ii) any Person that (A) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (B) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (C) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (D) with respect to the applicable Transfer to such
Person, Borrower shall have obtained a Rating Agency Confirmation.

 

“Quarterly HOA Report” has the meaning set forth in Section 4.3.16.

 

“Quarterly Investor Rollup Report” has the meaning set forth in Section 4.3.7.

 

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.  In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the Approved Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.

 

“Register” has the meaning set forth in Section 8.1.

 

27

--------------------------------------------------------------------------------


 

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

 

(i)                                     prior to the Anticipated Repayment Date:

 

(A)                               in connection with the Transfer of a Property
(other than a Designated HOA Property) pursuant to Section 2.5 or any failure of
a Property to qualify as an Eligible Property due to the occurrence of a
Voluntary Action (such Properties, “Release Premium Properties”), (A) 105% of
the Allocated Loan Amount for such Property if the sum of the initial Allocated
Loan Amounts of all Release Premium Properties, including such Property, is less
than $55,283,000, (B) 110% of the Allocated Loan Amount for such Property if the
sum of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $55,283,000 but less than
$82,924,500, (C) 115% of the Allocated Loan Amount for such Property if the sum
of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $82,924,500 but less than
$110,566,000, and (D) 120% of the Allocated Loan Amount for such Property if the
sum of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is equal to or greater than $110,566,000;

 

(B)                               in connection with any failure of a Property
to qualify as an Eligible Property, other than due to the occurrence of a
Voluntary Action, that is not cured within the applicable Cure Period, an amount
equal to 100% of the Allocated Loan Amount for such Property;

 

(C)                               in connection with any Condemnation or
Casualty of any Property for which prepayment of the Release Amount is required
pursuant to Section 5.3 or Section 5.4, 100% of the Allocated Loan Amount for
such Property; and

 

(D)                               in connection with the release of Designated
HOA Properties, a percentage of the Allocated Loan Amounts for such Properties
that is (A) at least equal to 100% and (B) with respect to such percentage of
Allocated Loan Amount, Borrower has obtained a Rating Agency Confirmation; and

 

(ii)                                  from and after the Anticipated Repayment
Date:

 

(A)                               for Release Premium Properties, 100% of the
Net Transfer Proceeds for such Property, subject to the provisions of
Section 2.5(k);

 

(B)                               in connection with any failure of a Property
to qualify as an Eligible Property, other than due to the occurrence of a
Voluntary Action, that is not cured within the applicable Cure Period, an amount
equal to 100% of the Allocated Loan Amount for such Property;

 

(C)                               in connection with any Condemnation or
Casualty of any Property for which prepayment of the Release Amount is required
pursuant to Section 5.3 or Section 5.4, 100% of the Net Proceeds for such
Property; and

 

28

--------------------------------------------------------------------------------


 

(D)                               in connection with the release of Designated
HOA Properties, a percentage of the Allocated Loan Amounts for such Properties
that is (A) at least equal to 100% and (B) with respect to such percentage of
Allocated Loan Amount, Borrower has obtained a Rating Agency Confirmation.

 

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

 

“Release Property” has the meaning set forth in Section 2.5.

 

“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).

 

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

 

“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.

 

“Rent Deposit Account” has the meaning set forth in Section 2.6 (a).

 

“Rent Deposit Bank” has the meaning set forth in Section 2.6 (a).

 

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.

 

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.

 

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

 

“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, provided, that with respect to this
clause (A), (x) if such management agreement provides for the payment of
management fees at a rate that is in excess of the rate provided for under the
Existing Management Agreement, then Borrower shall have obtained a Rating Agency
Confirmation with respect to such increase in management fees and (y) otherwise
Lender, at its option, may require that Borrower obtain a Rating Agency
Confirmation with respect to such management agreement or (C) a management
agreement with a Manager approved by Lender in accordance with
Section 4.1.18(b)(y) and satisfying the conditions set forth in clauses (x) and

 

29

--------------------------------------------------------------------------------


 

(y) above, and (ii) an assignment of management agreement and subordination of
management fees substantially in the form of the Assignment of Management
Agreement dated as of the Closing Date (or such other form and substance
reasonably acceptable to Lender and the Qualified Manager).

 

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

 

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit C.

 

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article 6, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the HOA Funds,
the Tax Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds,
the Eligibility Funds and the Advance Rent Funds.

 

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

 

“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article 6.

 

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

 

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

 

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).

 

“Restricted Party” means, collectively, each Borrower TRS, Borrower, Equity
Owner, and any other direct or indirect equity holder in a Borrower TRS,
Borrower or Equity Owner up

 

30

--------------------------------------------------------------------------------


 

to, but not including, the first direct or indirect equity holder that has
substantial assets other than the Properties and the other Collateral.

 

“Review Waiver” has the meaning set forth in Section 9.2(b).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Securities” has the meaning set forth in Section 8.1.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 8.1.1(a).

 

“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).

 

“Servicer” has the meaning set forth in Section 8.3.

 

“Servicing Agreement” has the meaning set forth in Section 8.3.

 

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

 

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).

 

“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.

 

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

 

(i)                                     is and shall be organized solely for the
purpose of (A) in the case of Borrower, acquiring, maintaining, renovating,
rehabilitating, owning, holding, marketing, selling, leasing, transferring,
managing and operating the Properties, entering into and performing its
obligations under the Loan Documents to which it is a party, refinancing the
Properties in connection with a permitted repayment of the Loan, acting

 

31

--------------------------------------------------------------------------------


 

as the sole member of any Borrower TRS and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, (B) in the case
of Equity Owner, acting as the sole member of Borrower and transacting lawful
business that is incident, necessary and appropriate to accomplish the foregoing
or (C) in the case of a Borrower TRS, marketing and selling Properties and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

 

(ii)                                  has not engaged and shall not engage in
any business unrelated to (A) in the case of Borrower, the acquisition,
renovation, maintenance, ownership, holding, marketing, sale, leasing, transfer,
management, operation or financing of the Properties, (B) in the case of Equity
Owner, acting as the sole member of Borrower or (C) in the case of a Borrower
TRS, marketing and selling Properties;

 

(iii)                               has not owned and shall not own any real
property other than the Properties;

 

(iv)                              does not have, shall not have and at no time
had any assets other than (A) in the case of Borrower, the Properties and
personal property necessary or incidental to its ownership and operation of the
Properties, (B) in the case of Equity Owner, its membership interest in Borrower
and personal property necessary or incidental to its ownership of such interest
or (C) in the case of a Borrower TRS, Properties and personal property necessary
or incidental to its marketing and sale of Properties;

 

(v)                                 shall not cause, consent to or permit any
amendment of its certificate of formation or its limited liability company
agreement with respect to the matters set forth in this definition;

 

(vi)                              with respect to each of Borrower, Equity Owner
and each Borrower TRS, (A) is and shall be a Delaware limited liability company,
(B) has and shall have at least two (2) Independent Directors serving as
managers of such company, (C) shall not take any of the following actions and
shall not cause or permit the members or managers of such entity to take any of
the following actions, either with respect to itself or, with respect to any
subsidiary of it that is a Loan Party, in each case unless two (2) Independent
Directors then serving as managers of the company shall have participated
consented in writing to such action (each, a “Material Action”): (1) filing or
consenting to the filing of any petition, either voluntary or involuntary, to
take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (2) seeking or consenting to the appointment of a
receiver, liquidator or any similar official of any Loan Party or a substantial
part of its business, (3)  making an assignment for the benefit of creditors by
any Loan Party, (4) admitting in writing its inability to pay debts generally as
they become due, (5) declaring or effectuating a moratorium on the payment of
any obligations of any Loan Party, or (6) taking any action in furtherance of
the foregoing, provided, for purposes of clauses (4) and (6), the following
shall not constitute a Material Action: (x) admissions or statements which are
compelled and required by law and which are true and correct, or (y) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going

 

32

--------------------------------------------------------------------------------


 

concern” qualification in its audited financial statements, that (I) Borrower
cannot pay its Operating Expenses, (II) Borrower cannot pay debt service on the
Loan, or (III) Borrower cannot repay or refinance the Loan on the Maturity Date
and (D) under the terms of its limited liability company agreement, immediately
prior to the withdrawal or dissolution of the last remaining member of the
company, each of the persons acting as Independent Director of such entity
shall, without any action of any Person, automatically be admitted as members of
the limited liability company (“Special Members”) and shall pursue and continue
the existence of the limited liability company without dissolution and such
Special Members may not resign as such until (i) a successor Special Member has
been admitted to the limited liability company as a Special Member and (ii) such
successor Special Member has also accepted its appointment as an Independent
Director;

 

(vii)                           has and shall have a limited liability agreement
that provides that, to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Delaware Limited Liability Company Act, the
Independent Directors of a Loan Party shall not be liable to such Loan Party,
its equity holders or any other Person bound by its limited liability agreement
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Director acted in bad faith or engaged in willful misconduct;

 

(viii)                        has and shall have a limited liability agreement
that provides that such entity shall not (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets; or (C) amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender;

 

(ix)                              has at all times been and shall intend at all
times to remain solvent and has paid and shall pay its debts and liabilities
(including, a fairly-allocated portion of any personnel and overhead expenses
that it shares with any Affiliate) from its assets as the same shall become due,
and has maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not require any direct or indirect member of any Loan Party to make any
additional capital contributions to such Loan Party;

 

(x)                                 has not failed and shall not fail to correct
any known misunderstanding regarding the separate identity of such entity and
has not identified and shall not identify itself as a division of any other
Person;

 

(xi)                              has maintained and shall maintain its bank
accounts, books of account, books and records separate from those of any other
Person and, to the extent that it is required to file tax returns under
applicable law, has filed and shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns;

 

(xii)                           has maintained and shall maintain its own
records, books, resolutions and agreements;

 

33

--------------------------------------------------------------------------------


 

(xiii)                        has not commingled and, except as contemplated by
this Agreement, shall not commingle its funds or assets with those of any other
Person and has not participated and shall not participate in any cash management
system with any other Person; provided; that a Borrower TRS may commingle its
assets with those of Borrower and may participate in Borrower’s cash management
system;

 

(xiv)                       has held and shall hold its assets in its own name;
provided that a Borrower TRS may hold assets in Borrower’s name;

 

(xv)                          has conducted and shall conduct its business in
its name or in a name franchised or licensed to it by an entity other than an
Affiliate of itself or of Borrower, except for business conducted on behalf of
itself by another Person under a business management services agreement that is
on commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

 

(xvi)                       (A) has maintained and shall maintain its financial
statements, accounting records and other entity documents separate from those of
any other Person; (B) has shown and shall show, in its financial statements, its
asset and liabilities separate and apart from those of any other Person; and
(C) has not permitted and shall not permit its assets to be listed as assets on
the financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

 

(xvii)                    has paid and shall pay its own liabilities and
expenses, including the salaries of its own employees, out of its own funds and
assets, and has maintained and shall maintain a sufficient number of employees
or contract for sufficient services in light of its contemplated business
operations;

 

(xviii)                 has observed and shall observe all limited liability
company formalities;

 

(xix)                       has not incurred and shall not incur any
Indebtedness other than, (i) with respect to Borrower or a Borrower TRS,
Permitted Indebtedness, and (ii) with respect to Equity Owner, Equity Owner
Permitted Indebtedness;

 

(xx)                          has not assumed, guaranteed or become obligated
and shall not assume or guarantee or become obligated for the debts of any other
Person, has not held out and shall not hold out its credit as being available to
satisfy the obligations of any other Person or has not pledged and shall not
pledge its assets to secure the obligations of any other Person, in each case
except as permitted or contemplated by the Loan Documents;

 

(xxi)                       has not acquired and shall not acquire obligations
or securities of its members or any Affiliate; provided, that Equity Owner shall
be the sole member of Borrower and Borrower may organize a Borrower TRS as
contemplated hereby;

 

34

--------------------------------------------------------------------------------


 

(xxii)                    has allocated and shall allocate fairly and reasonably
any overhead expenses that are shared with any of its Affiliates, constituents,
or owners, or any guarantors of any of their respective obligations, or any
Affiliate of any of the foregoing, including, but not limited to, paying for
shared office space and for services performed by any employee of an Affiliate;

 

(xxiii)                 has maintained and used and shall maintain and use
separate stationery, invoices and checks bearing its name and not bearing the
name of any other entity unless such entity is clearly designated as being the
Special Purpose Entity’s agent;

 

(xxiv)                has not pledged and shall not pledge its assets to secure
the obligations of any other Person, except to Lender to secure the Loan;

 

(xxv)                   has held itself out and identified itself and shall hold
itself out and identify itself as a separate and distinct entity under its own
name or in a name franchised or licensed to it by an entity other than an
Affiliate of Borrower and not as a division or part of any other Person;

 

(xxvi)                has maintained and shall maintain its assets in such a
manner that it shall not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person;

 

(xxvii)             has not made and shall not make loans to any Person and has
not held and shall not hold evidence of indebtedness issued by any other Person
or entity (other than cash and Permitted Investments);

 

(xxviii)          has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

 

(xxix)                other than capital contributions and distributions
permitted under the terms of its organizational documents, has not entered into
or been a party to, and shall not enter into or be a party to, any transaction
with any of its members except in the ordinary course of its business and on
terms which are commercially reasonable terms comparable to those of an
arm’s-length transaction with an unrelated third party;

 

(xxx)                   has not had and shall not have any obligation to, and
has not indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

 

(xxxi)                has not had and shall not have any of its obligations
guaranteed by any Affiliate, except as provided by the Loan Documents;

 

(xxxii)             has not formed, acquired or held and shall not form, acquire
or hold any subsidiary, except as contemplated by the Loan Documents;

 

35

--------------------------------------------------------------------------------


 

(xxxiii)          has complied and shall comply with all of the terms and
provisions contained in its organizational documents;

 

(xxxiv)         has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

 

(xxxv)            has not permitted and shall not permit any Affiliate or
constituent party independent access to its bank accounts, except Manager
pursuant to a Management Agreement entered into in accordance with this
Agreement.

 

“Sponsor” means American Homes 4 Rent, a Maryland real estate investment trust.

 

“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to
Section 4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive
of Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).

 

“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

 

“Subaccounts” has the meaning set forth in Section 2.7.1(e).

 

“Substitute Mortgage Documents” has the meaning set forth in
Section 2.4.2(a)(ix).

 

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

 

“Tax Funds” has the meaning set forth in Section 6.1.1.

 

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

 

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

 

36

--------------------------------------------------------------------------------


 

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

 

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens).

 

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

 

“Transfer” has the meaning set forth in Section 4.2.17(b).

 

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

 

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
6.0% of all gross amounts realized with respect thereto, for any of the
following:  (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

 

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
(5) Business Days preceding the date on which acceleration has been declared,
or, as applicable, the date on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that service, or such
other page or replacement therefor on any successor service), or if such service
is not available, the Bloomberg Service (or any successor service), or if
neither Reuters nor the Bloomberg Service is available, under Section 504 in the
weekly statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for “On the
Run” U.S. Treasury obligations corresponding to the commencement of the
prepayment period.  If no such maturity shall so exactly correspond, yields for
the two most closely corresponding published maturities shall be calculated
pursuant to the foregoing sentence and the Treasury Constant Yield shall be
interpolated or extrapolated (as applicable) from such yields on a straight-line
basis (rounding, in the case of relevant periods, to the nearest month).

 

37

--------------------------------------------------------------------------------


 

“Trust Fund Expenses” means (i) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (i) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances;
(ii) all special servicing fees, work-out, liquidation fees and other fees
payable to any special servicer under the Servicing Agreement (A) after the Loan
is transferred to the special servicer as a result of (1) the occurrence of an
Event of Default or (2) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (B) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (iii) the regularly monthly
fee of the certificate administrator (capped at $5,658 per month) and the
trustee (capped at $417 per month) under the Servicing Agreement, (iv) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule VI,
(v) the costs and expenses of any Servicer or any special servicer (including
costs and expenses of any third party hired by such Servicer or special
servicer) in connection with (A) the determination of market rents for purposes
of and in accordance with clause (ii) of the definition of “GPR” and (B) the
verification of information set forth in Quarterly HOA Reports delivered
pursuant to clause (h) of Schedule V, as well as the verification and/or
preparation of any reports related to HOA compliance required to be performed by
the Servicer or special servicer under the Trust and Servicing Agreement and
(v) except for the regular monthly fees payable to the master servicer and any
operating advisor, any other cost, fee or expense of the Servicer, any special
servicer, the trustee, the operating advisor and any certificate administrator
under the Servicing Agreement (A) after the Loan is transferred to the special
servicer as a result of (1) the occurrence of an Event of Default or (2) an
acknowledgement by Borrower in writing that the Loan is likely to go into
default, (B) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (C) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or Equity Owner during the term of the Loan
(in each case including, but not limited to, (1) any costs and expenses in
connection with Broker Price Opinions and, where Broker Price Opinions are not
sufficient in accordance customary mortgage servicing standards, appraisals of
the Properties or the Equity Interests in Borrower (or any updates to Broker
Price Opinions or such appraisals) conducted by or on behalf of the Servicer
and/or special servicer, (2) property inspections conducted by or on behalf of
the Servicer and/or special servicer, (3) lien searches conducted by or on
behalf of the Servicer and/or special servicer, (4) any reimbursements to the
trustee, the Servicer, the special servicer, the operating advisor, any
certificate administrator thereunder and related Persons of each of the
foregoing, or the trust fund, pursuant to the Servicing Agreement, (5) any
indemnification to Persons entitled thereto under the Servicing Agreement,
(6) any litigation expenses arising from an Event of Default and (7) the cost of
Rating Agency Confirmations and/or opinions of counsel, if any, required to be
obtained pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

38

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(e)(ii)(B)(3).

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

 

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.

 

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 94.0%, and (2) Actual Rent Collections, and
(B) Other Receipts; over (ii) for the twelve (12) month period ending on such
date, the sum of (A) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (B) Underwritten Capital
Expenditures and (C) Concessions.  For purposes of the foregoing calculations,
for each of the first four Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

 

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.

 

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to 100% of the Allocated Loan
Amount for such Property.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses

 

39

--------------------------------------------------------------------------------


 

set forth in a Monthly Budgeted Amount or for Approved Extraordinary Expenses
pursuant to Section 2.7.2(i)(B) and which have not been expended therefor are
not Unrestricted Cash.

 

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.

 

“Yield Maintenance Date” means the Payment Date occurring in May 2024.

 

“Yield Maintenance Period” means the period commencing on the Payment Date
occurring in May 2016 and continuing until the date that is one day before the
Yield Maintenance Date.

 

“Yield Maintenance Premium” means, with respect to any Component prepaid, the
product of:

 

(i)                                     a fraction whose numerator is the
principal amount of the Component so prepaid and whose denominator is the
outstanding principal balance of such Component before giving effect to such
payment, multiplied by

 

(ii)                                  the excess of (A) the sum of the
respective present values (computed as of the date of prepayment) of the
remaining scheduled payments (assuming such payments are made as scheduled) of
principal and interest with respect to the Component prepaid prior to the Yield
Maintenance Date (assuming no prepayments (other than Monthly Amortization
Amounts payable prior to the Yield Maintenance Date) or acceleration of the Loan
ahead of the Yield Maintenance Date and all remaining outstanding principal of
such Component on the Yield Maintenance Date is paid in a single balloon payment
on the Yield Maintenance Date), determined by discounting such payments to the
date on which such prepayment is made at a rate, when compounded monthly, is
equivalent to the Treasury Constant Yield when compounded semi-annually, over
(B) the outstanding principal balance of such Component on such date immediately
prior to such prepayment;

 

provided that the Yield Maintenance Premium shall not be less than one percent
(1.00%) of the principal amount of such Component prepaid.

 

Section 1.2                                   Principles of Construction.  All
references to sections and schedules are to sections and schedules in or to this
Agreement unless otherwise specified.  All uses of the word “including” shall
mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

40

--------------------------------------------------------------------------------


 

ARTICLE II - GENERAL TERMS

 

Section 2.1                                   Loan Commitment; Disbursement to
Borrower.

 

2.1.1                     Agreement to Lend and Borrow.  Subject to and upon the
terms and conditions set forth herein, Lender hereby agrees to make and Borrower
hereby agrees to accept the Loan on the Closing Date.

 

2.1.2                     Components of the Loan.  For purposes of the
computation of the interest accrued on the Loan from time to time and certain
other computations set forth herein, the Loan shall be divided into multiple
components designated as “Component A”, “Component B”, “Component C”, “Component
D”, “Component E” and “Component F”.  The following table sets forth the initial
principal amount of each such Component.

 

Component

 

Initial Principal Amount

 

Component A

 

$

308,000,000

 

Component B

 

$

41,460,000

 

Component C

 

$

45,420,000

 

Component D

 

$

33,560,000

 

Component E

 

$

95,160,000

 

Component F

 

$

29,230,000

 

 

2.1.3                     Single Disbursement to Borrower.  Borrower may request
and receive only one (1) borrowing hereunder in respect of the Loan and any
amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.  Borrower acknowledges and agrees that the Loan has been fully
funded as of the Closing Date.

 

2.1.4                     The Note, Mortgages and Loan Documents.  The Loan
shall be evidenced by the Note and secured by the Mortgages and the other Loan
Documents.

 

2.1.5                     Use of Proceeds.  Borrower shall use proceeds of the
Loan to (a) make initial deposits of the Reserve Funds, (b) make distributions
to Equity Owner, (c) pay costs and expenses incurred in connection with the
closing of the Loan and the related Securitization, and (d) to the extent any
proceeds remain after satisfying clauses (a) through (c) above, for such lawful
purpose as Borrower shall designate.

 

Section 2.2                                   Interest Rate.

 

2.2.1                     Applicable Interest Rate.  Each Component of the Loan
shall accrue interest throughout the Term at the Applicable Interest Rate for
such Component during each Interest Period.  The total interest accrued under
the Loan shall be the sum of the interest accrued on the outstanding balance of
each of the Components.  Borrower shall pay to Lender on each Payment Date the
interest accrued or to be accrued on the Loan for the related Interest Period.

 

2.2.2                     Interest Calculation.  Interest on the Loan owing on
the Closing Date shall be equal to the aggregate interest due on each Component
of the Loan with respect to initial Interest Period.  With respect to the
initial Interest Period, interest on each Component is equal to the product of
(a) the actual number of days elapsed in the Interest Period for which the
calculation is being made, (b) the Applicable Interest Rate for such Component
divided by 360 and (c) the

 

41

--------------------------------------------------------------------------------


 

initial Outstanding Principal Balance of such Component.  Thereafter, interest
on the Loan and other Obligations shall be equal to the aggregate interest due
on each Component of the Loan and any other Obligations outstanding with respect
to such Payment Date.  With respect to each such Payment Date, interest on each
Component and any other Obligations shall be calculated on the basis of twelve
30-day months so that the interest owing on each Payment Date shall be equal to
the product of (i) one-twelfth (1/12th), (ii) the Applicable Interest Rate for
such Component and, (iii) the average daily balance Outstanding Principal
Balance of each such Component during the applicable Interest Period (or, in the
case of any other Obligations, the amount of such other Obligations).  The
accrual period for calculating interest due on each Payment Date shall be the
Interest Period immediately preceding such Payment Date.

 

2.2.3       Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Components and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein.  Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.

 

2.2.4       Usury Savings.  This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate.  If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Applicable Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate (with such reduction applied to the Components in reverse
order of priority) and all previous payments in excess of such reduced rate or
rates shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.3            Loan Payment.

 

2.3.1       Monthly Debt Service Payments.

 

(a)           Borrower shall pay to Lender (i) on the Closing Date, an amount
equal to interest only on the Outstanding Principal Balance of the Components
from the Closing Date up to and including March 30, 2015, which interest shall
be calculated in accordance with the provisions of Section 2.2 and (ii) on the
Payment Date occurring in May 9, 2015, and on each Payment Date thereafter up to
and including the Maturity Date, Borrower shall make a payment to Lender equal
to the Monthly Debt Service Payment Amount.  For avoidance of doubt, ARD Spread
Interest accruing from and after the Anticipated Repayment Date shall not be due
and

 

42

--------------------------------------------------------------------------------


 

payable on a monthly basis and shall not be included in the Monthly Debt Service
Payment Amount, but rather shall accrue and be payable as provided in
Section 2.3.1(b) and Section 2.3.3.  Borrower shall also pay to Lender on the
Closing Date all amounts required in respect of Reserve Funds as set forth in
Article 6 and an amount equal to the sum of the initial monthly certificate
administrator fee and the initial monthly trustee fee.

 

(b)           On the Anticipated Repayment Date and on each Payment Date from
and after the Anticipated Repayment Date until the earlier of the Maturity Date
or the date which the entire Outstanding Principal Balance of the Loan and all
Accrued Additional Interest, together with all accrued but unpaid interest
thereon and all other amounts due under the Loan Documents has been paid in
full, Borrower shall pay to Lender, in addition to the Monthly Debt Service
Payment Amount as provided in Section 2.3.1(a) above, all Available Cash on each
Payment Date, which Available Cash, together with all amounts held in the Cash
Collateral Account, shall, so long as no Event of Default exists, be applied as
set forth in Section 2.7.2(i)(B).  From and after the Anticipated Repayment
Date, ARD Spread Interest shall accrue on the Outstanding Principal Balance of
the Components, and all accrued and unpaid ARD Spread Interest shall earn
interest at the Applicable Interest Rate, compounding monthly on each Payment
Date after such ARD Spread Interest first accrues (the aggregate amount of all
such ARD Spread Interest and all interest accruing thereon is herein referred to
as the “Accrued Additional Interest”).  Borrower’s obligation to pay Accrued
Additional Interest shall constitute additional Debt evidenced by this Agreement
and the Note.

 

2.3.2       Payments Generally.  The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include March 30,
2015.  Thereafter during the term of the Loan, each Interest Period shall be the
calendar month preceding the calendar month in which the related Payment Date
occurs.  For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Applicable Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period.  All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

 

2.3.3       Payment on Maturity Date.  Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
(including, without limitation, Accrued Additional Interest) and all other
amounts due hereunder and under the Note, the Mortgage Documents and the other
Loan Documents.

 

2.3.4       Late Payment Charge.  If any principal, interest or any other sums
due under the Loan Documents (including the amounts due on the Maturity Date)
are not paid by Borrower on or prior to the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of four percent
(4%) of such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.

 

43

--------------------------------------------------------------------------------


 

2.3.5       Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 11:00 a.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

2.3.6       Allocated Loan Amounts.  Payments of the Monthly Amortization Amount
shall reduce the Allocated Loan Amounts for each Property on a pro rata basis.

 

Section 2.4            Prepayments.

 

2.4.1       Voluntary Prepayments.  After the expiration of the Lockout Period
and upon timely delivery by Borrower to Lender of a Prepayment Notice, Borrower
may prepay all or any portion of the Outstanding Principal Balance and any other
amounts outstanding under the Note, this Agreement, the Mortgage Documents and
any of the other Loan Documents, on any Business Day; provided that Borrower may
make a Low DSCR Cure Prepayment during and after the Lockout Period; provided,
further that Borrower shall comply with the provisions of and pay to Lender the
amounts set forth in Section 2.4.4, including, if such prepayment is (a) a Low
DSCR Cure Prepayment or (b) made during the Yield Maintenance Period, in each
case, any applicable Yield Maintenance Premium.  Notwithstanding the foregoing,
from and after the Yield Maintenance Date, Borrower shall not be required to pay
the Yield Maintenance Premium on any prepayment.  Each such prepayment shall be
in a minimum principal amount equal to $1,000,000 and in integral multiples of
$100,000 in excess thereof and shall be made and applied in the manner set forth
in Section 2.4.4.

 

2.4.2       Mandatory Prepayments.

 

(a)           Disqualified Properties.  If at any time any Property shall become
a Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property.  No Yield Maintenance Premium
shall be owing on any such prepayment unless such Property became a Disqualified
Property as a result of a Voluntary Action.  After the prepayment of the Debt by
the Release Amount with respect to a Disqualified Property as provided above,
Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien, provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees). 
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to 100% of the Allocated Loan Amount for such
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
and subject

 

44

--------------------------------------------------------------------------------


 

to Section 6.5 or (2) substitute a Disqualified Property or a portfolio of
Disqualified Properties (each, an “Affected Property” and collectively, the
“Affected Properties”) with a substitute Eligible Property or a portfolio of
Eligible Properties (each, a “Substitute Property” and collectively, the
“Substitute Properties”); provided that, in the case of a proposed substitution,
the following conditions are satisfied:

 

(i)            each substitute Eligible Property shall be a single family
residential real property, but excluding housing cooperatives and manufactured
housing;

 

(ii)           no Event of Default shall have occurred and be continuing except
as related to, and cured by the removal of, the Affected Property being
substituted;

 

(iii)          Lender shall have obtained, at Borrower’s sole cost and expense,
a Broker Price Opinion for the Substitute Property (or Broker Price Opinions for
a portfolio of Affected Properties) being substituted and based on such Broker
Price Opinion(s), the Substitute Property (or portfolio of Affected Properties)
being substituted shall have the same or greater BPO Value as the greater of
(x) the BPO Value of the Affected Property (or portfolio of Affected Properties)
being substituted as of the Closing Date and (y) the BPO Value of the Affected
Property (or portfolio of Affected Properties) being substituted at the time of
substitution;

 

(iv)          Borrower shall deliver to Lender an Officer’s Certificate stating
that each Substitute Property satisfies each of the Property Representations and
is in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;

 

(v)           there is an Eligible Lease for each Substitute Property;

 

(vi)          the in place Rents under the Lease(s) for the Substitute Property
(or Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than greater of (A) the in place Rents
under the Lease(s) for the Affected Property (or portfolio of Affected
Properties) being substituted measured as of the time of substitution and
(B) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties) being substituted measured as of the Closing
Date;

 

(vii)         simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties) being substituted to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
or Borrower’s right, title and interest in such Affected Property (or portfolio
of Affected Properties) being substituted;

 

(viii)        Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article 5;

 

(ix)          Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;

 

45

--------------------------------------------------------------------------------


 

(x)           Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property or Affected
Properties being substituted) is located, such Mortgage and Collateral
Assignment of Leases and Rents may be in the form of an amendment and spreader
agreement to the existing Mortgage and Collateral Assignment of Leases and Rents
covering such Property or Properties located in the same county or parish as the
Substitute Property, in each case, in form and substance reasonably acceptable
to Lender) (the “Substitute Mortgage Documents”);

 

(xi)          Borrower shall deliver to Lender the following opinions of
counsel:  (A) an opinion of counsel admitted to practice under the laws of the
state in which the Substitute Property (or portfolio of Substitute Properties)
being substituted is located in form and substance reasonably satisfactory to
Lender opining as to the enforceability of the Substitute Mortgage Documents
with respect to the Substitute Property and (B) an opinion stating that the
Substitute Mortgage Documents were duly authorized, executed and delivered by
Borrower and that the execution and delivery of such Substitute Mortgage
Documents and the performance by Borrower of its obligations thereunder will not
cause a breach or a default under, any agreement, document or instrument to
which Borrower is a party or to which it or the Properties are bound and
otherwise in form and substance reasonably satisfactory to Lender;

 

(xii)         Lender shall have received a Title Insurance Policy for the
Substitute Property (or, in the event a Substitute Property is located in the
same county or parish in which one or more other Properties (other than an
Affected Property being substituted) is located, an endorsement to the existing
Title Insurance Policy with respect to such Property or Properties located in
the same county or parish as such Substitute Property in form and substance
reasonably satisfactory to Lender) insuring the Lien of the Mortgage encumbering
such Substitute Property as a valid first lien on such Substitute Property, free
and clear of all exceptions other than the Permitted Liens;

 

(xiii)        each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,

 

(xiv)        no acquisition of a Substitute Property will result in Borrower or
any Loan Party incurring any Indebtedness (except as permitted by this
Agreement);

 

(xv)         the aggregate Allocated Loan Amounts of the Disqualified Properties
being substituted, together with the aggregate Allocated Loan Amounts of all

 

46

--------------------------------------------------------------------------------


 

Disqualified Properties that have been substituted with Substitute Properties
since the Closing Date, shall be no more than ten percent (10%) of the Initial
Principal Balance;

 

(xvi)        if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Affected Property being substituted with a
Substitute Property or against such Substitute Property which may result in
liability for Borrower, Borrower shall have deposited with Lender reserves
reasonably satisfactory to Lender as security for the satisfaction of such
liability; and

 

(xvii)       Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Affected Property (or portfolio of Affected Properties) being
substituted from applicable Mortgage Documents) and, in addition, the current
reasonable and customary fee being assessed by Lender and/or its Servicer to
effect releases or assignments.

 

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, if the Loan is included in a REMIC Trust,
no substitution under this Agreement will be permitted unless (1) either (aa)
immediately after such substitution the ratio of the unpaid principal balance of
the Loan to the value of the remaining Properties (as determined by Lender in
its sole discretion using any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than 125% or (bb)
the ratio of the unpaid principal balance of the Loan to the value of the
Properties (including the Substitute Property or Substitute Properties) will not
increase as a result of the substitution of the Substitute Property or
Substitute Properties for the Affected Property or Affected Properties, or
(2) Lender receives an opinion of counsel that the Securitization will not fail
to maintain its status as a REMIC Trust as a result of the substitution of the
Substitute Property or Substitute Properties for the Affected Property or
Affected Properties.

 

Simultaneously with the substitution of a Affected Property, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or Affected
Properties encumbers other Property(ies) in addition to the Affected Property or
Affected Properties, such release shall be a partial release that relates only
to the Affected Property or Affected Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Affected Property or Affected Properties are located which contains
standard provisions protecting the rights of Lender.

 

(b)           Transfer.  If at any time any Property is sold or otherwise
disposed of to a third party (other than for the avoidance of doubt, a Borrower
TRS), then Borrower shall, no later than the close of business on the day on
which such Transfer occurs, give notice thereof to

 

47

--------------------------------------------------------------------------------


 

Lender and prepay the Debt in the applicable Release Amount with respect to such
Property in accordance with Section 2.5.

 

(c)           Condemnation or Casualty.  If Borrower is required to make any
prepayment under Section 5.3 or Section 5.4 as a result of a Condemnation or
Casualty, on the next occurring Payment Date following the date on which Lender
actually receives the applicable Net Proceeds, such Net Proceeds, up to the
amount required to be prepaid as provided in Section 5.3 or Section 5.4, as
applicable, shall be applied to the prepayment of the Debt in accordance with
Section 2.4.4(d).  Notwithstanding anything herein to the contrary, no Yield
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.4.2(c).

 

(d)           Application of Mandatory Prepayments.  Each such prepayment shall
be made and applied in the manner set forth in Section 2.4.4.

 

(e)           Payment from Cash Management Account.  Lender may collect any
prepayment required under this Section 2.4.2 from the Cash Management Account on
the date such prepayment is payable hereunder.

 

2.4.3       Prepayments After Default.

 

(a)           If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower and accepted by Lender or is
otherwise recovered by Lender (including through application of any Reserve
Funds), such tender or recovery shall be deemed to be a voluntary prepayment by
Borrower and such prepayment shall be applied in the manner set forth in
Section 2.4.4.

 

(b)           Notwithstanding anything contained herein to the contrary, upon
the occurrence and during the continuance of any Event of Default, any payment
of principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.

 

2.4.4       Prepayment/Repayment Conditions.

 

(a)           On the date on which a prepayment, voluntary or mandatory, is made
under the Note or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender:

 

(i)            all accrued and unpaid interest calculated at the Applicable
Interest Rate on the amount of principal being prepaid on the applicable
Component or Components through and including the Repayment Date, together with
an amount equal to the interest that would have accrued at the Applicable
Interest Rate on the amount of principal being prepaid through the end of the
calendar month in which such prepayment occurs, notwithstanding that such
calendar month extends beyond the date of prepayment; provided, that
notwithstanding the foregoing, ARD Spread Interest accruing from and after the
Anticipated Repayment Date and interest accrued thereon shall not be

 

48

--------------------------------------------------------------------------------


 

due and payable in connection with any prepayment, but rather shall accrue and
be payable as provided in Section 2.3.1(b) and Section 2.3.3;

 

(ii)           if such prepayment occurs prior to the Yield Maintenance Date,
the Yield Maintenance Premium applicable thereto; provided, that no Yield
Maintenance Premium shall be due in connection with a prepayment under
Section 2.4.2(a) (except where such prepayment arises as a result of a Voluntary
Action) or Section 2.4.2(c); and

 

(iii)          all other sums, then due under the Note, this Agreement and the
other Loan Documents.

 

(b)           Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation reasonable attorneys’ fees and expenses and costs and expenses
related to the Transfer or substitution of any Property); provided, for the
avoidance of doubt, this provision shall not apply with respect to Taxes.

 

(c)           Except during an Event of Default, prepayments shall be applied by
Lender in the following order of priority: (i) first, to any amounts (other than
principal, interest, Yield Maintenance Premium and Accrued Additional Interest)
then due and payable under the Loan Documents, including any costs and expenses
of Lender in connection with such prepayment; (ii) second, interest payable
pursuant to Section 2.4.4(a)(i) on the applicable Component or Components being
prepaid pursuant to this clause (c); (iii) third, Yield Maintenance Premium, to
the extent applicable, on the applicable Component or Components being prepaid
pursuant to this clause (c), (iv) fourth, to principal, applied as set forth in
clause (d) below and (v) fifth, to Accrued Additional Interest, if any.

 

(d)           Except during an Event of Default, prepayments of principal of the
Loan made pursuant to this Section 2.4.4 shall be applied to the Loan (i) first,
to Component A until the Outstanding Principal Balance of Component A is reduced
to zero, (ii) second, to Component B until the Outstanding Principal Balance of
Component B is reduced to zero, (iii) third, to Component C until the
Outstanding Principal Balance of Component C is reduced to zero, (iv) fourth, to
Component D until the Outstanding Principal Balance of Component D is reduced to
zero, (v) fifth, to Component E until the Outstanding Principal Balance of
Component E is reduced to zero and (vi) sixth, to Component F until the
Outstanding Principal Balance of Component F is reduced to zero; provided that
so long as no Event of Default is continuing, any voluntary prepayments of
principal on the Loan made from Unrestricted Cash, other than Low DSCR Cure
Prepayments, shall be applied to the Components on a pro rata basis based on the
outstanding principal balance of each Component.

 

(e)           Prepayments of principal under Section 2.4.1 shall reduce the
Allocated Loan Amounts for each Property on a pro rata basis.  Prepayments of
principal under Section 2.4.2 shall reduce the Allocated Loan Amount with
respect to the applicable Property, until the Allocated Loan Amount and any
interest, fees or other Obligations related thereto is zero and any excess of
such prepayment shall be applied to reduce the Allocated Loan Amounts for the
remaining Properties on a pro rata basis.

 

49

--------------------------------------------------------------------------------


 

(f)            Lender shall, upon the written request and at the expense of
Borrower, upon payment in full of the Debt in accordance with the terms and
provisions of the Loan Documents, release the Liens of the Mortgage Documents
and cause the trustees under any of the Mortgages to reconvey the applicable
Properties to Borrower.  In connection with the releases of the Liens, Borrower
shall submit to Lender, forms of releases of Liens (and related Loan Documents)
for execution by Lender.  Such releases shall be the forms appropriate in the
jurisdictions in which the Properties are located and contain standard
provisions protecting the rights of Lender.  In addition, Borrower shall provide
all other documentation Lender reasonably requires to be delivered by Borrower
in connection with such releases, together with an Officer’s Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.  Borrower shall pay all out-of-pocket costs, taxes and expenses
associated with the release of the Liens of the Mortgage Documents, including
Lender’s reasonable attorneys’ fees.

 

Section 2.5            Release of Property.  Borrower may Transfer any Property
(each, a “Release Property”) and Lender shall release the Release Property from
the applicable Mortgage Documents and release the security interest and Lien on
any Collateral located at such Property, provided that the following conditions
precedent to such Transfer are satisfied (the “Release Conditions”); provided,
that, for the avoidance of doubt, the Release Conditions do not need to be
satisfied in order for Lender to release its security interest and Lien on any
Disqualified Property in connection with any substitution in accordance with
Section 2.4.2(a):

 

(a)           Borrower shall submit to Lender, not less than ten (10) Business
Days’ prior to the Transfer Date, a Request for Release, together with all
attachments thereto and evidence reasonably satisfactory to Lender that the
conditions precedent set forth in this Section 2.5 will be satisfied upon the
consummation of such Transfer (for the avoidance of doubt, no Request for
Release need be provided in connection with a contribution of a Release Property
to a Borrower TRS prior to the Transfer thereof to such third party);

 

(b)           No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));

 

(c)           The Debt Service Coverage Ratio as of the most recent Calculation
Date, after giving pro forma effect for the elimination of the Underwritten Net
Cash Flow for the Release Property and the repayment of the Loan in the
applicable Release Amount, is at least the greater of (x) the Closing Date DSCR
and (y) the lesser of (A) the actual Debt Service Coverage Ratio as of such date
and (B) 2.00:1.00; provided, that the condition in this clause (c) shall not be
applicable to a Transfer of a Property if the Loan is prepaid in the amount that
is the greater of the applicable Release Amount and 100% of the Net Transfer
Proceeds for the Release Property;

 

(d)           Unless the release of the Release Property is effected in order to
cure a Qualified Release Property Default, the Release Property shall be
Transferred to a Person other than a Loan Party; provided, that Borrower may
contribute the Release Property to a Borrower TRS prior to the Transfer thereof
to such third party;

 

50

--------------------------------------------------------------------------------


 

(e)           Except for (i) a release of the Release Property that is effected
in order to cure a Qualified Release Property Default, (ii) any contribution to
a Borrower TRS described in the proviso of the foregoing clause (d) or (iii) a
release of Designated HOA Properties, the Release Property shall be Transferred
pursuant to a bona fide all-cash sale of the Release Property on arms-length
terms and conditions;

 

(f)            On or prior to the Transfer Date, Borrower shall prepay the
Outstanding Principal Balance by an amount equal to the applicable Release
Amount for the Release Property, and Borrower shall comply with the provisions
and pay to Lender the amounts set forth in Section 2.4.4;

 

(g)           If a Cash Sweep Period is continuing on the Transfer Date, the
excess, if any, of (i) the Net Transfer Proceeds for the Release Property over
(ii)  the applicable Release Amount for the Release Property and any other
amounts payable to Lender in connection with such release, shall be deposited
into the Cash Collateral Subaccount;

 

(h)           Borrower shall submit to Lender, not less than five (5) Business
Days’ prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Release Property encumber other Property(ies)
in addition to the Release Property, such release shall be a partial release
that relates only to the Release Property and does not affect the Liens and
security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions protecting the rights of Lender. 
In addition, Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

 

(i)            Borrower shall have paid all taxes and all reasonable
out-of-pocket costs and expenses incurred by Lender and/or its Servicer in
connection with any such release and, in addition, the current reasonable and
customary fee being assessed by Lender and/or its Servicer to effect such
release or assignment;

 

(j)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, if the Loan is included in a REMIC Trust and the ratio
of the unpaid principal balance of the Loan to the value of the remaining
Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed 125% immediately after giving
effect to the release of the Release Property, no release will be permitted
unless the principal balance of the Loan is prepaid by an amount not less than
the greater of (i) the Release Amount or (ii) the least amount that is a
“qualified amount” as that term is defined in IRS Revenue Procedure 2010-30, as
the same may be amended, replaced, supplemented or modified from time to time,
unless Lender receives an opinion of counsel that, if this Section 2.5(j) is
applicable but not followed or is no longer applicable at the time of such
release, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the Release Property; and

 

51

--------------------------------------------------------------------------------


 

(k)                                 If any Transfer of Release Properties is to
be consummated after the Anticipated Repayment Date and the aggregate Net
Transfer Proceeds of the Release Properties in such Transfer will be less than
the aggregate Allocated Loan Amounts of such Release Properties as of the
Transfer date, then Borrower shall either (i) obtain Lender’s prior written
consent to such Transfer, which consent shall not be unreasonably withheld,
delayed or conditioned or (ii) make a voluntary prepayment of the principal
amount of the Loan in an amount equal to the excess of the aggregate Allocated
Loan Amounts of such Release Properties as of the Transfer date over the
aggregate Net Transfer Proceeds of the Release Properties.

 

Section 2.6                                   Rent Deposit Account.

 

(a)                                 During the Term, Borrower shall establish
and maintain one or more bank accounts for the purpose of collecting Rents (each
a “Rent Deposit Account”) at an Eligible Institution selected by Borrower and
reasonably approved by Lender (the “Rent Deposit Bank”).  Each Rent Deposit
Account shall be subject to a Deposit Account Control Agreement and Borrower and
Manager shall have access to and may make withdrawals from and may withhold the
deposit of Rent payments from the Rent Deposit Accounts for the sole purpose of
making Rent Refunds; provided, that, in no event shall the amount of Rent
Refunds so withdrawn from or withheld from the Rent Deposit Accounts during any
calendar month exceed 2.5% of the total Rents actually deposited into the Rent
Deposit Accounts during the prior calendar month; provided, further, that during
the continuance of an Event of Default, Lender may exercise sole control and
dominion over the Rent Deposit Account and neither Borrower nor Manager shall
have the right of access to, withdraw from or withhold deposits from the Rent
Deposit Account.  All monies now or hereafter deposited into the Rent Deposit
Account shall be deemed additional security for the Debt.  Subject to the
foregoing, Borrower shall cause all Rents that are paid to or received by
Borrower or Manager to be deposited into a Rent Deposit Account or the Cash
Management Account within three (3) Business Days after receipt thereof by
Borrower or Manager.  Borrower shall (or instruct Manager to) cause all funds on
deposit in a Rent Deposit Account to be deposited into the Cash Management
Account every second (2nd) Business Day (or more frequently in Borrower’s
discretion), provided, that prior to any acceleration of the Loan Borrower may
cause Rent Deposit Bank to retain a reasonable amount of funds in the Rent
Deposit Accounts with respect to anticipated overdrafts, charge-backs and bank
fees and any minimum balance required by the applicable Deposit Account Control
Agreement or account terms for the Rent Deposit Accounts, not in excess of
$100,000 in the aggregate.  Borrower shall cause any Rents which are paid to
Borrower or Manager via wire or other electronic means to be deposited directly
into a Rent Deposit Account or the Cash Management Account.  In addition,
Borrower shall, and shall cause Manager to, deposit any other Collections (other
than (x) Rents, (y) Insurance Proceeds and Condemnation Proceeds, which shall be
deposited into the Casualty and Condemnation Subaccount pursuant to the terms
hereof and (z) Net Transfer Proceeds and Cap Receipts, which shall be deposited
into the Cash Management Account pursuant to the terms hereof) received by or on
behalf of Borrower directly into a Rent Deposit Account within three
(3) Business Days following receipt thereof.

 

(b)                                 Borrower hereby grants to Lender a
first-priority security interest in the Rent Deposit Accounts and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first-priority security
interest in the Rent Deposit Accounts.  All costs and expenses for establishing
and

 

52

--------------------------------------------------------------------------------


 

maintaining the Rent Deposit Accounts shall be paid by Borrower.  All monies now
or hereafter deposited into the Rent Deposit Accounts shall be deemed additional
security for the Debt.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in the Rent Deposit Accounts to
the payment of the Debt in any order in its sole discretion.

 

(d)                                 The Rent Deposit Accounts shall not be
commingled with other monies held by Borrower, Manager or Rent Deposit Bank.

 

(e)                                  Borrower shall not further pledge, assign
or grant any security interest in the Rent Deposit Accounts or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 financing statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(f)                                   Borrower shall indemnify Lender and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Rent Deposit Accounts and/or the related Deposit
Account Control Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the Rent
Deposit Accounts were established.

 

Section 2.7                                   Cash Management.

 

2.7.1                     Cash Management Account.

 

(a)                                 During the Term, Borrower shall establish
and maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Cash Management Account Bank in trust and for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender or the Servicer on behalf of Lender.  Borrower hereby grants to Lender a
first-priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first-priority security
interest in the Cash Management Account, including, without limitation, filing
UCC-1 financing statements and continuations thereof.  Borrower will not in any
way alter or modify the Cash Management Account.  Lender and Servicer on behalf
of Lender shall have the sole right to make withdrawals from the Cash Management
Account and all costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.

 

(b)                                 The insufficiency of funds on deposit in the
Cash Management Account shall not relieve Borrower from the obligation to make
any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

(c)                                  All funds on deposit in the Cash Management
Account following the occurrence of an Event of Default may be applied by Lender
in such order and priority as Lender shall determine.

 

53

--------------------------------------------------------------------------------


 

(d)                                 In the event of any Transfer of any
Property, Borrower shall (or shall cause Manager or the closing title company or
escrow agent, as applicable, to) deposit directly into the Cash Management
Account the Net Transfer Proceeds for allocation in accordance with the terms of
this Agreement.  Except as expressly provided herein, Borrower shall, and shall
cause Manager to, deposit any other Collections received by or on behalf of
Borrower directly into the Cash Management Account or Rent Deposit Account
within three (3) Business Days following receipt thereof.

 

(e)                                  Lender may also establish subaccounts of
the Cash Management Account which shall at all times be Eligible Accounts (and
may be ledger or book entry accounts and not actual accounts) (such subaccounts
are referred to herein as “Subaccounts”).  The Reserve Funds will be maintained
in Subaccounts.

 

(f)                                   The Cash Management Account and all other
Subaccounts shall be subject to the Blocked Account Control Agreement and shall
be under the sole control and dominion of Lender or Servicer on behalf of
Lender.  Neither Borrower nor Manager shall have the right of withdrawal with
respect to the Cash Management Account or any Subaccounts except with the prior
written consent of Lender, and neither Borrower, Manager, nor any Person
claiming on or behalf of or through Borrower or Manager shall have any right or
authority to give instructions with respect to the Cash Management Account or
the Subaccounts.

 

(g)                                  Borrower acknowledges and agrees that Cash
Management Account Bank shall comply with (i) the instructions originated by
Lender with respect to the disposition of funds in the Cash Management Account
and the Subaccounts without the further consent of Borrower or Manager or any
other Person and (ii) all “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) and instructions originated by Lender directing
the transfer or redemption of any financial asset relating to the Cash
Management Account or any Subaccount without further consent by Borrower or any
other Person. The Cash Management Account and each Subaccount is and shall be
treated either as a “securities account”, as such term is defined in
Section 8-501(a) of the UCC, or a “deposit account”, as defined in
Section 9-102(a)(29) of the UCC.

 

(h)                                 During the Term, Borrower shall not and
shall cause Manager not to deposit Rents or other Collections into any account
other than a Rent Deposit Account or the Cash Management Account.

 

2.7.2                     Order of Priority of Funds in Cash Management
Account.  Unless otherwise directed by Lender during the continuance of an Event
of Default pursuant to Section 2.7.3, Collections on deposit in the Cash
Management Account (less any fees and expenses of the Cash Management Account
Bank then due and payable) on such day shall be applied on such Payment Date in
the following order of priority:

 

(a)                                 first, to the applicable Security Deposit
Account, the amount of any security deposits that have been deposited into the
Cash Management Account by Borrower during the calendar month ending immediately
prior to such Payment Date, as set forth in a written notice from Borrower to
Lender delivered pursuant to Section 4.3.9;

 

54

--------------------------------------------------------------------------------


 

(b)                                 second, to Lender the amount of any
mandatory prepayment of the Outstanding Principal Balance pursuant to Sections
2.4.2 then due and payable and all other amounts payable in connection
therewith, such amounts to be applied in the manner set forth in
Section 2.4.4(d);

 

(c)                                  third, to the Tax Subaccount, to make the
required payments of Tax Funds as required under Section 6.1;

 

(d)                                 fourth, to the Insurance Subaccount, to make
any required payments of Insurance Funds as required under Section 6.2;

 

(e)                                  fifth, to Lender, funds sufficient to pay
the Monthly Debt Service Payment Amount, applied (i) first, to the payment of
interest (calculated at the Initial Interest Rate) then due and payable on
Component A, (ii) second, to the payment of interest (calculated at the Initial
Interest Rate) then due and payable on Component B, (iii) third, to the payment
of interest (calculated at the Initial Interest Rate) then due and payable on
Component C, (iv) fourth, to the payment of interest (calculated at the Initial
Interest Rate) then due and payable on Component D, (v) fifth, to the payment of
interest (calculated at the Initial Interest Rate) then due and payable on
Component E, (vi) sixth, to the payment of interest (calculated at the Initial
Interest Rate) then due and payable on Component F; (vii) seventh, to the
Outstanding Principal Balance of Component A until such Component is paid in
full, (viii) eighth, to the Outstanding Principal Balance of Component B until
such Component is paid in full, (ix) ninth, to the Outstanding Principal Balance
of Component C until such Component is paid in full, (x) tenth, to the
Outstanding Principal Balance of Component D until such Component is paid in
full, (xi) eleventh, to the Outstanding Principal Balance of Component E until
such Component is paid in full and (xii) twelfth, to the Outstanding Principal
Balance of Component F until such Component is paid in full;

 

(f)                                   sixth, to Manager, management fees payable
for the calendar month ending immediately prior to such Payment Date, but not in
excess of the Management Fee Cap for such calendar month;

 

(g)                                  seventh, to the Capital Expenditure
Subaccount, to make the required payments of Capital Expenditure Funds as
required under Section 6.3;

 

(h)                                 eighth, to Lender, any other fees, costs,
expenses (including Trust Fund Expenses) or indemnities then due or payable
under this Agreement or any other Loan Document;

 

(i)                                     ninth, all amounts remaining after
payment of the amounts set forth in clauses (a) through (h) above (the
“Available Cash”) shall be applied as follows:

 

(A)                               prior to the Anticipated Repayment Date all
Available Cash shall be applied as follows:

 

(1)                                 if as of a Payment Date no Cash Sweep Period
is continuing, any remaining amounts to Borrower’s Operating Account; and

 

55

--------------------------------------------------------------------------------


 

(2)                                 if as of a Payment Date a Cash Sweep Period
is continuing:

 

a.                                      first, to Borrower’s Operating Account,
funds in an amount equal to the Monthly Budgeted Amount;

 

b.                                      second, to Borrower’s Operating Account,
payments for Approved Extraordinary Expenses, if any; and

 

c.                                       third, to the Cash Collateral
Subaccount to be held or disbursed in accordance with Section 6.6;

 

(B)                               from and after the Anticipated Repayment Date
all Available Cash and all amounts remaining in the Cash Collateral Account
shall be applied as follows:

 

(1)                                 first, to Borrower’s Operating Account,
funds in an amount equal to the Monthly Budgeted Amount;

 

(2)                                 second, to Borrower’s Operating Account,
payments for Approved Extraordinary Expenses, if any;

 

(3)                                 third, to Lender, to be applied towards the
repayment of the Outstanding Principal Balance of the Loan as follows: a. first,
to the Outstanding Principal Balance of Component A until such Component is paid
in full, b. second, to the Outstanding Principal Balance of Component B until
such Component is paid in full, c. third, to the Outstanding Principal Balance
of Component C until such Component is paid in full, d. fourth, to the
Outstanding Principal Balance of Component D until such Component is paid in
full, e. fifth, to the Outstanding Principal Balance of Component E until such
Component is paid in full and f. sixth, to the Outstanding Principal Balance of
Component F until such Component is paid in full;

 

(4)                                 fourth, to Lender, to pay the Accrued
Additional Interest; and

 

(5)                                 fifth, any remaining amounts to Borrower’s
Operating Account.

 

2.7.3                     Application During Event of Default. Notwithstanding
anything to the contrary contained herein (including Section 2.7.2), upon the
occurrence and during the continuance of an Event of Default, Lender, at its
option, may apply any Collections then in the possession of Lender, Servicer or
the Cash Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion.  Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

 

56

--------------------------------------------------------------------------------


 

2.7.4                     Payments Received in the Cash Management Account. 
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts (taking into account the order and priority set forth in
Section 2.7.2)are deposited in the Cash Management Account to satisfy such
obligations pursuant to this Agreement on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

 

Section 2.8                                   Withholding Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of the Borrower) requires the deduction or withholding of any
Tax from any such payment by the Borrower, then the Borrower shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.8(a)) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify Lender, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender or required to be withheld or deducted from a payment to
such Lender and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.8, the Borrower shall deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

 

(e)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower, at the time
or times reasonably requested by the Borrower, such properly completed and
executed documentation reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower, shall deliver
such other

 

57

--------------------------------------------------------------------------------


 

documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case
of an entity) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

58

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is a
partnership or is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate, reasonably satisfactory to Borrower, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, reasonably satisfactory to Borrower, on behalf of each
such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.8 (including by the payment of additional amounts pursuant to
this Section 2.8), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental

 

59

--------------------------------------------------------------------------------


 

Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.8(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.8(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.8(f) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section 2.8(f) shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.8 shall survive any assignment of rights by, or the replacement
of, a Lender and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                   General Representations.  Borrower
represents and warrants to Lender as of the Closing Date that, except to the
extent (if any) disclosed on Schedule III with reference to a specific
subsection of this Section 3.1:

 

3.1.1                     Organization.  Each Loan Party has been duly organized
and is validly existing with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged.  Each Loan Party is
duly qualified to do business and in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect.  The
sole business of Borrower is the acquisition, ownership, maintenance, sale,
transfer, refinancing, management, leasing and operation of the Properties; and
the sole business of Equity Owner is acting as the sole member of Borrower,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement.  Each Loan Party is a Special Purpose Entity.

 

3.1.2                     Proceedings.  Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party.  This Agreement and
the other Loan Documents have been duly authorized, executed and delivered by or
on behalf of each Loan Party party thereto and constitute legal, valid and
binding obligations of each Loan Party party thereto, enforceable against each
such Loan Party party thereto in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).  The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including

 

60

--------------------------------------------------------------------------------


 

the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and no Loan Party has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

3.1.3                     No Conflicts.  The execution, delivery and performance
of this Agreement and the other Loan Documents by each Loan Party party thereto
(i) will not contravene such Loan Party’s organizational documents, (ii) will
not result in any violation of the provisions of any Legal Requirement of any
Governmental Authority having jurisdiction over any Loan Party or any of each
Loan Party’s properties or assets, (iii) with respect to each Loan Party, will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under the terms of any indenture, mortgage, deed of trust,
deed to secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of such Loan
Party.

 

3.1.4                     Litigation.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity now pending or, to the actual knowledge of a Responsible Officer of
Manager or any Loan Party, threatened in writing, against or affecting any Loan
Party or Manager, as applicable, which actions, suits or proceedings (i) involve
the Loan Documents or the transactions contemplated thereby or (ii) if adversely
determined, would reasonably be expected to have a Material Adverse Effect. 
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other entity that resulted in a judgment against any
Loan Party that has not been paid in full that would otherwise constitute an
Event of Default.

 

3.1.5                     Agreements.  No Loan Party is a party to any agreement
or instrument or subject to any restriction which would reasonably be expected
to have a Material Adverse Effect.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party which
default would be expected to have a Material Adverse Effect.  Other than the
Loan Documents, no Loan Party has a material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any Loan Party is a party other than, with
respect to Borrower, the Management Agreement.

 

3.1.6                     Consents.  No consent, approval, authorization or
order of any court or Governmental Authority is required for the execution,
delivery and performance by any Loan Party of, or compliance by any Loan Party
with, this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby and thereby, other than those which have been
obtained by the applicable Loan Party.

 

3.1.7                     Solvency.  Each Loan Party has (a) not entered into
the transaction contemplated by this Agreement nor executed any Loan Document
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under the Loan
Documents.  After giving effect to the Loans, each Loan Party is Solvent.  No
petition in bankruptcy has been filed against any Loan Party in the last seven
(7) years, and no

 

61

--------------------------------------------------------------------------------


 

Loan Party in the last seven (7) years has made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors. 
No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such Person’s assets or property, and to the actual knowledge
of any Loan Party, no Person is contemplating the filing of any such petition
against any Loan Party.

 

3.1.8                     Other Debt.  No Loan Party has any Indebtedness other
than, with respect to Borrower, Permitted Indebtedness, and with respect to
Equity Owner, Equity Owner Permitted Indebtedness.

 

3.1.9                     Employee Benefit Matters.

 

(a)                                 Assuming no portion of the assets used by
Lender to fund the Loan constitutes the assets of an ERISA Plan, the assets of
each Loan Party do not constitute “plan assets” of (i) any “employee benefit
plan” (as defined in Section 3(3) of ERISA) that is subject to Title I of ERISA,
(ii) any “plan” (as defined in Section 4975 of the Code) that is subject to
Section 4975 of the Code or (iii) any employee benefit plan or plan that is not
subject to Title I of ERISA or Section 4975 of the Code but is subject to any
law, rule or regulation applicable to such Loan Party which is substantially
similar to the prohibited transaction provisions of Section 406 of ERISA or
Section 4975 of the Code (each of clauses (i), (ii) and (ii), an “ERISA Plan”)
with the result that the transactions contemplated by this Agreement, including,
but not limited to, the exercise by Lender of any rights under the Loan
Documents will constitute a non-exempt prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.  No Loan Party or any of
its ERISA Affiliates sponsors, maintains or contributes to any Plans or Foreign
Plans.  No Loan Party has any employees.

 

(b)                                 Each Plan (and each related trust, insurance
contract or fund) is in compliance in all materials respects with its terms and
with all applicable laws, including without limitation ERISA and the Code.  Each
Plan that is intended to be qualified under Section 401(a) of the Code as
currently in effect has been determined by the IRS to be so qualified, and each
trust related to any such Plan has been determined to be exempt from federal
income tax under Section 501(a) of the Code as currently in effect, and no event
has taken place which could reasonably be expected to cause the loss of such
qualified status and exempt status.  With respect to each Plan of a Loan Party,
each Loan Party and all of its ERISA Affiliates have satisfied the minimum
funding standard under Section 412(a) of the Code and Section 302(a) of ERISA
and paid all required minimum contributions and all required installments on or
before the due dates under Section 430(j) of the Code and Section 303(j) of
ERISA.  No Loan Party nor any of its ERISA Affiliates has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.  No Loan Party nor any of its ERISA
Affiliates has incurred any liability to the PBGC which remains outstanding
other than the payment of premiums, and there are no premium payments which have
become due which are unpaid.  No Plan is in “at risk” status within the meaning
of Section 430(i) of the Code or Section 303(j) of ERISA.  There are no
existing, pending or threatened in writing claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Plan to which any Loan Party or any
of its ERISA Affiliates has incurred or otherwise has or could have an
obligation or any liability.  With respect

 

62

--------------------------------------------------------------------------------


 

to each Multiemployer Plan to which any Loan Party or any of its ERISA
Affiliates is required to make a contribution, each Loan Party and all of its
ERISA Affiliates have satisfied all required contributions and installments on
or before the applicable due dates and have not incurred a complete or partial
withdrawal under Section 4203 or 4205 of ERISA.  No Plan Termination Event has
or is reasonably expected to occur.

 

(c)                                  Each Foreign Plan is in compliance in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such plan.  The
aggregate of the liabilities to provide all of the accrued benefits under each
Foreign Plan does not exceed the current fair market value of the assets held in
the trust or other funding vehicle for such plan.  There are no actions, suits
or claims (other than routine claims for benefits) pending or threatened against
any Loan Party or any of its ERISA Affiliates with respect to any Foreign Plan.

 

3.1.10              Compliance with Legal Requirements.  Each Loan Party is in
compliance with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, except for any
default or violation that would not reasonably be expected to have a Material
Adverse Effect.

 

3.1.11              Financial Information.  All financial data that have been
delivered to Lender in connection with the Loan (a) are true, complete and
correct in all material respects (or, to the extent that any such financial data
was incorrect in any material respect when delivered, the same has been
corrected by financial data subsequently delivered to Lender prior to the
Closing Date), (b) accurately represent the financial condition of the
Properties as of the date of such reports (or, to the extent that any such
financial data did not accurately represent the financial condition of the
Properties when delivered, the same has been corrected by financial data
subsequently delivered to Lender prior to the Closing Date), and (c) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein.  The foregoing representation shall not apply to any such
financial data that constitutes projections, provided that Borrower represents
and warrants that such projections were made in good faith and that Borrower has
no reason to believe that such projections were materially inaccurate.  Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements.  Borrower has no liabilities or other obligations that arose or
accrued prior to the Closing Date that would reasonably be expected to have a
Material Adverse Effect.  Borrower has no known contingent liabilities.

 

3.1.12              Insurance.  Borrower has obtained and delivered to Lender
certificates evidencing the Policies required to be maintained under
Section 5.1.1.  All such Policies are in full force and effect, with all
premiums prepaid thereunder.  No claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such Policies
that would reasonably be expected to have a Material Adverse Effect.  With
respect to any insurance policy, neither Borrower nor, to Borrower’s or
Manager’s knowledge, any other Person, has

 

63

--------------------------------------------------------------------------------


 

done, by act or omission, anything which would impair the coverage of any of the
Policies in any material respect.

 

3.1.13              Tax Filings.  Each Loan Party has filed, or caused to be
filed, on a timely basis all Tax returns (including, without limitation, all
foreign, federal, state, local and other Tax returns) required to be filed by
it, if any, is not liable for Non-Property Taxes payable by any other Person and
has paid or made adequate provisions for the payment of all Non-Property Taxes
(to the extent such Taxes, assessment and other governmental charges exceed
$100,000 in the aggregate) payable by such Loan Party except as permitted by
Section 4.1.4 or 4.4.5.  All material recording or other similar taxes required
to be paid by any Loan Party under applicable Legal Requirements currently in
effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents have been
paid.

 

3.1.14              Certificate of Compliance; Licenses.  All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy, required of Borrower for the legal use, occupancy and
operation of each Property have been obtained and are in full force and effect,
except as would not reasonably be expected to have a Material Adverse Effect. 
The use being made of each Property is in conformity with the certificate of
occupancy issued for such Property, if any.

 

3.1.15              Special Purpose Entity/Separateness.

 

(a)                                 Since its formation, no Loan Party has
conducted any business other than entering into and performing its obligations
under the Loan Documents to which it is a party and as described in the
definition of Special Purpose Entity herein.  As of the Closing Date, no Loan
Party owns or holds, directly or indirectly (i) any capital stock or equity
security of, or any equity interest in, any Person other than a Loan Party or
(ii) any debt security or other evidence of indebtedness of any Person, except
for Permitted Investments and as otherwise contemplated by the Loan Documents. 
As of the Closing Date, Borrower does not have any subsidiaries.

 

(b)                                 Any and all of the stated facts and
assumptions made in the Insolvency Opinion, including, but not limited to, any
exhibits attached thereto, will have been and shall be true and correct in all
respects, and each Loan Party will have complied and will comply in all material
respects, with all of the stated facts and assumptions made with respect to it
in the Insolvency Opinion.  Each entity other than a Loan Party with respect to
which an assumption is made or a fact stated in any Insolvency Opinion will have
complied and will comply, in all material respects, with all of the assumptions
made and facts stated with respect to it in the Insolvency Opinion.  Borrower
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein, which
certificate shall be substantially similar to the representations made in this
Section 3.1.15(b).

 

(c)                                  Borrower covenants and agrees that Borrower
shall provide Lender with thirty (30) days’ prior written notice prior to the
removal of an Independent Director of any Loan Party.

 

64

--------------------------------------------------------------------------------


 

3.1.16              Management.  The ownership, leasing, management and
collection practices used by each Loan Party and Manager with respect to the
Properties have been in compliance with all applicable Legal Requirements, and
all necessary licenses, permits and regulatory requirements pertaining thereto
have been obtained and remain in full force and effect, except to the extent
that failure to obtain would not reasonably be expected to have a Material
Adverse Effect.  The Management Agreement is in full force and effect and there
is no default thereunder by any party thereto and no event has occurred that,
with the passage of time and/or the giving of notice would constitute a default
thereunder.

 

3.1.17              Illegal Activity.  None of the Properties has been or will
be purchased with proceeds of any illegal activity.

 

3.1.18              No Change in Facts or Circumstances; Disclosure.  All
information, reports, financial statements, exhibits and schedules furnished in
writing by or on behalf of each Loan Party to Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto
(but excluding any projections, forward looking statements, budgets, estimates
and general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading. 
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.

 

3.1.19              Investment Company Act.  No Loan Party is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.20              Federal Reserve Regulations.  No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (“Margin Stock”) or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements in any material
respects or by the terms and conditions of this Agreement or the other Loan
Documents.  None of the Collateral is comprised of Margin Stock and less than
25% of the assets of each Loan Party are comprised of Margin Stock.

 

3.1.21              Bank Holding Company.  Borrower is not a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

 

65

--------------------------------------------------------------------------------


 

3.1.22              FIRPTA.  No Loan Party is a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

 

3.1.23              Contracts.

 

(a)                                 Borrower has not entered into, and is not
bound by, any Major Contract which continues in existence, except those
previously disclosed in writing to Lender.

 

(b)                                 Each of the Major Contracts is in full force
and effect, there are no material defaults by Borrower thereunder and, to the
knowledge of Borrower and Manager, there are no monetary or other material
defaults thereunder by any other party thereto.  None of Borrower, Manager or
any other Person acting on Borrower’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.

 

(c)                                  Borrower has delivered copies of the Major
Contracts (including all amendments and supplements thereto) to Lender that are
true, correct and complete in all material respects.

 

(d)                                 Except for Manager under the Management
Agreement, no Major Contract has as a party an Affiliate of Borrower.  All fees
and other compensation for services previously performed under the Management
Agreement have been paid in full.

 

3.1.24              Embargoed Person.

 

(a)                                 No Loan Party nor any of its respective
officers, directors or members is a Person (or to Borrower’s knowledge,
controlled by a Person): (i) that is listed on a Government List, (ii) is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001, (iii) has been previously indicted for or convicted of any
felony involving a crime of moral turpitude or any Patriot Act Offense, or
(iv) is currently under investigation by any Governmental Authority for alleged
felony involving a crime of moral turpitude.  For purposes hereof, the term
“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

(b)                                 At the time Borrower first entered into a
Lease with each Tenant (excluding any Tenant who occupied a Property pursuant to
an in-place Lease when such Property was acquired by Borrower’s Affiliate), no
such Tenant was listed on either of the Government Lists described in
Section 4.1.20.

 

3.1.25              Perfection Representations.

 

(a)                                 The Borrower Security Agreement and the
Equity Owner Security Agreement create valid and continuing security interests
(as defined in the applicable UCC) in

 

66

--------------------------------------------------------------------------------


 

the personal property Collateral in favor of Lender, which security interests
are prior to all other Liens arising under the UCC, subject to Permitted Liens,
and are enforceable as such against creditors of each Loan Party, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity);

 

(b)                                 All appropriate financing statements have
been filed in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest granted to Lender
hereunder in the Collateral that may be perfected by filing a financing
statement;

 

(c)                                  Other than the security interest granted to
Lender pursuant to the Loan Documents, no Loan Party has pledged, assigned,
collaterally assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral except to the extent expressly permitted by the
terms hereof.  No Loan Party has authorized the filing of and is not aware of
any financing statements against any Loan Party that include a description of
the Collateral other than any financing statement relating to the security
interest granted to Lender hereunder or that has been terminated.

 

(d)                                 No instrument or document that constitutes
or evidences any Collateral has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than Lender.

 

(e)                                  The grant of the security interest in the
Collateral by each Loan Party to Lender, pursuant to the Borrower Security
Agreement and the Equity Owner Security Agreement is in the ordinary course of
business for each Loan Party and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

 

(f)                                   The chief executive office and the
location of each Loan Party’s records regarding the Collateral are listed on
Schedule IV. Except as otherwise disclosed to Lender in writing, each Loan
Party’s legal name is as set forth in this Agreement, each Loan Party has not
changed its name since its formation. Except as otherwise listed on Schedule IV,
each Loan Party does not have tradenames, fictitious names, assumed names or
“doing business as” names and each Loan Party’s federal employer identification
number and Delaware organizational identification number is set forth on
Schedule IV.

 

Section 3.2                                   Property Representations. 
Borrower represents and warrants to Lender with respect to each Property as
follows:

 

3.2.1                                             Property/Title.

 

(a)                                 Borrower has good and marketable fee simple
legal and equitable title to the real property comprising the Property, subject
to Permitted Liens.  The Mortgage Documents, when properly recorded and/or filed
in the appropriate records, will create (i) a valid, first priority, perfected
Lien on Borrower’s interest in the Property, subject only to the Permitted
Liens, and (ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject

 

67

--------------------------------------------------------------------------------


 

only to the Permitted Liens.  The Permitted Liens with respect to the Property,
in the aggregate, do not have a material adverse effect on the profitability,
value, use or operation of the Property or the enforceability, validity or
perfection of the lien of the applicable Mortgage.

 

(b)                                 All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are being paid simultaneously herewith.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Mortgage Documents with respect to such Property, including the Mortgages,
have been paid or are being paid simultaneously herewith.  All taxes and
governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the Title Insurance Policy
and the Title Insurance Owner’s Policy for such Property.

 

(c)                                  Each Property is comprised of one (1) or
more parcels which constitute separate tax lots and do not constitute a portion
of any other tax lot not a part of such Property.

 

3.2.2                     Adverse Claims.  Borrower’s ownership of the Property
is free and clear of any Liens other than Permitted Liens.

 

3.2.3                     Title Insurance Owner’s Policy.  Borrower has
delivered to Lender either (i) a Title Insurance Owner’s Policy insuring fee
simple ownership of such Property by Borrower in an amount equal to or greater
than the initial Allocated Loan Amount of the Property, issued by a title
insurance company reasonably acceptable to Lender with no title exceptions other
than Permitted Liens or (ii) a marked or initialed binding commitment that is
effective as a Title Insurance Owner’s Policy in respect of such Property in an
amount equal to or greater than the initial Allocated Loan Amount of the
Property, issued by a title insurance company reasonably acceptable to Lender
with no title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
as are necessary for the recordation of the deed for such Property and issuance
of such Title Insurance Owner’s Policy.

 

3.2.4                     Deed.  Borrower has delivered to Lender a copy of a
deed for such Property conveying the Property to Borrower, with vesting in the
actual name of Borrower, and Borrower hereby certifies that such Property’s deed
has been recorded or presented to and accepted for recording by the applicable
title insurance company issuing the related Title Insurance Owner’s Policy or
binding commitment referred to in Section 3.2.3, with all fees, premiums and
deed stamps and other transfer taxes paid.

 

3.2.5                     Mortgage File Required Documents. Borrower has
delivered to Lender (a) either (i) certified or file stamped (in each case by
the applicable land registry) original executed Mortgage Documents or (ii) a
copy of the Mortgage Documents in recordable form that have been submitted by
the title insurance company referred to in Section 3.2.3 for recording in the
jurisdiction in which such Property is located (with Lender and Borrower
acknowledging that the Mortgage Documents delivered on the Closing Date consist
solely of Mortgages (which include

 

68

--------------------------------------------------------------------------------


 

Assignments of Leases and Rents and fixture filings as a part thereof), and that
no separate Assignments of Leases and Rents or Fixture Filings are included as
part of the Mortgage Documents delivered at the Closing Date), (b) an opinion of
counsel admitted to practice in the state in which such Property is located in
form and substance reasonably satisfactory to Lender in respect of the
enforceability of such Mortgage Documents and an opinion of counsel in form and
substance reasonably satisfactory to Lender stating that the Mortgage Documents
were duly authorized, executed and delivered by Borrower and that the execution
and delivery of such Mortgage Loan Documents and the performance by Borrower of
its obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
such Property is bound, (c) either (x) a Title Insurance Policy insuring the
Lien of the Mortgage encumbering such Property, or (y) a marked or initialed
binding commitment that is effective as a Title Insurance Policy in respect of
such Property, in each case, issued by the title insurance company referred to
in Section 3.2.3 with no title exceptions other than Permitted Liens, which
commitment shall be accompanied by such other affidavits, transfer declarations
and other documents specified in such commitment as necessary for the issuance
of such Title Insurance Policy, and (d) evidence that all taxes, fees and other
charges payable in connection therewith have been paid in full or delivered to
escrow.

 

3.2.6                     Property Taxes and HOA Fees.  There are no delinquent
Property Taxes or HOA Fees outstanding with respect to the Property, other than
Property Taxes or HOA Fees that may exist in accordance with Section 4.4.5.  As
of the Closing Date, there are no pending or, to Borrower’s or Manager’s
knowledge, proposed, special or other assessments for homeowner’s association
improvements affecting the Property that would reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

 

3.2.7                     Compliance with Renovation Standards.  Except if the
Property is a Carry-Over Property, the Property satisfies the Renovation
Standards and all renovations thereto have been conducted in accordance with
applicable Legal Requirements, in all material respects.

 

3.2.8                     Condemnation; Physical Condition.  The Property has
not been condemned in whole or in part.  No proceeding is pending or, to the
knowledge of Borrower or Manager, threatened in writing for the condemnation of
the Property.  The Property is in a good, safe and habitable condition and
repair, and free of and clear of any damage or waste that has an Individual
Material Adverse Effect on the Property.

 

3.2.9                     Brokers.  There is no commission or other compensation
payable to any broker or finder in connection with the purchase of the Property
by Borrower or its Affiliate that has not been paid.

 

3.2.10              Leasing.  As of the Cut Off Date, or, in case of any
Substitute Property, as of the date such Property becomes a Substitute Property,
either (a) the Property was leased by Borrower to an Eligible Tenant pursuant to
an Eligible Lease and such Lease was in full force and effect and was not in
default in any material respect or (b) if the Property is a Carry-Over Property,
it was leased by Borrower to a Carry-Over Tenant pursuant to a Lease and such
Lease was in full force and effect and was not in default in any material
respect; provided, that prior to entering into any new or renewal Lease with
such Carry-Over Tenant Borrower shall have determined that such Carry-Over
Tenant is not listed on a Government List.  No Person (other

 

69

--------------------------------------------------------------------------------


 

than the Borrower) has any possessory interest in the Property or right to
occupy the same except any Tenant under and pursuant to the provisions of the
applicable Lease and any Person claiming rights through any such Tenant.  The
copy of such Eligible Lease for the Property delivered to Lender is true and
complete in all material respects, there are no material oral agreements with
respect thereto.  Except as set forth on Schedule III, as of the Closing Date,
no Rent (including security deposits) has been paid more than thirty (30) days
in advance of its due date and all amounts set forth on Schedule III have been
delivered to the Advance Rent Subaccount on or before the Closing Date.  As of
the Closing Date, any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
the relevant Tenant has already been provided to such Tenant.

 

3.2.11              Insurance.  The Property is covered by property, casualty,
liability, business interruption, windstorm, flood, earthquake and other
applicable insurance policies as and to the extent, and in compliance with the
applicable requirements of Section 5.1.1 and neither Borrower nor Manager has
taken (or omitted to take) any action that would impair or invalidate the
coverage provided by any such policies.  As of the Closing Date, no claims have
been made that are currently pending, outstanding or otherwise remain
unsatisfied under any such policies and would reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

 

3.2.12              Lawsuits, Etc.  As of the Closing Date, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other entity pending or to the actual knowledge of Borrower or
Manager, threatened in writing against or affecting the Property, which actions,
suits or proceedings would reasonably be expected to have an Individual Material
Adverse Effect on such Property.

 

3.2.13              Orders, Injunctions, Etc.  There are no orders, injunctions,
decrees or judgments outstanding with respect to the Property that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.

 

3.2.14              Agreements Relating to the Properties.  Borrower is not a
party to any agreement or instrument or subject to any restriction which would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Property is
bound.  Except for the Management Agreement, Borrower does not have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which the Property is bound, other
than obligations under the Loan Documents.  Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property.  Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

 

3.2.15              Accuracy of Information Regarding Property.  All information
with respect to the Property included in the Properties Schedule is true,
complete and accurate in all material respects.  None of the Properties consist
of housing cooperatives, manufactured housing,

 

70

--------------------------------------------------------------------------------


 

condominiums, duplexes or townhomes.  Schedule VII (as the same may be updated
by Borrower from time to time by delivery to Lender) is a true, complete and
accurate list of all of the Applicable HOA Properties, if any, and the HOAs
affecting such Applicable HOA Properties.  To Borrower’s knowledge, Schedule VII
contains a true, correct and complete notice address of the HOAs pertaining to
the Applicable HOA Properties, if any.

 

3.2.16              Compliance with Legal Requirements.  The Property (including
the leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.

 

3.2.17              Utilities and Public Access.  The Property has rights of
access to public ways and is served by water, sewer or septic system, and storm
drain facilities adequate to service the Property for its intended uses and all
public utilities necessary or convenient to the full use and enjoyment of the
Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the applicable Title Insurance Owner’s Policy and
Title Insurance Policy and all roads necessary for the use of the Property for
its intended purposes have been completed and dedicated to public use and
accepted by all Governmental Authorities, except as would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property.

 

3.2.18              Eminent Domain.  As of the Closing Date, there is no
proceeding pending or, to Borrower’s or Manager’s knowledge, threatened, for the
total or partial condemnation or taking of the Property by eminent domain or for
the relocation of roadways resulting in a failure of access to the Property on
public roads.

 

3.2.19              Flood Zone.  The Property is not located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) is in full force and effect with respect to the Property.

 

Section 3.3                                   Survival of Representations. 
Borrower agrees that all of the representations and warranties of Borrower set
forth in Article III and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other

 

71

--------------------------------------------------------------------------------


 

Loan Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE IV - BORROWER COVENANTS

 

Section 4.1                                   Affirmative Covenants.  Borrower
hereby covenants and agrees with Lender as follows:

 

4.1.1                     Preservation of Existence.  Borrower shall and shall
cause each other Loan Party to (a) observe all procedures required by its
organizational documents and preserve and maintain its limited liability
company, existence, rights, franchises and privileges in the jurisdiction of its
organization, and (b) qualify and remain qualified in good standing (where
relevant) as a foreign limited liability company in each other jurisdiction
where the nature of its business requires such qualification and to the extent
such concept exists in such jurisdiction except where, in the case of clause
(b), the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

 

4.1.2                     Compliance with Legal Requirements.  Except with
respect to the Properties and the use thereof (which is subject to
Section 4.4.4), Borrower shall and shall cause each other Loan Party to do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its rights, licenses and permits and to comply with all Legal
Requirements applicable to it, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.  A Loan
Party, at such Loan Party’s expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
a Loan Party or any Property or any alleged violation of any Legal Requirement;
provided, that (a)  such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which a Loan Party is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable Legal Requirements; (b) no
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; and (c) the Loan Party shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

4.1.3                     Special Purpose Bankruptcy Remote Entity/Separateness.

 

(a)                                 Borrower shall and shall cause each other
Loan Party to be and continue to be a Special Purpose Entity.

 

(b)                                 Borrower shall and shall cause each other
Loan Party to comply in all material respects with all of the stated facts and
assumptions made with respect to the Loan Parties in the Insolvency Opinion and
each Additional Insolvency Opinion.  Each entity other than a Loan Party with
respect to which an assumption is made or a fact stated in the Insolvency
Opinion or an Additional Insolvency Opinion will comply in all material respects
with all of the assumptions made and facts stated with respect to it in such
Insolvency Opinion or Additional Insolvency Opinion.

 

72

--------------------------------------------------------------------------------


 

4.1.4                     Non-Property Taxes.  Borrower shall and shall cause
each other Loan Party to file, cause to be filed or obtain an extension of the
time to file, all Tax returns for Non-Property Taxes and reports required by law
to be filed by it and to promptly pay or cause to be paid all material
Non-Property Taxes now or hereafter levied, assessed or imposed on it as the
same become due and payable; provided, that, after prior written notice to
Lender of its intention to contest any such Non-Property Taxes, such Loan Party
may contest by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of any such Non-Property Taxes and, in
such event, may permit the Non-Property Taxes so contested to remain unpaid
during any period, including appeals, when a Loan Party is in good faith
contesting the same so long as (a) no Event of Default has occurred and remains
uncured, (b) such proceeding shall be permitted under and be conducted in
accordance with all applicable Legal Requirements, (c) no Property or other
Collateral nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (d) the applicable Loan Party has
set aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Non-Property Taxes would not reasonably be
expected to have a Material Adverse Effect, (e) enforcement of the contested
Non-Property Taxes is effectively stayed for the entire duration of such contest
and no Lien is imposed on any Property or other Collateral, (f) any Non-Property
Taxes determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Lender any Contest Security) exceed
$1,000,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure the payment of
any such Non-Property Taxes, together with all interest and penalties thereon or
(ii) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.4. 
Notwithstanding the foregoing, Borrower shall and shall cause each other Loan
Party to pay any contested Non-Property Taxes (or, if cash or other security has
been provided, Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto) if, in the Lender’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.

 

4.1.5                     Access to the Properties.  Subject to the rights of
Tenants, Borrower shall permit agents, representatives and employees of Lender
to inspect the Properties or any part thereof at reasonable hours upon
reasonable advance notice, subject to the limitations set forth in Schedule VI.

 

4.1.6                     Cooperate in Legal Proceedings.  Borrower shall
cooperate reasonably with Lender with respect to any proceedings before any
court, board or other Governmental Authority which is reasonably likely to
affect the rights of Lender hereunder or any rights obtained by

 

73

--------------------------------------------------------------------------------


 

Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election by written notice, to participate in any such
proceedings.

 

4.1.7                     Perform Loan Documents.  Borrower shall and shall
cause each other Loan Party to, in a timely manner, observe, perform and satisfy
all the terms, provisions, covenants and conditions of the Loan Documents
executed and delivered by, or applicable to, the Loan Party, and shall pay when
due all costs, fees and expenses of Lender, to the extent required under the
Loan Documents executed and delivered by, or applicable to, the Loan Party.

 

4.1.8                     Award and Insurance Benefits.  Borrower shall
cooperate with Lender, in accordance with the relevant provisions of this
Agreement, to enable Lender to receive the benefits of any Awards or Insurance
Proceeds lawfully or equitably payable in connection with any Property, and
Lender shall be reimbursed for any expenses reasonably incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by the Loan Parties of the reasonable expense of an appraisal on behalf
of Lender in case of Casualty or Condemnation affecting any Property or any part
thereof) out of such Insurance Proceeds.

 

4.1.9                     Security Interest; Further Assurances.  Borrower shall
and shall cause each other Loan Party to take all necessary action to establish
and maintain, in favor of Lender a valid and perfected first priority security
interest in all Collateral to the full extent contemplated herein, free and
clear of any Liens other than Permitted Liens (including the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Lender’s security interest in the Collateral).  Such financing statements may
describe as the collateral covered thereby “all assets of the debtor, whether
now owned or hereafter acquired” or words to that effect.  Borrower shall and
shall cause each other Loan Party to, at the Loan Parties’ sole cost and expense
execute any and all further documents, financing statements, agreements,
affirmations, waivers and instruments, and take all such further actions
(including the filing and recording of financing statements) that may be
required under any applicable Legal Requirement, or that Lender reasonably deems
necessary or advisable, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created hereby or by the Collateral Documents or the enforceability of any
guaranty or other Loan Document.

 

4.1.10              Keeping of Books and Records.  Borrower shall keep and
maintain or shall cause to be kept and maintained on a calendar year basis, in
accordance with the requirements for a Special Purpose Entity set forth herein
and GAAP (or such other accounting basis acceptable to Lender), proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Loan Parties and all items of income and expense in connection with the
operation on an individual basis of each Property.  Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire.  After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses reasonably incurred
by Lender to examine each Loan Parties’ accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.

 

74

--------------------------------------------------------------------------------


 

4.1.11              Business and Operations.  Borrower shall directly or through
Manager or subcontractors of Manager (subject to Section 4.2.1), continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, maintenance, sale, management, leasing and
operation of the Properties.  Borrower shall qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Borrower or a
Borrower TRS, as applicable, shall at all times during the term of the Loan,
continue to own or lease all equipment, fixtures and personal property which are
necessary to operate its Properties.

 

4.1.12              Loan Proceeds.  Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.5.

 

4.1.13              Performance by Borrower.  Borrower shall and shall cause
each other Loan Party to, in a timely manner, observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, such Loan Party, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower or Equity Owner without the prior written consent of Lender.

 

4.1.14              Leasing Matters.  Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (b) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property.

 

4.1.15              Borrower’s Operating Account.  Borrower shall establish and
maintain an account (the “Borrower’s Operating Account”) at a bank selected by
Borrower and reasonably approved by Lender which shall be an Eligible
Institution.  Borrower may also establish and maintain subaccounts of Borrower’s
Operating Account (which may be ledger or book entry accounts and not actual
accounts).

 

4.1.16              Security Deposits.

 

(a)                                 At all times, Borrower shall maintain one or
more (if more than one, only the minimum number required by Legal Requirements)
Eligible Accounts for the safe keeping of security deposits (each and
collectively, the “Security Deposit Account”) in compliance in all material
respects with all applicable Legal Requirements and as to which Borrower,
Lender, Manager and the depository bank shall have executed and delivered a
Deposit Account Control Agreement.  Borrower shall deposit all security deposits
in its possession on the Closing Date into the Security Deposit Account.  Within
three (3) Business Days after receipt of any security deposit, Borrower shall
deposit the same into the Security Deposit Account (except only as provided
below with respect to combined payments).  Except for deposits of de minimis
Borrower funds to maintain a minimum balance or to pay fees of the depository
bank, Borrower shall insure that no funds from any source shall be deposited
into the Security Deposit Account

 

75

--------------------------------------------------------------------------------


 

other than security deposits relating to the Properties and interest paid
thereon, and no funds shall be withdrawn except, in accordance with Legal
Requirements, (i) to pay refunds of security deposits, (ii) to pay (or reimburse
for payment of) expenses chargeable against security deposits, or (iii) to
transfer forfeited security deposits to the Rent Deposit Account or Cash
Management Account.  Borrower shall maintain complete and accurate books and
records of all transactions pertaining to security deposits and the Security
Deposit Account, with sufficient detail to identify all security deposits
separate and apart from other payments received from or by Tenants.  Only if
Borrower receives a check or other payment that combines a security deposit
together with Rent or other amounts owing by a Tenant, then Borrower shall
deposit the combined payment into the Rent Deposit Account or Cash Management
Account.  Promptly thereafter, Borrower shall submit written notice to Lender
identifying the applicable combined payment and requesting return of the
security deposit amount from the Cash Management Account, and when the same is
paid, Borrower promptly shall deposit the same into the Security Deposit Account
within three (3) Business Days after receipt.

 

(b)                                 Any bond or other instrument which Borrower
is permitted to hold in lieu of cash security deposits under applicable Legal
Requirements (i) shall be maintained in full force and effect in the full amount
of such deposits unless replaced by cash deposits as above described, (ii) shall
be issued by an institution reasonably satisfactory to Lender, (iii) shall, if
permitted pursuant to Legal Requirements, name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender), and
(iv) shall in all respects comply with applicable Legal Requirements and
otherwise be satisfactory to Lender.  Borrower shall, upon request, provide
Lender with evidence reasonably satisfactory to Lender of Borrower’s compliance
with the foregoing.

 

(c)                                  Upon Lender’s written request during an
Event of Default, Borrower shall deliver (or cause to be delivered) all security
deposits to Lender for safe-keeping, and not for application against the Debt.
 Upon a foreclosure of any Property or transfer in lieu thereof, Borrower shall
deliver to Lender or to an account designed by Lender the security deposits
applicable to such Property for safe-keeping and not for application to the
Debt.

 

4.1.17              Investment of Funds in Cash Management Account, Subaccounts,
Rent Deposit Account and Security Deposit Account. Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted
Investments.  Borrower shall have the right to direct Cash Management Account
Bank to invest sums on deposit in the Cash Management Account and the
Subaccounts in Permitted Investments. The Cash Management Account shall be
assigned the federal tax identification number of Borrower.  Sums on deposit in
the Rent Deposit Account shall not be invested in Permitted Investments and
shall be held solely in cash.  Subject to any requirements of applicable law,
sums on deposit in a Security Deposit Account may be invested in Permitted
Investments and Borrower shall have the right to direct the applicable Security
Deposit Bank to invest sums on deposit in such Security Deposit Account in
Permitted Investments.  The amount of actual losses sustained on a liquidation
of a Permitted Investment in the Cash Management Account, a Subaccount or a
Security Deposit Account shall be deposited into the Cash Management Account,
the applicable Subaccount or the applicable Security Deposit Account, as
applicable, by Borrower no later than one (1) Business Day following such
liquidation.  Borrower shall pay any federal, state or local income or other tax
applicable to income earned from Permitted Investments.

 

76

--------------------------------------------------------------------------------


 

4.1.18              Operation of Property.

 

(a)                                 Borrower shall (i) cause the Manager to
manage the Properties in accordance with the Management Agreement,
(ii) diligently perform and observe all of the terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed and
observed, (iii) promptly notify Lender of any default under the Management
Agreement of which it is aware; provided, however, that, no such notice is
required pursuant to this clause (iii) if (A) the loss or damage from such
default under the Management Agreement does not exceed $50,000 and (B) the
Borrower determines, in good faith, that such default will not adversely affect
the management of any of the Properties or the interests of the Lender in such
Properties and (iv) promptly enforce the performance and observance of all of
the covenants required to be performed and observed by the Manager under the
Management Agreement in a commercially reasonable manner.  If Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Borrower to be
performed or observed.  In no event shall the management fee payable to the
Manager for any calendar month exceed the Management Fee Cap for such calendar
month and in no event shall Borrower pay or become obligated to pay to the
Manager, any transition or termination costs or expenses, termination fees, or
their equivalent in connection with the Transfer of a Property or the
termination of the Management Agreement.  For the avoidance of doubt, for
purposes of this Agreement, management fees shall not be deemed to include
leasing commissions and reimbursements of expenses paid to Manager in the
ordinary course of Borrower’s business.

 

(b)                                 If any one or more of the following events
occurs: (i) during the continuance of an Event of Default, (ii) if the Manager
shall be in material default under the Management Agreement beyond any
applicable notice and cure period (including as a result of any gross
negligence, fraud, willful misconduct or misappropriation of funds), or (iii) if
Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding, then Lender shall have the right to require Borrower to replace the
Manager and enter into a Replacement Management Agreement with (x) a Qualified
Manager selected by Borrower that is not an Affiliate of Borrower or (y) another
property manager chosen by Borrower and approved by Lender; provided, that such
approval shall be conditioned upon Borrower delivering a Rating Agency
Confirmation as to such property manager.  If Borrower fails to select a new
Qualified Manager or a replacement Manager that satisfies the conditions
described in the foregoing clause (y) and enter into a Replacement Management
Agreement with such Person within sixty (60) days of Lender’s demand to replace
the Manager, then Lender may choose the replacement property manager provided
that such replacement property manager is a Qualified Manager or satisfies the
conditions set forth in proviso of the foregoing clause (y).

 

4.1.19              Anti-Money Laundering.  Borrower shall comply and shall
cause each other Loan Party to comply in all material respects with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-

 

77

--------------------------------------------------------------------------------


 

Money Laundering Laws”).  Borrower (a) has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, (b) has
conducted and will conduct the requisite due diligence in connection with the
Leases and Tenants for purposes of the Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Tenant and the origin of the
assets used by said Tenant to lease the applicable Property and (c) maintains
and will maintain sufficient information to identify the applicable Tenant for
purposes of the Anti-Money Laundering Laws.  Borrower shall provide notice to
Lender, within five (5) Business Days, of receipt of any written notice of any
Anti-Money Laundering Law violation or action involving a Loan Party.

 

4.1.20              Embargoed Persons.  Prior to entering into a Lease with a
prospective Tenant (excluding any existing Tenant of a Property that was
previously screened in accordance with this Section 4.1.20), Borrower shall
confirm that such prospective Tenant is not a Person whose name appears on a
Government List.  Borrower shall not enter into a Lease with a Person whose name
appears on a Government List unless Borrower determines that such Person is not
the terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person.  If notwithstanding
such confirmation, a Responsible Officer of a Loan Party or Manager obtains
knowledge that a Tenant is a Person whose name appears on a Government List, it
shall promptly provide notice of such fact to Lender within five (5) Business
Days of acquiring knowledge thereof.

 

4.1.21              ERISA Matters.  Each Loan Party shall and shall cause each
of its ERISA Affiliates to establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA, the Code and all
applicable laws, the regulations and interpretation thereunder and the
respective requirements of the governing documents for such Plans.  Each Loan
Party shall and shall cause each of its ERISA Affiliates to establish, maintain
and operate all Foreign Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such plans.

 

4.1.22              Formation of a Borrower TRS.  If Borrower organizes any
Borrower TRS then the following covenants shall be applicable:

 

(a)                                 Borrower shall cause such Borrower TRS to
execute and deliver to the Lender promptly after the formation of such Borrower
TRS and, in any event, prior to contributing any Properties or other Collateral
to such Borrower TRS: (i) a guaranty substantially in the form of the Equity
Owner Guaranty, guaranteeing the Obligations; (ii) a security agreement,
substantially in the form of the Borrower Security Agreement, pursuant to which
all personal property assets of such Borrower TRS are pledged as security for
the Obligations and (iii) such other agreements, instruments, approvals, legal
opinions or other documents as are reasonably requested by Lender in order to
create, perfect or establish the first priority of (subject to Permitted Liens)
any Lien purported to be covered by any such Collateral Documents or otherwise
to effect the intent that all property and assets of such Borrower TRS shall
become Collateral for the Obligations; provided, that for the avoidance of
doubt, the Lien of the Mortgage encumbering any Property contributed to the
Borrower TRS shall not be released at such time and no new Mortgage shall be
executed with respect to or recorded against any Property contributed to such
Borrower TRS by Borrower;

 

78

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall deliver promptly after the
formation of such Borrower TRS and, in any event, prior to contributing any
Properties or other Collateral to such Borrower TRS: (i) an updated Exhibit D to
the Borrower Security Agreement reflecting the pledge of Borrower’s capital
stock in such Borrower TRS as Collateral for the Obligations, (ii) a certificate
evidencing all of the capital stock of such Borrower TRS; (iii) undated stock
powers or other appropriate instruments of assignment executed in blank with
signature guaranteed and (iv) such other agreements, instruments, approvals,
legal opinions or other documents as are reasonably requested by Lender in order
to create, perfect or establish the first priority of (subject to Permitted
Liens) Lender’s Lien in such capital stock or otherwise to effect the intent
that such capital stock shall become Collateral for the Obligations; and

 

(c)                                  Prior to contributing a Property to such
Borrower TRS, Borrower shall cause such Borrower TRS to execute and deliver to
Lender an assumption of the Mortgage related to such Property, in form and
substance reasonably acceptable to Lender and Borrower.

 

Section 4.2                                   Negative Covenants.  Borrower
covenants and agrees with Lender as follows:

 

4.2.1                     Operation of Property.  Borrower shall not
(a) surrender, terminate, cancel, modify, renew or extend the Management
Agreement, provided, that Borrower may, without Lender’s consent, (x) replace
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement and (y) renew and extend the Management
Agreement pursuant to the terms thereof, (b) enter into any other agreement
relating to the management or operation of a Property with Manager or any other
Person, provided, that Borrower may permit Manager to enter into sub-management
agreements with its subsidiary property managers to perform all or any portion
of the services by Manager so long as (i) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager,
(ii) Borrower shall have no liabilities or obligations under any such
sub-management agreements and (iii) any such sub-management agreements will be
terminable without penalty upon the termination of the Management Agreement,
(c) consent to the assignment by Manager of its interest under the Management
Agreement, or (d) waive or release any of its rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld.  If at any time Lender consents to
the appointment of a new property manager or a Qualified Manager is appointed,
such new property manager (including a Qualified Manager) shall execute a
Replacement Management Agreement.  For the avoidance of doubt, for purposes of
subclause (iii) above, payments for services provided during the termination
notice period of a sub-management agreement shall not constitute a termination
penalty.

 

4.2.2                     Indebtedness.  Borrower shall not and shall cause each
Borrower TRS not to create, incur, assume or suffer to exist any Indebtedness
other than (a) the Debt and (b) unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Properties, which in the case of such unsecured trade payables (i) are not
evidenced by a note, (ii) do not exceed, at any time, a maximum aggregate amount
of three percent (3%) of the original principal amount of the Loan and (iii) are
paid within sixty (60) days of the date incurred (collectively, “Permitted
Indebtedness”).  Borrower shall cause Equity Owner not to create, incur, assume
or suffer to exist any Indebtedness other than Indebtedness

 

79

--------------------------------------------------------------------------------


 

incurred under the Equity Owner Guaranty and the other Loan Documents to which
Equity Owner is a party and unsecured trade payables incurred in the ordinary
course of business related to the ownership of membership interest in Borrower
and that (A) are not evidenced by a note, (B) do not exceed, at any time,
$10,000 and (C) are paid within sixty (60) days of the date incurred
(collectively, the “Equity Owner’s Permitted Indebtedness”).  For the purposes
of this Section 4.2.2, Property Taxes and HOA Fees are not Indebtedness.

 

4.2.3                     Liens.  Borrower shall not and shall cause each other
Loan Party not to create or suffer to exist any Liens upon or with respect to,
any Collateral (other than any Property) except for Permitted Liens.

 

4.2.4                     Limitation on Investments.  Borrower shall not and
shall cause each other Loan Party not to make or suffer to exist any loans or
advances to, or extend any credit to, purchase any property or asset or make any
investment (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except for
acquisition of the Properties and related Collateral and Permitted Investments
and for creation of a Borrower TRS and contributions of Properties to a Borrower
TRS as permitted by Section 4.1.22.

 

4.2.5                     Limitation on Issuance of Equity Interests.  Borrower
shall not and shall cause each other Loan Party not to issue or sell or enter
into any agreement or arrangement for the issuance and sale of any Equity
Interests.

 

4.2.6                     Restricted Junior Payments.  Borrower shall not make
any Restricted Junior Payment; provided, that Borrower may make Restricted
Junior Payments so long as (i) no Default or Event of Default shall then exist
or would result therefrom, (ii) such Restricted Junior Payments have been
approved by all necessary action on the part of Borrower and in compliance with
all applicable laws and (iii) such Restricted Junior Payments are paid from
Unrestricted Cash.

 

4.2.7                     Principal Place of Business, State of Organization. 
Borrower shall not and shall cause each other Loan Party not to change its name,
identity (including its trade name or names), place of organization or formation
(as set forth in Section 3.1.25) or Borrower’s or Equity Owner’s limited
liability company structure unless Borrower shall have first notified Lender in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by Lender for the
purpose of perfecting or protecting the lien and security interests of Lender
pursuant to this Agreement, and the other Loan Documents and, in the case of a
change in Borrower’s or Equity Owner’s structure, without first obtaining the
prior written consent of Lender, which consent may be given or denied in
Lender’s sole discretion.  Upon Lender’s request, Borrower shall and shall cause
each other Loan Party to, at Borrower’s sole cost and expense, execute and
deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Collateral as a result of such change of principal place of business or place of
organization.  Each Loan Party’s principal place of business and chief executive
office, and the place where each Loan Party keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire

 

80

--------------------------------------------------------------------------------


 

period of the existence of Borrower) and will continue to be the address of
Borrower set forth in Section 9.3 (unless Borrower notifies Lender in writing at
least thirty (30) days prior to the date of such change).  Borrower shall
promptly notify Lender of any change in any Loan Party’s organizational
identification number.

 

4.2.8                     Dissolution.  Borrower shall not and shall cause each
other Loan Party not to (i) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (ii) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the properties or assets of any Loan Party except
to the extent permitted by the Loan Documents or (iii) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction, except to the extent permitted by Section 4.2.7.

 

4.2.9                     Change In Business.  Borrower shall not and shall
cause each Borrower TRS not to enter into any line of business other than the
acquisition, renovation, ownership, holding, marketing, sale, leasing, transfer,
management, operation or financing of the Properties (and any businesses
ancillary or related thereto), or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business. 
Borrower shall cause Equity Owner to not engage in any activity other than
acting as the sole member of Borrower.

 

4.2.10              Debt Cancellation.  Borrower shall not and shall cause each
Borrower TRS not to cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to such Loan
Party by any Person, except for adequate consideration and in the ordinary
course of such Loan Party’s business.

 

4.2.11              Changes to Accounts.  Borrower shall not and shall cause
each Borrower TRS not to (a) open or permit to remain open any cash, securities
or other account with any bank, custodian or institution into which Rents or
other Collections or any security deposits are deposited other than the Cash
Management Account, the Subaccounts, the Rent Deposit Account, and Security
Deposit Accounts, (b) change or permit to change any account number of any of
the foregoing accounts, (c) open or permit to remain open any sub-account of the
Cash Management Account (except any Subaccount) or the Rent Deposit Account,
(d) permit any funds of Persons other than Borrower or a Borrower TRS to be
deposited or held in any of the Cash Management Account, the Subaccounts, the
Rent Deposit Account or the Security Deposit Accounts, other than security
deposits, or (e) permit any Collections or other proceeds of any Properties to
be deposited or held in Borrower’s Operating Account other than cash that is
distributed to Borrower pursuant to Section 2.7.2(i).

 

4.2.12              Zoning.  Borrower shall not and shall cause each Borrower
TRS not to initiate or consent to any zoning reclassification of any portion of
any Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

 

81

--------------------------------------------------------------------------------


 

4.2.13              No Joint Assessment.  Borrower shall not and shall cause
each Borrower TRS not to suffer, permit or initiate the joint assessment of any
Property (a) with any other real property constituting a tax lot separate from
such Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.

 

4.2.14              Limitation on Transactions with Affiliates.  Borrower shall
not and shall cause each other Loan Party not to enter into, or be a party to
any transaction with any Affiliate of the Loan Parties, except for: (a) the Loan
Documents; (b) capital contributions by (i) Sponsor to Equity Owner, (ii) Equity
Owner to Borrower or (iii) Borrower to a Borrower TRS; (c) Restricted Junior
Payments which are in compliance with Section 4.2.6 and distributions from a
Borrower TRS to Borrower; (d) the Management Agreement; and (e) to the extent
not otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

4.2.15              ERISA.  None of the Loan Parties or their ERISA Affiliates
shall establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.

 

4.2.16              No Embargoed Persons.  At all times throughout the term of
the Loan, including after giving effect to any Transfers permitted pursuant to
the Loan Documents, Borrower shall ensure that (a) none of the funds or other
assets of any Loan Party shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any Person subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder, with the result that the investment in any Loan Party (whether
directly or indirectly), would be prohibited by law (each, an “Embargoed
Person”), or the Loan made by Lender would be in violation of law, (b) no
Embargoed Person shall have any interest of any nature whatsoever in any Loan
Party with the result that the investment in any Loan Party (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of any Loan Party shall be derived from any
unlawful activity with the result that the investment in such Loan Party
(whether directly or indirectly), would be prohibited by law or the Loan would
be in violation of law.

 

4.2.17              Transfers.

 

(a)                                 Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and Sponsor in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will continue to rely on Borrower’s ownership of the Properties as a means of
maintaining the value of the Properties as security for repayment of the Debt
and the performance of the Other Obligations.  Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Properties so as to ensure
that, should Borrower default in

 

82

--------------------------------------------------------------------------------


 

the repayment of the Debt or the performance of the Other Obligations, Lender
can recover the Debt by a sale of the Properties.

 

(b)                                 Without the prior written consent of Lender,
and except to the extent otherwise set forth in this Section 4.2.17, Borrower
shall not, and shall not permit any other Person having a direct or indirect
ownership or beneficial interest in Borrower to sell, convey, mortgage, grant,
bargain, encumber, pledge, assign, grant options with respect to or otherwise
transfer or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) (i) any Property or any part thereof or any legal or beneficial interest
therein, or (ii) any interest, direct or indirect, in any Loan Party or any
legal or beneficial interest therein (a “Transfer”).

 

(c)                                  A Transfer shall include, but not be
limited to, (i) an installment sales agreement wherein Borrower agrees to sell
one or more Properties or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
any Property for other than actual occupancy by a Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Transfer of
such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Transfer of limited partnership interests or any profits or proceeds relating to
such limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
the Transfer of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Transfer of non-managing membership interests or the creation
or issuance of new non-managing membership interests; or (vi) if a Restricted
Party is a trust or nominee trust, any merger, consolidation or the Transfer of
the legal or beneficial interest in a Restricted Party or the creation or
issuance of new legal or beneficial interests.

 

(d)                                 Notwithstanding the foregoing, the following
Transfers (herein, the “Permitted Transfers”) shall be permitted hereunder
without Lender’s consent:

 

(i)                                     an Eligible Lease entered into in
accordance with the Loan Documents;

 

(ii)                                  a Permitted Lien or any other Lien
expressly permitted under the terms of the Loan Documents;

 

(iii)                               a Transfer of a Property in accordance with
Section 2.5;

 

(iv)                              a substitution of a Property for a Substitute
Property in accordance with Section 2.4.2 or Section 5.3(b), as applicable;

 

83

--------------------------------------------------------------------------------


 

(v)                                 the Transfer of any direct or indirect legal
or beneficial interests in any Public Vehicle, including a Public Vehicle that
exists on the Closing Date, a Public Vehicle which acquires a direct or indirect
legal or beneficial interest in Borrower and Equity Owner after the Closing Date
in accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle;

 

(vi)                              a Transfer of any direct or indirect interest
in Borrower or Equity Owner not described in the foregoing clause (v) provided,
that:

 

(A)                               after giving effect to such Transfer, a
Qualified Transferee (x) shall own not less than fifty-one percent (51%) of the
direct or indirect legal and beneficial interests in each Loan Party and
(y) shall Control (directly or indirectly) each Loan Party;

 

(B)                               if a Transfer is made pursuant to this clause
(vi) and such Transfer shall cause more than ten percent (10%) of the direct or
indirect legal or beneficial interests in each Loan Party to be owned by any
Person and its Affiliates that owned less than ten percent (10%) of the direct
or indirect legal or beneficial interests in such Loan Party prior to such
Transfer, then Lender shall receive notice of such Transfer not less than (x) if
the Qualified Transferee referenced in clause (A) above is not the Sponsor or a
100% owned subsidiary of the Sponsor, ten (10) Business Days prior to the
consummation thereof or (y) if the Qualified Transferee referenced in clause
(A) above is the Sponsor or a 100% owned subsidiary of the Sponsor, thirty (30)
days following the consummation thereof, but the failure to deliver the notice
referred to in this clause (y) shall not constitute an Event of Default unless
such failure continues for ten (10) Business Days following notice of such
failure from Lender;

 

(C)                               each Loan Party shall each continue to be a
Special Purpose Entity;

 

(D)                               after giving effect to such Transfer, Equity
Owner shall remain the sole member of Borrower and Borrower shall remain the
sole member of any Borrower TRS;

 

(E)                                the Properties shall continue to be managed
by Existing Manager or by a Qualified Manager pursuant to a Replacement
Management Agreement;

 

(F)                                 if such Transfer shall cause more than
forty-nine percent (49%) of the direct or indirect interests in each Loan Party
to be owned by any Person and its Affiliates that owned less than forty-nine
percent (49%) of the direct or indirect interest in each Loan Party prior to
such Transfer, Borrower shall deliver (or cause to be delivered) to Lender an
Additional Insolvency Opinion;

 

84

--------------------------------------------------------------------------------


 

(G)                               so long as the Loan is outstanding, (A) no
pledge or other encumbrance of any direct interests in any Restricted Party
(other than pledges securing the Obligations pursuant to the Collateral
Documents) shall occur, and (B) no Restricted Party shall issue preferred equity
that has the characteristics of mezzanine debt (such as a fixed maturity date,
regular payments of interest, a fixed rate of return and rights of the equity
holder to demand repayment of its investment);

 

(H)                              Borrower shall provide Lender with copies of
all organizational documents and all transaction documents relating to any
Transfer under this clause (vi) involving a direct legal or beneficial interest
in any Restricted Party; and

 

(I)                                   In connection with any Transfer under this
clause (vi), to the extent a transferee shall own ten percent (10%) or more of
the direct or indirect ownership interests in a Loan Party immediately following
such transfer (provided such transferee owned less than ten percent (10%) of the
direct or indirect ownership interests in a Loan Party as of the Closing Date),
Borrower shall deliver (and Borrower shall be responsible for any reasonable out
of pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

 

(e)                                  Following a Permitted Transfer, if Sponsor
no longer owns a majority of the direct or indirect interest in Borrower or the
Properties, Sponsor shall be released from the Sponsor Guaranty for all
liability accruing after the date of such Transfer, provided that the Qualified
Transferee shall execute and deliver to Lender a replacement guaranty in
substantially the same form and substance as the Sponsor Guaranty covering all
liability accruing from and after the date of such Transfer (but not any which
may have accrued prior thereto).

 

(f)                                   Borrower shall pay all costs and expenses
of Lender in connection with any Transfer, whether or not such Transfer is
deemed to be a Permitted Transfer, including, without limitation, all fees and
expenses of Lender’s counsel, whether internal or outside, and the cost of any
required counsel opinions related to REMIC or other securitization or tax issues
and any Rating Agency fees.

 

4.2.18              Class XS Certificates. Borrower shall not acquire, and shall
cause Sponsor and each of Sponsor’s subsidiaries that are controlled by Sponsor
not to acquire, any Class XS Certificates.

 

Section 4.3                                   Reporting Covenants.  Borrower
shall, unless Lender shall otherwise consent in writing, furnish or cause to be
furnished to Lender the following reports, notices and other documents:

 

4.3.1                     Financial Reporting.  Borrower shall furnish the
following financial reports to Lender:

 

85

--------------------------------------------------------------------------------


 

(a)                                 As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, commencing with the
calendar quarter ending June 30, 2015, a balance sheet, statement of operations
and retained earnings, and statement of cash flows of Borrower, in each case, as
at the end of such quarter and for the period commencing at the end of the
immediately preceding calendar year and ending with the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period of the immediately preceding calendar year (if any), all in
reasonable detail and prepared in accordance with GAAP.  Such financial
statements shall contain such other information as shall be reasonably requested
by Lender for purposes of calculations to be made by Lender pursuant to the
terms hereof.

 

(b)                                 As soon as available, and in any event
within ninety (90) days after the end of each calendar year, unaudited copies,
and within 120 days following the end of each calendar year, audited copies, of
a balance sheet, statement of operations and retained earnings, and statement of
cash flows of Borrower, in each case, as at the end of such calendar year,
setting forth in each case in comparative form the figures for the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP and the inclusion of footnotes to the extent required by
GAAP, such audited financial statements to be accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of an Independent Accountant selected by Borrower that is reasonably
acceptable to Lender (which opinion on such consolidated information shall be
without (1) any qualification as to the scope of such audit or (2) a “going
concern” or like qualification (other than a going concern qualification that
relates solely to the near term maturity of the Loans hereunder)), together with
a written statement of such accountants (A) to the effect that, in making the
examination necessary for their certification of such financial statements, they
have not obtained any knowledge of the existence of an Event of Default or a
Default and (B) if such accountants shall have obtained any knowledge of the
existence of an Event of Default or such Default, describing the nature thereof.

 

(c)                                  As soon as available, and in any event
within forty-five (45) days after the end of each calendar month, commencing
with the calendar month ended April 30, 2015, (i) an operating statement in
respect of such calendar month and a calendar year-to-date operating statement
for Borrower, (ii) an Officer’s Certificate certifying that such operating
statements are true, correct and complete in all material respects as of their
respective dates, and (iii) upon Lender’s request, other information maintained
by Borrower in the ordinary course of business that is reasonably necessary and
sufficient to fairly represent the financial position, ongoing maintenance and
results of operation of the Properties (on a combined basis) during such
calendar month;

 

(d)                                 Simultaneously with the delivery of the
financial statements of Borrower required by clauses (a) and (b) above an
Officer’s Certificate certifying (i) that such statements fairly represent the
financial condition and results of operations of Borrower as of the end of such
quarter or calendar year (as applicable) and the results of operations and cash
flows of Borrower for such quarter or calendar year (as applicable), in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements of Borrower furnished to Lender, subject to normal
year-end adjustments and the absence of footnotes, (ii) stating that such
Responsible Officer has reviewed the provisions of this Agreement and the

 

86

--------------------------------------------------------------------------------


 

other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of the Relevant Parties
with a view to determining whether the Relevant Parties are in compliance with
the provisions of the Loan Documents to the extent applicable to them, and that
such review has not disclosed, and such Responsible Officer has no knowledge of,
the existence of an Event of Default or Default or, if an Event of Default or
Default exists, describing the nature and period of existence thereof and the
action which the Relevant Parties propose to take or have taken with respect
thereto and (iii) that as of the date of each Officer’s Certificate, no
litigation exists involving Borrower (or any Property or Properties) in which
the potential liability of Borrower in such claim or series of related claims
thereunder (including claims brought as a class action) is greater than $500,000
or, if involving any single Property, is greater than $250,000, in each case,
excluding any liability covered by insurance, or, if so, specifying such
litigation and the actions being taking in relation thereto.

 

(e)                                  Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a calculation of
Underwritten Net Cash Flow for the 12 month period ended on the last day of the
calendar quarter for which such financial statements were prepared;

 

(f)                                   Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a duly completed
Compliance Certificate, with appropriate insertions, containing the data and
calculations set forth on Exhibit B; and

 

(g)                                  Simultaneously with the delivery of the
financial statements of Borrower required by clause (a) above, a certificate
executed by a Responsible Officer of Borrower certifying (i) the current
Property Tax assessment amounts payable in respect of each Property, (ii) the
payment of all Property Taxes prior to the date such Property Taxes become
delinquent, subject to any contest conducted in accordance with Section 4.4.5
and (iii) if either (A) an Acceptable Blanket Policy is not in place with
respect to all Properties or (B) an Acceptable Blanket Policy is in place with
respect to all Properties but Borrower has elected to reinstate deposits of
Insurance Premiums to the Insurance Subaccount pursuant to Section 6.2.3, the
monthly cost of the Insurance Premiums with respect to the Policies required
under in Section 5.1.1 that are required to be deposited into the Insurance
Subaccount pursuant to Section 6.2.

 

4.3.2                     Annual Budget.  Prior to the Closing Date, Borrower
has submitted and Lender has approved an Annual Budget for the 2015 calendar
year (the “Approved Initial Budget”).  Borrower shall submit to Lender by
November 1 of each year the Annual Budget relating to the Properties for the
succeeding calendar year.  During the continuance of a Cash Sweep Period and
with respect to any portion of the Annual Budget that will extend from and after
the Anticipated Repayment Date, Lender shall have the right to approve each
Annual Budget or portion thereof, as applicable (which approval shall not be
unreasonably, conditioned or delayed withheld so long as no Event of Default is
continuing).  An Annual Budget so approved by Lender or any Annual Budget
submitted prior to the commencement of a Cash Sweep Period that commences prior
to the Anticipated Repayment Date, shall each hereinafter be referred to as an
“Approved Annual Budget”.  In the event of a Transfer of any Property the
Approved Annual Budget shall be reduced as reasonably determined by Lender in
consultation with Borrower in order to reflect the removal of such Property and
the Operating Expenses associated therewith; provided, further, that no such
reduction shall be made in the event such Transfer is made in connection with a

 

87

--------------------------------------------------------------------------------


 

substitution under Section 2.4.2(a).  If Lender has the right to approve an
Annual Budget (or portion thereof) pursuant to this Section 4.3.2, neither
Borrower nor Manager shall change or modify the Annual Budget (or such portion)
that has been approved by Lender without the prior written consent of Lender
(which consent shall not be unreasonably withheld, conditioned or delayed so
long as no Event of Default is continuing).  The “Monthly Budgeted Amount” for
each Payment Date shall mean the monthly amount set forth in the Approved Annual
Budget for Operating Expenses for the Interest Period related to such Payment
Date, but excluding management fees, Property Taxes that are required to be
deposited into the Tax Subaccount pursuant to Section 6.1 and Insurance Premiums
that are required to be deposited into the Insurance Subaccount pursuant to
Section 6.2.  If during any Cash Sweep Period or with respect to any period from
and after the Anticipated Repayment Date, Borrower has submitted an Annual
Budget and such Annual Budget has not been approved prior to the commencement of
the calendar year (or applicable portion thereof) to which such budget relates
then the previous Approved Annual Budget (or applicable portion thereof) shall
continue to be deemed to be the Approved Annual Budget for that calendar year
(or applicable portion thereof).

 

4.3.3                     Reporting on Adverse Effects.  Promptly and in no
event more than two (2) Business Days after any Responsible Officer of any Loan
Party obtains knowledge of any matter or the occurrence of any event concerning
any other Loan Party which would reasonably be expected to have a Material
Adverse Effect, written notice thereof.

 

4.3.4                     Litigation.  Prompt written notice to Lender of any
litigation or governmental proceedings pending or to the actual knowledge of a
Responsible Officer of any Loan Party or Manager, threatened in writing against
any Loan Party or against Manager with respect to any Property, which would
reasonably be expected to have a Material Adverse Effect or an Individual
Material Adverse Effect with respect to any Property.

 

4.3.5                     Event of Default.  Promptly after any Responsible
Officer of any Loan Party or Manager obtains knowledge of the occurrence of each
Event of Default or Default (if such Default is continuing on the date of such
notice), a statement of a Responsible Officer of Manager setting forth the
details of such Event of Default or Default and the action which such Loan Party
is taking or proposes to take with respect thereto.

 

4.3.6                     Other Defaults.  Promptly and in no event more than
two (2) Business Days after any Responsible Officer of Borrower or Manager
obtains actual knowledge of any default by any Loan Party under any agreement
other than the Loan Documents to which such Loan Party is a party which would
reasonably be expected to have a Material Adverse Effect, the statement of a
Responsible Officer of Manager setting forth the details of such default and the
action which such Loan Party is taking or proposes to take with respect thereto.

 

4.3.7                     Properties Schedule.  Borrower shall deliver to Lender
no later than the tenth (10th) Business Day of each calendar month, commencing
with the calendar month ended April 30, 2015, (a) an updated Properties Schedule
in Excel format containing each of the data fields set forth on Schedule II.B
(other than those under the caption “BPO Values”); provided, that the
information under the caption “Underwritten Net Cash Flow” need only be updated
in the Properties Schedule that is delivered in March, June, September and
December of each year, commencing with the Properties Schedule delivered in
June 2015, (b) a calculation of the

 

88

--------------------------------------------------------------------------------


 

monthly turnover rate for the Properties for the prior calendar month, which
shall be equal to the number of Properties that became vacant during such
calendar month divided by the daily average number of Properties during such
calendar month.  The foregoing information shall be delivered together with a
certificate of a Responsible Officer of Borrower certifying that it is true,
correct and complete in all material respects (i) with respect to the
information in the Properties Schedule other than Underwritten Net Cash Flow
data, as of the last day of the preceding calendar month, (ii) with respect to
the Underwritten Net Cash Flow data in the Properties Schedule, for the calendar
quarter most recently ended, and (c) with respect to the turnover rate of the
Properties, for the prior calendar month.  In addition, the Borrower shall
deliver to Lender no later than sixty (60) days after the end of the first three
calendar quarters and within ninety (90) days of the fourth calendar quarter of
each year, a report in Excel format containing the information set forth on
Schedule II.C presented separately for each MSA (the “Quarterly Investor Rollup
Report”).  The foregoing information shall be delivered together with a
certificate of a Responsible Officer of Borrower certifying that it is true,
correct and complete (i) with respect to the information in the Properties
Schedule, as of the last day of the preceding quarter and (ii) with respect to
the turnover rate of the Properties, for the prior calendar quarter.

 

4.3.8                     Disqualified Properties.  Promptly and in no event
more than ten (10) Business Days after any Responsible Officer of Borrower or
Manager obtains actual knowledge that any Property fails to comply with the
Property Representations or the Property Covenants, written notice thereof and
the action that Borrower is taking or proposes to take with respect thereto.

 

4.3.9                     Security Deposits in Cash Management Account.  Within
five (5) days of the last day of each calendar month, commencing with the
calendar month ending April 30, 2015, written notice of the aggregate amount of
security deposits deposited into the Cash Management Account during such month;
provided that the notice given for the calendar month ending April 30, 2015
shall include security deposits deposited into the Cash Management Account
during the period from and including the Closing Date through and including
March 31, 2015.

 

4.3.10              Advance Rents Received.  Within five (5) days of the last
day of each calendar month, commencing with the calendar month ending April 30,
2015, written notice of any Advance Rents received during such calendar month
and the related Advance Rent Disbursement Schedules; provided that the notice
given for the calendar month ending April 30, 2015 shall include Advance Rents
received by Borrower for the period from and including the Closing Date through
and including March 31, 2015.

 

4.3.11              Rent Refunds.  Within five (5) days of the last day of each
calendar month, commencing with the calendar month ending April 30, 2015,
written notice of any Rent Refunds made by Borrower; provided that the notice
given for the calendar month ending April 30, 2015 shall include Rent Refunds
made by Borrower during the period from and including the Closing Date through
and including March 31, 2015.

 

89

--------------------------------------------------------------------------------


 

4.3.12              ERISA Matters.

 

(a)                                 As soon as reasonably possible, and in any
event within thirty (30) days after the occurrence of any ERISA Event, written
notice of, and any requested information relating to such ERISA Event.

 

(b)                                 As soon as reasonably possible after the
occurrence of a Plan Termination Event, written notice of any action that any
Loan Party or any of its ERISA Affiliates proposes to take with respect thereto,
along with a copy of any notices received from or filed with the PBGC, the IRS
or any Multiemployer Plan with respect to such Plan Termination Event, as
applicable.

 

(c)                                  As soon as reasonably possible, and in any
event within thirty (30) days after a Responsible Officer of any Loan Party has
actual knowledge of, or with respect to any Plan or Multiemployer Plan to which
such Loan Party or any of its ERISA Affiliates makes direct contributions has
reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a Responsible Officer of Borrower setting forth details respecting
such event or condition and the action, if any, that the applicable Loan Party
or any of its ERISA Affiliates proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by any such
Loan Party or any of its ERISA Affiliates with respect to such event or
condition):

 

(i)                                     any Reportable Event with respect to a
Plan, as to which the PBGC has not by regulation or otherwise waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event (provided that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
including the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
Reportable Event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under
Section 412(d) of the Code for any Plan;

 

(ii)                                  the distribution under Section 404(c) of
ERISA of a notice of intent to terminate any Plan or any action taken by any
Loan Party or any of its ERISA Affiliates to terminate any Plan;

 

(iii)                               the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by Equity Owner GP, any Loan
Party or any of their ERISA Affiliates of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;

 

(iv)                              the complete or partial withdrawal from a
Multiemployer Plan by any Loan Party or any of its ERISA Affiliates, as
applicable, that results in liability under Section 4201 or 4204 of ERISA
(including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by any Loan Party or any of its ERISA
Affiliates, as applicable, of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

 

90

--------------------------------------------------------------------------------


 

(v)                                 the institution of a proceeding by a
fiduciary of any Multiemployer Plan against any Loan Party or any of its ERISA
Affiliates, as applicable, to enforce Section 515 of ERISA; and

 

(vi)                              failure to satisfy Section 436 of the Code.

 

4.3.13              Leases.  Borrower shall deliver to Lender copies of the
executed Leases for the Properties within ten (10) Business Days of request
therefor by Lender.

 

4.3.14              Periodic Rating Agency Information.  Borrower shall, or
shall cause Manager to, deliver to Lender, and Lender shall deliver to the
Approved Rating Agencies, the information and reports set forth on Schedule V
(the “Periodic Rating Agency Information”) at the times set forth therein.

 

4.3.15              Other Reports.

 

(a)                                 Borrower shall deliver to Lender, within ten
(10) Business Days of Lender’s request therefor, copies of any requested
Property Tax, Other Charge or insurance bills, statements or invoices received
by Borrower or any Loan Party with respect to the Properties.

 

(b)                                 Borrower shall, as soon as reasonably
practicable after request by Lender furnish or cause to be furnished to Lender
in such manner and in such detail as may be reasonably requested by Lender, such
additional information, documents, records or reports as may be reasonably
requested with respect to the Property or the conditions or operations,
financial or otherwise, of the Relevant Parties.

 

4.3.16              HOA Reporting.

 

(a)                                 The Borrower shall deliver to Lender, within
twenty-eight (28) days after the end of each calendar quarter, commencing with
the calendar quarter ending June 30, 2015, a report (the “Quarterly HOA Report”)
containing the following information with respect to each Applicable HOA
Property, a data tape of such Applicable HOA Properties containing the following
data fields: (x) the data fields set forth on the Properties Schedule under the
captions “Property ID”, “YardiCode”, “Property Name”, “Address (Street)”,
“City”, “County”, “State”, “Closest MSA”, and “Zip Code”, (y) the number of HOAs
applicable to each such Applicable HOA Property, and (z) for each such
Applicable HOA Property, the HOA name, the frequency with which payments are due
to the HOA, the last HOA payment due date, the next HOA payment due date, the
amount owed on the last HOA payment due date, the amount paid on the last HOA
payment due date, the amount owed on the next HOA payment due date and annual
payments to the HOA, which such Quarterly HOA Report shall be certified by a
Responsible Officer of Borrower as true, correct and complete in all material
respects.

 

(b)                                 Subject to the remainder of this subsection
(b), Borrower shall deliver to Lender, within twenty (20) Business Days after
the end of each calendar quarter of each year, one or more legal opinions (which
may be in the form of a bring-down or date-down opinion with respect to an
earlier delivered opinion, including, without limitation, the Closing Date HOA
Opinion) from a nationally recognized law firm (or one with prominent standing
in the applicable state) specifying with respect to each state in which a
Property is located whether such

 

91

--------------------------------------------------------------------------------


 

state is an Applicable HOA State (as defined under clause (a) of the definition
thereof).  Any opinion required to be delivered pursuant to this
Section 4.3.16(b) may be aggregated with any other opinion required to be
delivered to Lender (or Servicer on behalf of Lender) so long as all the states
in which Properties are located are included in such opinion or opinions and
such opinion or opinions specifically reference this Agreement and otherwise
meet the requirements of this Section 4.3.16(b).  If, with respect to any state
in which a Property is located, (i) Borrower fails to deliver to Lender an
opinion pursuant to this Section 4.3.16(b), the Lender may in its sole and
absolute discretion designate such state an Applicable HOA State by written
notice to Borrower or (ii) any opinion delivered to Lender pursuant to this
Section 4.3.16(b) shall be unsatisfactory to Lender in its sole and absolute
discretion, Lender may request in writing that Borrower obtain a second opinion
from a nationally recognized law firm (or one with prominent standing in the
applicable state) and deliver such opinion to Lender within twenty (20) Business
Days of such written request and (1) if Borrower fails to deliver such a second
opinion to Lender, the Lender may in its sole and absolute discretion designate
such state an Applicable HOA State by written notice to Borrower or (2) if any
such second opinion delivered to Lender shall be unsatisfactory to Lender in its
sole and absolute discretion and Lender believes in good faith that such state
is an Applicable HOA State (as defined under clause (a) of the definition
thereof), Lender may designate such state an Applicable HOA State by written
notice to Borrower.  In addition, if, as a result of any such differences Lender
believes in good faith that any provisions for the subordination of Liens for
HOA Fees to the Lien of the Mortgages are unenforceable under the laws of an
Applicable HOA State or that such Lien for HOA Fees would be entitled to
Priority, Lender may redesignate all affected HOA Properties in such Applicable
HOA State as Applicable HOA Properties.  On the Closing Date, Lender
acknowledges based on the Closing Date HOA Opinion that there are no Applicable
HOA Properties.

 

(c)                                  If subsequent to the Closing Date there is
consummated a securitization of a single borrower single family residential
rental financing similar to the transactions contemplated by this Agreement and
such financing contains HOA reporting and/or HOA Opinion delivery requirements
and/or HOA Funds reserve requirements that are less burdensome to the borrower
thereunder than those required by this Agreement (including Sections 4.3.16,
4.4.8, 6.1.4, 6.1.5 and Schedule V), then subject to a Rating Agency
Confirmation, Borrower shall have the right to require Lender to amend this
Agreement in a manner consistent with such less burdensome requirements.

 

Section 4.4                                   Property Covenants.  Borrower
shall comply with the following covenants with respect to each Property:

 

4.4.1                     Ownership of the Property.  Borrower shall warrant and
defend (a) the title to each Property and the related Collateral and (b) the
validity and priority of the Lien of the Mortgages on the Properties, in each
case against the claims of all Persons whomsoever; subject only to Permitted
Liens and Transfers permitted hereunder. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender if an interest in any Property, other than as
permitted hereunder, is claimed by another Person.

 

92

--------------------------------------------------------------------------------


 

4.4.2                     Liens Against the Property. Borrower shall not create,
incur, assume or permit to exist any Lien on any direct or indirect interest in
any Property, except for the Permitted Liens.

 

4.4.3                     Condition of the Property.  Except if the Property has
suffered a Casualty and is in the process being restored in accordance with
Section 5.4, Borrower shall keep and maintain in all material respects the
Property in a good, safe and habitable condition and repair and free of and
clear of any damage or waste, and from time to time make, or cause to be made,
in all material respects, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, necessary to comply with the
Renovation Standards and applicable Legal Requirements in all material respects;
provided, that a Carry-Over Property need not comply with the Renovation
Standards for so long as it is leased to the applicable Carry-Over Tenant.

 

4.4.4                     Compliance with Legal Requirements.  The Property
(including the leasing and intended use thereof) shall comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes and all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal leasing, use, occupancy,
habitability and operation of the Property, all such certifications, permits,
licenses and approvals shall be maintained in full force and effect, except as
would not reasonably be expected to have an Individual Material Adverse Effect
on the Property.  Borrower shall obtain and maintain in full force and effect
all consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.  Borrower shall
not and shall not permit Equity Owner, any Borrower TRS, any Manager or any
other Person in occupancy of or involved with the operation, use or leasing of
the Property to commit any act or omission affording any Governmental Authority
the right of forfeiture as against the Property or any part thereof.

 

4.4.5                     Property Taxes and HOA Fees.  Borrower shall promptly
pay or cause to be paid all Property Taxes and HOA Fees now or hereafter levied,
assessed or imposed on it as the same become due and payable and shall furnish
to Lender evidence of payment of Property Taxes and HOA Fees prior to the date
the same shall become delinquent, and shall promptly pay for all utility
services provided to the Property as the same become due and payable (other than
any such utilities which are, pursuant to the terms of any Lease, required to be
paid by the Tenant thereunder directly to the applicable service provider);
provided, that, after prior written notice to Lender of its intention to contest
any such Property Taxes and HOA Fees, such Loan Party may contest by appropriate
legal proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and HOA Fees and, in such event, may permit
the Property Taxes and HOA Fees so contested to remain unpaid during any period,
including appeals, when a Loan Party is in good faith contesting the same so
long as (i) no Event of Default has occurred and remains uncured, (ii) such
proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (iii) no Property or other Collateral nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (iv) the applicable Loan Party has set aside on
its books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property

 

93

--------------------------------------------------------------------------------


 

Taxes and HOA Fees would not reasonably be expected to have an Individual
Material Adverse Effect on the applicable Property, (v) enforcement of the
contested Property Taxes and HOA Fees is effectively stayed for the entire
duration of such contest and no Lien is imposed on any Property or other
Collateral which is reasonably expected to have an Individual Material Adverse
Effect, (vi) any Property Taxes and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (vii) to the extent such Property Taxes and HOA Fees
(when aggregated with all other Taxes that any Loan Party is then contesting
under Section 4.1.4 or Section 4.4.5 and for which Borrower has not delivered to
Lender any Contest Security) exceed $2,500,000, Borrower shall deliver to Lender
either (A) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes and HOA Fees,
together with all interest and penalties thereon or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (viii) failure to pay such Property Taxes and HOA Fees will not
subject Lender to any civil or criminal liability, (ix) such contest shall not
affect the ownership, use or occupancy of any Property, and (x) Borrower shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (ix) of this Section 4.4.5.  Notwithstanding
the foregoing, Borrower shall pay any contested Property Taxes and HOA Fees (or,
if cash or other security has been provided, Lender may pay over any such cash
or other security held by Lender to the claimant entitled thereto) if, in the
Lender’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.

 

4.4.6                     Compliance with Agreements Relating to the
Properties.  Borrower shall not enter into any agreement or instrument or become
subject to any restriction which would reasonably be expected to have an
Individual Material Adverse Effect on any Property.  Borrower shall not default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which any Property is bound.  Borrower shall not have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which any Property is bound, other
than obligations under the Loan Documents.  Borrower shall not, and shall cause
each Borrower TRS not to, default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Lien with respect to any Property.  No Property nor
any part thereof shall be subject to any purchase options, rights of first
refusal, rights of first offer or other similar rights in favor of any Tenant or
other third parties.

 

4.4.7                     Leasing.  Borrower shall not enter into any Lease
(including any renewals or extensions of any existing Lease) for any Property
unless such Lease is an Eligible Lease with an Eligible Tenant or a Lease with a
Carry-Over Tenant.

 

4.4.8                     Verification of HOA Payments.  Borrower shall deliver
to Lender, within twenty-eight (28) days after the end of each calendar quarter,
with respect to each Applicable HOA Property, proof of payment of the paid HOA
Fees identified in the corresponding Quarterly HOA Report (whether in the form
of cancelled checks, receipts, ACH confirmations,

 

94

--------------------------------------------------------------------------------


 

confirmation of electronic payments or other evidence of such payment reasonably
satisfactory to Lender) unless such proof of payment has previously been
delivered (e.g. quarterly prepayments) as may reflect that as of the end of such
calendar quarter no other amounts (except HOA Fees that may be contested in
accordance with Section 4.4.5) remain then due and payable by Borrower or that
Borrower has prepaid or otherwise has a positive credit balance (whether in the
form of invoices, payment coupons, account statements, assessment letters,
estoppels, receipts or other evidence reasonably satisfactory to Lender).

 

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

 

Section 5.1                                   Insurance.

 

5.1.1                     Insurance Policies.

 

(a)                                 Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Properties providing at least
the following coverages:

 

(i)                                     comprehensive “all risk” or special
causes of loss form insurance, as is available in the insurance market as of the
Closing Date, on the Properties (A) in an amount equal to one hundred percent
(100%) of the “full replacement cost”, which for purposes of this Agreement
shall mean actual replacement value of the Properties, subject to a loss limit
equal to $15,000,000 per occurrence; (B) containing an agreed amount endorsement
with respect to the Improvements and personal property at any Property waiving
all co-insurance provisions or to be written on a no co-insurance form and
(C) providing for no deductible in excess of $150,000 (it being understood that,
so long as no Default or Event of Default has occurred and is continuing (1) the
perils of named windstorm or flood shall be permitted to have a per occurrence
deductible of five percent (5%) of the total insurable value of the affected
Properties (with a minimum deductible of $1,000,000 per occurrence for any and
all affected Properties), (2) the peril of earth movement including but not
limited to earthquake shall be permitted to have a per occurrence deductible of
ten percent (10%) of the total insurable value of the affected Properties (with
a minimum deductible of $1,000,000 per occurrence for any and all affected
Properties) and (3) the peril of “other wind and hail” shall be permitted to
have a per occurrence deductible of three percent (3%) of the total insurable
value of the affected Properties (with a minimum deductible of $1,000,000 per
occurrence for any and all affected Properties)).  In addition, Borrower shall
obtain (x) flood insurance in an amount equal to $15,000,000 applying per
occurrence and in the aggregate, (y) earthquake insurance, applying per
occurrence and in the aggregate, in an amount equal to the Aggregate Exceedance
Probability gross loss Probable Maximum Loss (PML) or Scenario Expected Limit
(SEL) based upon a seismic risk analysis for a 475 year event for the entire
portfolio at risk (such analysis to be secured by Borrower utilizing a
third-party firm qualified to perform such seismic risk analysis using the most
current RMS software, or its equivalent, to include consideration of loss
amplification, at the expense of the applicable Borrower at least one time per
year or more frequently as may reasonably be requested by Lender and shared with
Lender presented by the Properties located in areas prone to seismic activity)
and (z) windstorm/named storm insurance with respect to the Properties (and not
any other real property) in an amount equal to the

 

95

--------------------------------------------------------------------------------


 

greater of (1) $15,000,000 per occurrence and (2) the Occurrence Exceedance
Probability gross loss estimates based upon a windstorm/named storm risk
analysis for a 2,000 year event for the Properties located in areas prone to
windstorm/named storm activity (such analysis to be secured by Borrower using a
third-party firm qualified to perform such windstorm/named storm risk analysis
using the most current RMS software, or its equivalent, to include business
interruption, storm surge and loss amplification, at the expense of the
applicable Borrower at least one time per year or more frequently as may
reasonably be requested by Lender and shared with Lender); provided, that such
flood, earthquake and windstorm/named storm insurance shall otherwise be on
terms consistent with the comprehensive all risk insurance policy required under
this Section 5.1.1(a)(i);

 

(ii)                                  business income or rental loss insurance,
written on an “Actual Loss Sustained Basis” (A) with loss payable to Lender for
the benefit of Lenders; (B) covering all risks required to be covered by the
insurance provided for in Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an
amount equal to one hundred percent (100%) of the aggregate projected net income
plus continuing expenses from the operation of the Properties for a period of at
least twelve (12) months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and personal property at a Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of thirty (30)
days from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period. 
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender in the Casualty and Condemnation Subaccount and disbursed to the Cash
Management Account during the month to which such proceeds relate (or in the
month received if such proceeds relate to a month prior to the month in which
such proceeds were received); provided, however, that nothing herein contained
shall be deemed to relieve Borrower of their obligation to pay the Obligations
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iii)                               at all times during which structural
construction, repairs or renovations are being made with respect to any
Property, and only if each of the property coverage form and the liability
insurance coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability (or its equivalent), covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy and (B) the insurance provided for in Section 5.1.1(a) written in a
so-called builder’s risk completed value form including coverage for all
insurable hard and soft costs of construction (x) on a non-reporting basis,
(y) against all risks insured against pursuant to Section 5.1.1(a)(i), (iii),
(iv) and (viii), (z) including permission to occupy

 

96

--------------------------------------------------------------------------------


 

such Property and (C) with an agreed amount endorsement waiving co-insurance
provisions;

 

(iv)                              commercial general liability insurance against
claims for personal injury, bodily injury, death or property damage occurring
upon, in or about any Property, such insurance (A) to be on the so-called
“occurrence” form with a combined limit of not less than One Million and No/100
Dollars ($1,000,000.00) per occurrence; Two Million and No/100 Dollars
($2,000,000.00) in the aggregate “per location” and overall $20,000,000.00 in
the aggregate; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate and (C) to be at least as broad as
Insurance Services Offices (ISO) policy form CG 00 01;

 

(v)                                 if applicable, automobile liability coverage
for all owned and non-owned vehicles, including rented and leased vehicles,
containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00);

 

(vi)                              if applicable, worker’s compensation subject
to the worker’s compensation laws of the applicable state, and employer’s
liability in amounts reasonably acceptable to Lender;

 

(vii)                           umbrella and excess liability insurance in an
amount not less than Fifty Million and No/100 Dollars ($50,000,000.00) per
occurrence and in the aggregate on terms consistent with the commercial general
liability insurance policy required under Section 5.1.1(a)(iv), and including
employer liability and automobile liability, if applicable; and

 

(viii)                        upon sixty (60) days’ written notice, such other
reasonable insurance, and in such reasonable amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for properties similar to the Properties located in
or around the region in which Properties are located.

 

(b)                                 All Policies required pursuant to
Section 5.1.1 shall: (i) be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”), and shall be
subject to the approval of Lender as to insurance companies, amounts,
deductibles, loss payees and insureds and (ii) be issued by financially sound
and responsible insurance companies authorized to do business in the states
where the applicable Properties are located and having a rating of “A3” or
better by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “A-” or better by S&P or Fitch, provided,
however, that if Borrower elects to have its insurance coverage provided by a
syndicate of insurers, then, if such syndicate consists of five (5) or more
members, (A) at least sixty percent (60%) of the insurance coverage (or
seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) and one hundred (100%) of the first layer of such insurance coverage
shall be provided by insurance companies having a rating of “A3” or better by
Moody’s or, if Moody’s does not provide a rating of an applicable insurance
company, a rating of “A-” or better by S&P or Fitch and (B) the remaining forty
percent (40%) of the insurance coverage (or the remaining twenty-

 

97

--------------------------------------------------------------------------------


 

five percent (25%) if such syndicate consists of four (4) or fewer members)
shall be provided by insurance companies having a rating of “Baa2” by Moody’s
or, if Moody’s does not provide a rating of an applicable insurance company, a
rating of “BBB” or better by S&P or Fitch;

 

(c)                                  All Policies of insurance provided for in
Section 5.1.1(a), except for the Policies referenced in Section 5.1.1(a)(vi),
shall contain clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii)                                  the Policy shall not be canceled without
at least thirty (30) days’ written notice to Lender and any other party named
therein as an additional insured (other than in the case of non-payment in which
case only ten (10) days prior notice, or the shortest time allowed by applicable
Legal Requirement (whichever is longer), will be required) and shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice;

 

(iii)                               Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder; and

 

(iv)                              the issuers thereof shall give notice to
Lender if a Policy has not been renewed ten (10) days prior to its expiration.

 

(d)                                 Certificates of insurance evidencing the
Policies shall be delivered to Lender on the Closing Date with respect to the
current Policies.  Further, not less than ten (10) days prior to the expiration
dates of the Policies theretofore furnished to Lender, Borrower shall deliver to
Lender certificates of insurance evidencing the Policies (and, upon the written
request of Lender, copies of such Policies) accompanied by evidence satisfactory
to Lender of payment of the premiums due thereunder (the “Insurance Premiums”).

 

(e)                                  Any blanket insurance Policy shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of Section 5.1.1(a) (any such
blanket policy, an “Acceptable Blanket Policy”).

 

(f)                                   All Policies of insurance provided for or
contemplated by Section 5.1.1(a), except for the Policy referenced in
Section 5.1.1(a)(iv), shall name Borrower as the insured and Lender and its
successors and/or assigns as mortgagee and loss payee, as its interests may
appear, and in the case of property damage, boiler and machinery, windstorm,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2. 
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance

 

98

--------------------------------------------------------------------------------


 

policies shall also contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

(g)                                  If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, without notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Properties,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate after three (3) Business Days
notice to Borrower if prior to the date upon which any such coverage will lapse
or at any time Lender deems necessary (regardless of prior notice to Borrower)
to avoid the lapse of any such coverage.  All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Collateral Documents and shall bear interest at the Default Rate.

 

(h)                                 In the event of foreclosure of the pledge of
the Equity Interest of Borrower pursuant to the Equity Owner Security Agreement
the Policies shall remain in full force and effect.

 

Section 5.2                                   Casualty. If a Property is damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice thereof to Lender if the estimated cost of
Restoration resulting from such Casualty is expected to exceed $25,000, as
determined in good faith by Borrower.  Lender may, but shall not be obligated to
make proof of loss if not made promptly by Borrower.  In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve any final settlement) (a) if an Event of Default is continuing or
(b) with respect to any single Casualty event in which the Net Proceeds or the
costs of completing the Restoration of the affected Property or Properties is
reasonably expected to be equal to or greater than the Casualty Threshold Amount
and Borrower shall deliver to Lender all instruments required by Lender to
permit such participation.  Any Insurance Proceeds in connection with any
Casualty (whether or not Lender elects to settle and adjust the claim or
Borrower settles such claim) shall be due and payable solely to Lender and held
by Lender in accordance with the terms of this Agreement.  If Borrower or any
party other than Lender receives any Insurance Proceeds or Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Lender and shall
endorse, and cause all such third parties to endorse, check payable therefor to
the order of Lender.  Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse any such check payable to
the order of Lender.  Borrower hereby releases Lender from any and all liability
with respect to the settlement and adjustment by Lender of any claims in respect
of any Casualty.

 

Section 5.3                                   Condemnation.  Borrower shall
promptly give Lender notice of the actual or, to the extent in writing,
threatened commencement of any proceeding for the Condemnation of all or any
portion of a Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings which is reasonably expected to involve an Award
of an amount greater than the Casualty Threshold Amount.  Notwithstanding any
taking by any public

 

99

--------------------------------------------------------------------------------


 

or quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt.  If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of Lender.  Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  Net Proceeds from a Condemnation shall be applied as
follows:

 

(a)                                 If a partial Condemnation of a Property does
not interfere with the use of such Property as a residential rental property,
then the Net Proceeds paid by the condemning authority shall be applied to the
prepayment of the Debt in accordance with Section 2.4.2(c).

 

(b)                                 If a partial Condemnation of a Property does
interfere with the use of such Property as a residential rental property or if
there occurs a complete Condemnation of a Property (each, a “Fully Condemned
Property”), then (i) if no Event of Default shall have occurred and be
continuing and, within thirty (30) days of the date of the occurrence of such
Condemnation, Borrower delivers to Lender a written undertaking to substitute
the Fully Condemned Property with a Substitute Property in accordance with the
requirements of Section 2.4.2(a), then (A) if Net Proceeds are paid by the
condemning authority directly to Borrower subsequent to such substitution, such
Net Proceeds may be retained by Borrower (for the avoidance of doubt, Net
Proceeds received by Borrower prior to such substitution shall be immediately
paid to Lender as required by Section 5.2), (B) if Net Proceeds are paid by the
condemning authority to Lender, such Net Proceeds will be disbursed by Lender to
Borrower upon the consummation of such substitution and (C) Borrower shall
provide a Substitute Property within ten (10) Business Days of the date of such
undertaking in accordance with the requirements of Section 2.4.2(a) and (ii) if
an Event of Default shall have occurred and be continuing or Borrower fails to
deliver such an undertaking to Lender, then (A) Lender may retain any Net
Proceeds received by it, (B) Borrower shall immediately deliver to Lender any
Net Proceeds paid to Borrower, (C) the Net Proceeds shall be applied to the
prepayment of the Debt in an amount equal to the Release Amount for the Fully
Condemned Property in accordance with Section 2.4.2(c) and (D) Borrower shall
prepay the Loan in an amount equal to the excess, if any, of the Release Amount
for the Fully Condemned Property over such Net Proceeds.  Promptly following
Borrower’s written request after either (1) the substitution of a Substitute
Property for such Fully Condemned Property in accordance with the conditions set
forth above or (2) receipt by Lender of the Net Proceeds and payment of the
Release Amount for such Property, Lender shall (x) release the Fully Condemned
Property from the applicable Mortgage Documents and related Lien, provided, that
(A) Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Collateral Assignment of Leases and Rents applicable to the
Fully Condemned Property encumbers other Property(ies) in addition to the Fully
Condemned Property, such release shall be a partial release that relates only to
the Fully Condemned Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Fully Condemned Property is
located and shall contain standard provisions protecting the rights of

 

100

--------------------------------------------------------------------------------


 

Lender and (B) Borrower shall pay all costs, taxes and expenses associated with
such release (including, without limitation, cost to file and record the release
and Lender’s reasonable attorneys’ fees) and (y) disburse to Borrower (A) in the
case of a substitution of a Substitute Property for such Fully Condemned
Property, the Net Proceeds paid by the condemning authority and (B) in the case
of the payment of the Release Amount for such Property, the Net Proceeds paid by
the condemning authority in excess of the Release Amount for such Property;
provided that, during the continuance of a Cash Sweep Period, the applicable Net
Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.3 and after the Anticipated Repayment
Date, the applicable Net Proceeds shall be delivered to the Cash Management
Account.

 

Section 5.4                                   Restoration.

 

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

 

(a)                                 If the Net Proceeds reasonably expected to
be received in connection with any single Casualty event is less than the
Casualty Threshold Amount, then, (i) if no Event of Default shall have occurred
and be continuing and, within sixty (60) days of the date of the occurrence of
such Casualty, Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration of the affected Properties in accordance with the terms of this
Agreement, then (A) if Net Proceeds are paid by the insurance company directly
to Borrower subsequent to delivering such undertaking, such Net Proceeds may be
retained by Borrower (for the avoidance of doubt, Net Proceeds received by
Borrower prior to delivering such undertaking shall be immediately paid to
Lender as required by Section 5.2), (B) if Net Proceeds are paid by the
insurance company to Lender, such Net Proceeds will be disbursed by Lender to
Borrower and (C) Borrower shall conduct the Restoration of the affected
Properties in accordance with the terms of Section 5.4(c) and (ii) if an Event
of Default shall have occurred and be continuing or Borrower fails to deliver
such an undertaking to Lender, then (A) Lender may retain any Net Proceeds
received by it, (B) Borrower shall immediately deliver to Lender any Net
Proceeds paid to Borrower as required by Section 5.2, (C) such Net Proceeds
shall be applied to the prepayment of the Debt in an amount equal to the Release
Amount for such Property in accordance with Section 2.4.2(c), (D) Borrower shall
prepay the Loan in an amount equal to the excess, if any, of the Release Amount
for such Property over such Net Proceeds, and (E) promptly following Borrower’s
written request and receipt by Lender of the Net Proceeds and payment by
Borrower of the amounts set forth in clause (D) above, if any, Lender shall
(x) release the affected Properties from the applicable Mortgage Documents and
related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a substitution of a Substitute
Property for such

 

101

--------------------------------------------------------------------------------


 

Property, the Net Proceeds paid by the insurance company and (B) in the case of
the payment of the Release Amount for such Property, the Net Proceeds paid by
the insurance company in excess of the Release Amount for such Property, if any;
provided that, during the continuance of a Cash Sweep Period, the applicable Net
Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.3 and after the Anticipated Repayment
Date, the applicable Net Proceeds shall be delivered to the Cash Management
Account.

 

(b)                                 If the Net Proceeds reasonably expected to
be received in connection with any single Casualty event is greater than the
Casualty Threshold Amount, then, (i) if no Event of Default shall have occurred
and be continuing and, within sixty (60) days of the date of the occurrence of
such Casualty, Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration of the affected Properties in accordance with the terms of this
Agreement, then (A) Borrower shall immediately deliver to Lender any Net
Proceeds paid to Borrower as required by Section 5.2 and (B) Borrower shall
conduct the Restoration of the affected Properties in accordance with the terms
of and subject to the conditions of Section 5.4(d) and (ii) if an Event of
Default shall have occurred and be continuing or Borrower fails to deliver such
an undertaking to Lender, then (A) Lender may retain any Net Proceeds received
by it, (B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower as required by Section 5.2, (C) such Net Proceeds shall be applied to
the prepayment of the Debt in an amount equal to the Release Amount for such
Property in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan
in an amount equal to the excess, if any, of the Release Amount for the affected
Properties over such Net Proceeds, and (E) promptly following Borrower’s written
request and receipt by Lender of the Net Proceeds and payment by Borrower of the
amounts set forth in clause (D) above, if any, Lender shall (x) release the
affected Properties from the applicable Mortgage Documents and related Liens,
provided, that (A) Borrower has delivered to Lender draft releases (and, in the
event any of the Mortgages and the Assignments of Leases and Rents applicable to
any of the affected Properties encumber other Property(ies) in addition to the
affected Properties, such release shall be a partial release that relates only
to the affected Property(ies) and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such affected Properties are located
and shall contain standard provisions protecting the rights of Lender and
(B) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees) and (y) disburse to Borrower (A) in the
case of a substitution of a Substitute Property for such Property, the Net
Proceeds paid by the insurance company and (B) in the case of the payment of the
Release Amount for such Property, the Net Proceeds paid by the insurance company
in excess of the Release Amount for such Property, if any; provided that, during
the continuance of a Cash Sweep Period, the applicable Net Proceeds shall
instead be delivered to the Cash Collateral Subaccount and disbursed in
accordance with Section 6.6.3 and after the Anticipated Repayment Date, the
applicable Net Proceeds shall be delivered to the Cash Management Account.

 

(c)                                  If Borrower elects to undertake the
Restoration a Property or Properties pursuant to Section 5.4(a), (i) Borrower
shall commence the Restoration as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected

 

102

--------------------------------------------------------------------------------


 

Property and the use thereof after the Restoration to be in compliance in all
material respects with and permitted under all applicable Legal Requirements and
such Property, after Restoration, shall be of the same character as prior to
such damage or destruction, in all material respects; (iii) the Restoration
shall be done and completed by Borrower in an expeditious and diligent fashion
and in compliance in all material respects with all applicable Legal
Requirements and the Renovation Standards and (iv) for any Restoration of a
Property with a total expected cost exceeding $25,000, Borrower shall deliver,
or cause to be delivered, to Lender a signed detailed budget approved in writing
by Borrower’s architect or engineer stating the entire cost of completing the
Restoration, which budget shall be reasonably acceptable to Lender.

 

(d)                                 If Borrower elects to undertake the
Restoration of a Property or Properties pursuant to Section 5.4(b), the
following provisions shall apply:

 

(i)                                     the Net Proceeds shall be made available
to Borrower for Restoration upon the determination of Lender that the following
conditions are met: (A) Borrower shall commence the Restoration as soon as
reasonably practicable (but in no event later than ninety (90) days after such
Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Maturity Date, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (E) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance in all material respects with all applicable Legal Requirements and
the Renovation Standards; (F) for any Restoration of a Property with a total
expected cost exceeding $25,000, Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender and (G) the Net Proceeds
together with any cash or cash equivalent deposited by Borrower with Lender are
sufficient in Lender’s discretion to cover the cost of the Restoration.

 

(ii)                                  The Net Proceeds shall be held by Lender
in the Casualty and Condemnation Subaccount and, until disbursed in accordance
with the provisions of this Section 5.4(d), shall constitute additional security
for the Debt and other obligations under the Loan Documents.  The Net Proceeds
shall be disbursed by Lender to, or as directed by, Borrower from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Lender that (A) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested

 

103

--------------------------------------------------------------------------------


 

disbursement) in connection with the Restoration have been paid for in full, and
(B) there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any similar liens or encumbrances
on the Properties which have not been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

 

(iii)                               All plans and specifications required in
connection with the Restoration shall be subject to the prior approval of Lender
and an independent consulting engineer selected by Lender (the “Casualty
Consultant”).  Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to the approval of Lender and the Casualty
Consultant.  All costs and expenses incurred by Lender in connection with
recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

 

(iv)                              In no event shall Lender be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, less the Casualty
Retainage.  The term “Casualty Retainage” shall mean, as to each contractor,
subcontractor or materialman engaged in the Restoration, an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed.  The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.4(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration.  The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.4(b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (x) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(y) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (z) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. 
If required by Lender, the release of any such portion of the Casualty Retainage
shall be

 

104

--------------------------------------------------------------------------------


 

approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the opinion of Lender in consultation
with the Casualty Consultant, be sufficient to pay in full the balance of the
costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrower shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Lender (for deposit into the
Casualty and Condemnation Subaccount) before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be deposited by Lender into the Casualty and Condemnation Subaccount and shall
be disbursed for costs actually incurred in connection with the Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 5.4(d) shall constitute additional
security for the Obligations.

 

(vii)                           The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 5.4(d), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.

 

(e)                                  All reasonable out-of-pocket costs and
expenses incurred by Lender in connection with any Restoration including,
without limitation, reasonable attorneys’ fees and disbursements, shall be paid
by Borrower.

 

(f)                                   Notwithstanding anything to the contrary
set forth in this Agreement, including the provisions of Section 5.3 or
Section 5.4, if the Loan is included in a REMIC Trust and, immediately following
a release of any portion of the Lien of a Mortgage following a Casualty or
Condemnation of a Property (but taking into account any proposed Restoration of
the remaining portion of such Property), the ratio of the unpaid principal
balance of the Loan to the value of the remaining Properties is greater than
125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property (other than fixtures) or going concern
value, if any), the Outstanding Principal Balance must be paid down (by
application of the Net Proceeds or Award, as applicable, or if such amounts are
not sufficient, by Borrower) by a “qualified amount” as that term is defined in
the IRS Revenue Procedure 2010-30, as the same may be amended, replaced,
supplemented or modified from time to time, unless Lender receives an opinion of
counsel that if such amount is not paid, the applicable Securitization will not
fail to maintain its status as a REMIC Trust as a result of the related release
of such portion of the Lien of such Mortgage.  If and to the extent the
preceding sentence applies, only such amount of the net Award or net Insurance
Proceeds (as applicable), if any, in excess of the amount required to

 

105

--------------------------------------------------------------------------------


 

pay down the principal balance of the Loan may be released for purposes of
Restoration or released to Borrower as otherwise expressly provided in
Section 5.3 or Section 5.4.

 

(g)                                  In the event of foreclosure of a Mortgage,
or other transfer of title to a Property or Properties in extinguishment in
whole or in part of the Debt all right, title and interest of Borrower in and to
the Policies that are not blanket Policies then in force concerning such
Property or Properties and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or Lender or other transferee in the event
of such other transfer of title.

 

ARTICLE VI - RESERVE FUNDS

 

Section 6.1                                   Tax Funds; HOA Funds.

 

6.1.1                     Deposits of Tax Funds.  Borrower shall deposit with
Lender on each Payment Date an amount equal to one-twelfth of the Property Taxes
that Lender estimates will be payable during the next ensuing twelve (12)
months, in order to accumulate sufficient funds to pay all such Property Taxes
prior to their respective due dates, which amounts shall be transferred into a
Subaccount established at the Cash Management Account Bank to hold such funds
(the “Tax Subaccount”).  Amounts deposited from time to time into the Tax
Subaccount pursuant to this Section 6.1.1 are referred to herein as the “Tax
Funds”.  If at any time Lender reasonably determines that the Tax Funds will not
be sufficient to pay the Property Taxes, Lender shall notify Borrower of such
determination and, commencing with the first Payment Date following Borrower’s
receipt of such written notice, the monthly deposits for Property Taxes shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Property Taxes; provided, that if Borrower receives notice of any deficiency
after the date that is ten (10) days prior to the date that Property Taxes are
due, Borrower will deposit with or on behalf of Lender such amount within two
(2) Business Days after its receipt of such notice.

 

6.1.2                     Release of Tax Funds.  Provided no Event of Default is
continuing, Lender shall apply Tax Funds in the Tax Subaccount to reimburse
Borrower for payments of Property Taxes made by Borrower after delivery by
Borrower to Lender of evidence of such payment reasonably acceptable to Lender. 
If the amount of the Tax Funds shall exceed the amounts due for Property Taxes,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax Funds.  Any Tax Funds
remaining in the Tax Subaccount after the Obligations have been paid in full
shall be returned to Borrower.  Provided no Default or Event of Default exists,
the Tax Funds reserved for any Property shall be released upon a permitted sale
and release of such Property in accordance with the terms hereof.

 

6.1.3                     Special Reserve of Tax Funds. Notwithstanding the
foregoing, in lieu of making the deposits required by Section 6.1.1, Borrower
may, by written notice to Lender, elect to maintain in the Tax Subaccount an
amount equal to the amount of Property Taxes payable with respect to the
Properties for a period of six months.  If such an election is in effect and
Lender determines that the Tax Funds in the Tax Subaccount constitute less than
the amount described in the previous sentence, Lender shall notify Borrower of
such determination and, commencing with the first Payment Date following
Borrower’s receipt of such written notice, Borrower shall deposit into the Tax
Subaccount such shortfall.  Furthermore, during any period while such an

 

106

--------------------------------------------------------------------------------


 

election is in effect, Borrower shall not be entitled to receive any release of
Tax Funds from the Tax Subaccount.  Borrower may revoke the election
contemplated by this Section 6.1.3 by written notice to Lender; provided, that
(i) such revocation shall not take effect until the first Payment Date that is
more than ten (10) Business Days after the date Lender receives such notice and
(ii) on such Payment Date Borrower shall deposit into the Tax Subaccount an
amount reasonably determined by Lender that, when combined with prospective
deposits into the Tax Subaccount contemplated by clause (ii) of Section 6.1.1
will be sufficient funds to pay all Property Taxes with respect to the
Properties prior to their respective due dates.

 

6.1.4                     Deposits of HOA Funds.  Borrower shall deposit with
Lender on the Closing Date, an amount equal to the HOA Fees that Lender
estimates will be payable with respect to all Applicable HOA Properties during
the next ensuing twelve (12) months (initially, $0), which amounts shall be
transferred into a Subaccount established at the Cash Management Account Bank to
hold such funds (the “HOA Subaccount”).  Amounts deposited from time to time
into the HOA Subaccount pursuant to this Section 6.1.4 are referred to herein as
the “HOA Funds”.  If at any time Lender reasonably determines that the HOA Funds
will not be sufficient to pay the HOA Fees for the Applicable HOA Properties for
the next ensuing twelve (12) months, Lender shall notify Borrower of such
determination and, within thirty (30) days following Borrower’s receipt of such
written notice, Borrower shall deposit with Lender for transfer into the HOA
Subaccount an amount that Lender estimates is sufficient to make up the
deficiency.

 

6.1.5                     Release of HOA Funds.  If at any time Lender believes
in good faith that HOA Fees due and payable to an HOA for any HOA Property have
become delinquent, Lender shall in its sole and absolute discretion apply the
HOA Funds to pay such HOA Fees.  If the amount of the HOA Funds shall exceed the
HOA Fees that Lender estimates will be payable with respect to all Applicable
HOA Properties during the next ensuing twelve (12) months, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the HOA Funds.  Any HOA Funds remaining in the HOA
Subaccount after the Obligations have been paid in full shall be returned to
Borrower.  Provided no Default or Event of Default exists, the HOA Funds
reserved for any Applicable HOA Property shall be released upon a permitted sale
and release of such Property in accordance with the terms hereof.

 

Section 6.2                                   Insurance Funds.

 

6.2.1                     Deposits of Insurance Funds.  Borrower shall deposit
with or on behalf of Lender on each Payment Date, an amount equal to one-twelfth
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof, in order
to accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the
“Insurance Subaccount”).  Amounts deposited from time to time into the Insurance
Subaccount pursuant to this Section 6.2.1 are referred to herein as the
“Insurance Funds”.  If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

 

107

--------------------------------------------------------------------------------


 

6.2.2                     Release of Insurance Funds.  Provided no Event of
Default is continuing, Lender shall apply Insurance Funds in the Insurance
Subaccount to timely pay, or reimburse Borrower for payments of, Insurance
Premiums.  If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the
Insurance Funds.  Any Insurance Funds remaining in the Insurance Subaccount
after the Obligations have been paid in full shall be returned to Borrower. 
Provided no Default or Event of Default exists, the Insurance Funds reserved for
any Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof.

 

6.2.3                     Acceptable Blanket Policy.  Notwithstanding anything
to the contrary contained in Section 6.2.1, if an Acceptable Blanket Policy is
in effect with respect to the Policies required pursuant to Section 5.1.1,
deposits into the Insurance Subaccount required for Insurance Premiums pursuant
to Section 6.2.1 shall be suspended to the extent that Insurance Premiums relate
to such Acceptable Blanket Policy.  Notwithstanding the foregoing, Borrower may,
by written notice to Lender given not less than ten (10) Business Days prior to
a Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect.  Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment Date that follows such notice by
more than ten (10) Business Days or such later Payment Date as Borrower
specifies in its election.

 

Section 6.3                                   Capital Expenditure Funds.

 

6.3.1                     Deposits of Capital Expenditure Funds.  Borrower shall
deposit with or on behalf of Lender on each Payment Date, an amount equal to
one-twelfth of the product of (a) $450 multiplied by (b) the number of
Properties to which the Loan is applicable, in order to accumulate sufficient
funds, for annual Capital Expenditures, which amounts shall be transferred into
a Subaccount established at the Cash Management Account Bank to hold such funds
(the “Capital Expenditure Subaccount”).  Amounts deposited from time to time
into the Capital Expenditure Subaccount pursuant to this Section 6.3.1 are
referred to herein as the “Capital Expenditure Funds”.

 

6.3.2                     Release of Capital Expenditure Funds.  Provided no
Event of Default is continuing, Lender shall disburse Capital Expenditure Funds
out of the Capital Expenditure Subaccount to reimburse Borrower for Capital
Expenditures actually paid for by Borrower, provided that: (a) such disbursement
is for an Approved Capital Expenditure, (b) the request for disbursement is
accompanied by an Officer’s Certificate from Borrower stating that (i) the items
to be funded by the requested disbursement are Approved Capital Expenditures,
and a description thereof, (ii) all Approved Capital Expenditures to be funded
by the requested disbursement have been completed (or completed to the extent of
the requested disbursement) in a good and workmanlike manner and in accordance,
in all material respects, with all applicable Legal Requirements and the
Renovation Standards and (iii) the Approved Capital Expenditures to be funded
from the disbursement in question have not been the subject of a previous
disbursement and have been paid for by Borrower and (c) for any individual
expenditure greater than $25,000, Borrower has delivered to Lender copies of any
invoices, bills or statements

 

108

--------------------------------------------------------------------------------


 

related to such Approved Capital Expenditures that are requested by Lender.  For
the avoidance of doubt, Borrower shall not be entitled to receive a distribution
of Capital Expenditure Funds for expenses related to the refurbishment or repair
of a Property to the extent that Borrower has been or will be entitled to
reimbursement for such expenses from a Tenant’s security deposit.

 

Section 6.4                                   Casualty and Condemnation
Subaccount.  Borrower shall pay, or cause to be paid, to Lender all Insurance
Proceeds or Awards due to any Casualty or Condemnation in accordance with the
provisions of Section 5.2 and Section 5.3, which amounts shall be transferred
into a Subaccount established at the Cash Management Bank to hold such funds
(the “Casualty and Condemnation Subaccount”).  Amounts deposited from time to
time into the Casualty and Condemnation Subaccount pursuant to this Section 6.4
are referred to herein as the “Casualty and Condemnation Funds”.  All Casualty
and Condemnation Funds shall be held, disbursed and/or applied in accordance
with the provisions of Section 5.3 or Section 5.4, as applicable.

 

Section 6.5                                   Eligibility Reserve Subaccount.

 

6.5.1                     Deposit of Eligibility Funds.  If Borrower shall be
required to make a prepayment in respect of any Property pursuant to
Section 2.4.2(a) (other than in the case of any Property that constitutes a
Disqualified Property due to the occurrence of a Voluntary Action in respect
thereof), Borrower shall have an option to deposit into a Subaccount established
at the Cash Management Bank to hold such funds (the “Eligibility Reserve
Subaccount”) an amount equal to 100% of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.2(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Subaccount.

 

6.5.2                     Release of Eligibility Funds. Provided no Default or
Event of Default exists, Lender shall disburse the Eligibility Funds with
respect to a Property to Borrower upon (a) the sale of such Property and payment
in full of the applicable Release Amount, (b) upon such Property becoming an
Eligible Property or (c) upon the substitution of the applicable Disqualified
Property with a Substitute Property in accordance with the conditions of
Section 2.4.2(a).

 

Section 6.6                                   Cash Collateral.

 

6.6.1                     Cash Collateral Subaccount.  Prior to the Anticipated
Repayment Date, if a Cash Sweep Period shall be continuing, all Available Cash
(after payment of the Monthly Budgeted Amount and any Approved Extraordinary
Expenses in accordance with Section 2.7.2(i)) shall be paid to Lender, which
amounts shall be transferred by Lender into a Subaccount (the “Cash Collateral
Subaccount”) to be held by Lender as cash collateral for the Debt.  Amounts on
deposit from time to time in the Cash Collateral Subaccount pursuant to this
Section 6.6.1 are referred to as the “Cash Collateral Funds”.  Lender shall have
the right, but not the obligation, at any time during the continuance of an
Event of Default, in its sole and absolute discretion to apply any and all Cash
Collateral Funds then on deposit in the Cash Collateral Subaccount to the Debt,
in such order and in such manner as Lender shall elect in its sole and

 

109

--------------------------------------------------------------------------------


 

absolute discretion, including to make a prepayment of principal (together with
the applicable Yield Maintenance Premium, if any, applicable thereto) or any
other amounts due hereunder.

 

6.6.2                     Withdrawal of Cash Collateral Funds. Prior to the
Anticipated Repayment Date, provided no Default or an Event of Default hereunder
is continuing and there is an amount exceeding one percent (1%) of the
Outstanding Principal Balance on deposit in the Cash Collateral Subaccount (the
“Cash Collateral Floor”), Lender shall make disbursements from the Cash
Collateral Subaccount of Cash Collateral Funds in excess of the Cash Collateral
Floor to pay costs and expenses in connection with the ownership, management
and/or operation of the Properties to the extent such amounts are not otherwise
paid pursuant to Section 6.6.1 or by Manager pursuant to the Management
Agreement for the following items: (a) Operating Expenses (including management
fees, but subject to the Management Fee Cap) set forth in an Approved Annual
Budget (subject to a five percent (5%) variation for Operating Expenses in such
Approved Annual Budget), (b) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (c) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget),
(d) legal, audit and accounting costs associated with the Properties or
Borrower, excluding legal fees incurred in connection with the enforcement of
Borrower’s, rights pursuant to the Loan Documents, (e) payment of Debt Service
on the Loan, (f) voluntary or mandatory prepayment of the Loan (together with
any applicable Yield Maintenance Premium), including, without limitation, any
Low DSCR Cure Prepayment and (g) expenses and shortfalls relating to
Restoration; provided, that no disbursements shall be made from the Cash
Collateral Subaccount for any of the Operating Expenses or Capital Expenditures
described in the foregoing clauses (a) through (d) to the extent amounts for
such Operating Expenses or Capital Expenditures have been distributed to
Borrower from the Cash Management Account under Section 2.7.2(i), or may be
distributed to Borrower from the Tax Subaccount, the Insurance Subaccount or the
Capital Expenditure Subaccount, as applicable.

 

6.6.3                     Release of Cash Collateral Funds.  Provided no Cash
Sweep Period is continuing as of two consecutive Calculation Dates, Lender shall
release Cash Collateral Funds in the Cash Collateral Subaccount to Borrower;
provided, that in the event of a Low DSCR Cure Prepayment, Lender is required to
release the Cash Collateral Funds to Borrower within two (2) Business Days of
the date of such Low DSCR Cure Prepayment.  In addition to the foregoing, Lender
shall release all Cash Collateral Funds in the Cash Collateral Subaccount as
provided in Section 2.7.2(i)(B) on the first Payment Date following the
Anticipated Repayment Date.

 

6.6.4                     Extraordinary Expense.  If, during any Cash Sweep
Period, Borrower incurs or is required to incur an operating expense or capital
expense which is not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender in
writing a reasonably detailed explanation of such Extraordinary Expense.  If a
Cash Sweep Period then exists, then such Extraordinary Expense shall be subject
to Lender’s approval, which approval may not be unreasonably withheld or delayed
so long as no Event of Default then exists; provided, however, that during a
Cash Sweep Period or on and after the Anticipated Repayment Date, in each case,
so long as no Event of Default then exists, Lender shall be deemed to have
approved any Extraordinary Expense (other than fees paid to any Manager or any
amounts paid to any Affiliates of Borrower) that (a) does not exceed (when
aggregated with any and all other requested and unpaid Extraordinary Expenses
covered by the

 

110

--------------------------------------------------------------------------------


 

same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month.  Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”).  Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to
Section 6.6.4 shall be used by Borrower only to pay for such Approved
Extraordinary Expenses or reimburse Borrower for such Approved Extraordinary
Expenses, as applicable.

 

Section 6.7                                   Advance Rent Funds.

 

6.7.1                     Deposits of Advance Rent Funds.  In the event Borrower
receives any Advance Rent, Borrower shall deposit (or cause to be deposited) any
such Advance Rent into a Subaccount established at the Cash Management Account
Bank to hold such funds (the “Advance Rent Subaccount”).  Amounts deposited from
time to time in the Advance Rent Subaccount pursuant to this Section 6.7.1 are
referred to herein as the “Advance Rent Funds”.

 

6.7.2                     Release of Advance Rent Funds.  Provided no Event of
Default has occurred and is continuing, on each Payment Date, Lender shall
disburse the applicable Advance Rent Funds to the Cash Management Account in
accordance with the Advance Rent Disbursement Schedule.

 

Section 6.8                                   Reserve Funds, Generally.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Article 6, disbursements of Reserve Funds to Borrower shall
only occur on the Reserve Release Date after receipt by Lender of a Reserve
Release Request from Borrower not less than five (5) Business Days prior to such
date; provided, that if the amount of Reserve Funds to be released to Borrower
on any Reserve Release Date is less than the Minimum Disbursement Amount, then
such Reserve Funds shall continue to be maintained in the Subaccounts until the
next Reserve Release Date on which an amount equal to or greater than the
Minimum Disbursement Amount is available for disbursement or until the payment
in full of the Obligations.

 

(b)                                 Borrower grants to Lender a first-priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt.  Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the payment of the Debt in any order in its sole discretion.

 

(d)                                 The Reserve Funds shall be held in an
Eligible Account in cash or Permitted Investments as directed by Lender or
Lender’s Servicer.  All interest on a Reserve Fund shall be added to and become
a part thereof and shall be the sole property of Borrower.

 

111

--------------------------------------------------------------------------------


 

Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest earned on the Reserve Funds credited or
paid to Borrower.

 

(e)                                  Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Reserve Fund or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(f)                                   Lender and Servicer shall not be liable
for any loss sustained on the investment of any funds constituting the Reserve
Funds.  Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established.  Borrower shall assign to Lender
all rights and claims Borrower may have against all persons or entities
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.

 

ARTICLE VII - DEFAULTS

 

Section 7.1                                   Event of Default.

 

(a)                                 Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)                                     if (A) the Debt is not paid in full on
the Maturity Date, (B) any regularly scheduled monthly payment of interest or
principal due under the Note is not paid in full on the applicable Payment Date,
(C) any prepayment of principal or Release Amount due under this Agreement or
the Note is not paid when due, (D) any Yield Maintenance Premium is not paid
when due or (E) any accrued and unpaid Accrued Additional Interest is not paid
on the Maturity Date;

 

(ii)                                  if any deposit to the Reserve Funds is not
made on the required deposit date therefor, with such failure continuing for two
(2) Business Days after Lender delivers written notice thereof to Borrower;

 

(iii)                               if any other amount payable pursuant to this
Agreement, the Note or any other Loan Document (other than as set forth in the
foregoing clauses (i) and (ii)) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) days after Lender delivers written notice
thereof to Borrower;

 

(iv)                              if the Policies are not (A) delivered to
Lender within five (5) days of Lender’s written request and (B) kept in full
force and effect, each in accordance with the terms and conditions hereof;

 

112

--------------------------------------------------------------------------------


 

(v)                                 a Transfer other than a Permitted Transfer
occurs;

 

(vi)                              if any certification, representation or
warranty made by a Relevant Party herein or any other Loan Document, other than
a Property Representation, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Lender;

 

(vii)                           if any Relevant Party shall make an assignment
for the benefit of creditors;

 

(viii)                        if a receiver, liquidator or trustee shall be
appointed for any Relevant Party, any Relevant Party shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Relevant
Party, or if any proceeding for the dissolution or liquidation of any Relevant
Party shall be instituted, or if any Loan Party is substantively consolidated
with any Person other than a Loan Party; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by such Relevant Party, upon the same not being discharged, stayed
or dismissed within sixty (60) days following its filing;

 

(ix)                              if any Loan Party attempts to assign its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

 

(x)                                 if any of the assumptions contained in the
Insolvency Opinion, or in any Additional Insolvency Opinion delivered to Lender
in connection with the Loan, is or shall become untrue in any material respect;

 

(xi)                              a breach of the covenants set forth in
Sections 4.1.1, 4.1.2, 4.1.3, 4.1.4, 4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8,
4.2.9, 4.2.11, 4.2.13, 4.2.14 or 4.2.15;

 

(xii)                           if with respect to any Disqualified Property,
Borrower fails to within the time periods specified in Section 2.4.2(a) either: 
(A) pay the Release Amount in respect thereof, (B) substitute such Disqualified
Property with a Substitute Property in accordance with Section 2.4.2(a) or
(C) or deposit an amount equal to 100% of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;

 

(xiii)                        if, without Lender’s prior written consent,
(i) any Management Agreement is terminated (unless simultaneously therewith,
Borrower and a new Qualified Manager enter into a Replacement Management
Agreement in accordance with Section 4.2.1), or (ii) there is a default by
Borrower under any Management Agreement beyond

 

113

--------------------------------------------------------------------------------


 

any applicable notice or grace period that permits such Manager to terminate or
cancel the applicable Management Agreement (unless, within thirty (30) days
after the expiration of such notice or grace period, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1);

 

(xiv)                       if any Loan Party, Sponsor, any Qualified
Transferee, or any subsidiary of Sponsor or any Qualified Transferee that owns a
direct or indirect ownership interest in any Loan Party shall be convicted of a
Patriot Act Offense by a court of competent jurisdiction;

 

(xv)                          any failure on the part of any Borrower to duly
observe or perform any of its covenants set forth in Section 4.1.20 or the
representation and warranty in Section 3.1.24 shall fail to be correct in
respect of a Tenant of any Property and, in each case, Borrower fails to notify
OFAC within five (5) Business Days of Borrower or Manager obtaining knowledge
that such Tenant is on any of the lists described in those sections and promptly
take such steps as may be required by OFAC with respect to such Tenant;

 

(xvi)                       if there shall be a default under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents, whether as to any Relevant Party or the Properties, or if any other
such event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;

 

(xvii)                    if any Loan Document or any Lien granted thereunder by
any Relevant Party shall (except in accordance with its terms or pursuant to
Lender’s written consent), in whole or in part, terminate, cease to be effective
or cease to be the legally valid, binding and enforceable obligation of the
parties thereto or any Relevant Party or any other party shall disaffirm or
contest, in writing, in any manner such effectiveness, validity, binding nature
or enforceability (other than as a result of the occurrence of the payment in
full of the Obligations);

 

(xviii)                 one or more final judgments for the payment of
$2,500,000 or more rendered against any Loan Party, and such amount is not
covered by insurance or indemnity or discharged, paid or stayed within sixty
(60) days after (i) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (ii) the date on which all rights to appeal
have been extinguished;

 

(xix)                       Sponsor or any Qualified Transferee that executes
and delivers a replacement guaranty pursuant to Section 4.2.17(e) fails to
comply with the Sponsor Financial Covenant; provided, that the foregoing shall
not be an Event of Default if an Affiliate of the Borrower or such Qualified
Transferee has agreed in writing to be primarily liable for all obligations of
the Sponsor or such Qualified Transferee, as applicable, under the Sponsor
Guaranty and such Affiliate satisfies the Sponsor Financial Covenant; or

 

114

--------------------------------------------------------------------------------


 

(xx)                          if any Relevant Party shall continue to be in
Default under any of the other terms, covenants or conditions of this Agreement
or any other Loan Document not specified in subsections (i) to (xx) above, and
such Default shall continue for ten (10) days after notice to Borrower from
Lender, in the case of any such Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice to Borrower from Lender in
the case of any other such Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such 30-day
period, and provided further that Borrower shall have commenced to cure such
Default within such 30-day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days.

 

(b)                                 During the continuance of an Event of
Default (other than an Event of Default described in clauses (vii), (viii) or
(ix) above), in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against any Relevant Party and in
and to any or all of the Properties, including, without limitation, declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
the Relevant Parties and any or all of the Properties, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vii), (viii) or (ix) above, the Debt and
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

Section 7.2                                   Remedies.

 

(a)                                 During the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against each Relevant Party under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to, a
Relevant Party or at law or in equity may be exercised by Lender at any time and
from time to time, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of any Property.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Properties and each Mortgage has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Debt has been paid in full.

 

115

--------------------------------------------------------------------------------


 

(b)                                 With respect to Borrower and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Property for the satisfaction of any of the
Debt in any preference or priority to any other Property, and Lender may seek
satisfaction out of all of the Properties, or any part thereof, in its absolute
discretion in respect of the Debt.  In addition, Lender shall have the right
from time to time to partially foreclose the Lien of the Mortgages and the other
Collateral Documents in any manner and for any amounts secured by the Mortgages
and the other Collateral Documents then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances:  (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Lien of one or more of the Mortgages and/or
the other Collateral Documents to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance of the Loan, Lender may foreclose the Lien of one or more of the
Mortgages and/or the other Collateral Documents to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgages and the other Collateral Documents as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Mortgages and the other Collateral Documents to secure
payment of sums secured by the Collateral Documents and not previously
recovered.

 

(c)                                  During the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, Collateral Documents and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder.  Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  The Loan Parties hereby absolutely
and irrevocably appoint Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to a Loan Party by Lender of Lender’s intent to exercise
its rights under such power.  Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(d)                                 As used in this Section 7.2, a “foreclosure”
shall include, without limitation, any sale by power of sale.

 

Section 7.3                                   Remedies Cumulative; Waivers.  The
rights, powers and remedies of Lender under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Lender may have
against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise.  Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender

 

116

--------------------------------------------------------------------------------


 

may determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

Section 7.4                                   Lender’s Right to Perform.  If
Borrower fails to perform any covenant or obligation contained herein and such
failure shall continue for a period of five (5) Business Days after Borrower’s
receipt of written notice thereof from Lender, without in any way limiting
Lender’s right to exercise any of its rights, powers or remedies as provided
hereunder, or under any of the other Loan Documents, Lender may, but shall have
no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Obligations, and to the extent
permitted under applicable laws, secured by the Mortgages and the other
Collateral Documents and shall bear interest thereafter at the Default Rate. 
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

ARTICLE VIII - SECURITIZATION

 

Section 8.1                                   Securitization.

 

8.1.1                     Sale of Notes and Securitization.  (a) Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).  Lender shall promptly
notify Borrower of any such sale of all or any portion of the Loan.  Lender or
its designee, acting solely for this purpose as an agent of Borrower, shall
maintain a register (“Register”) for the recordation of the names and addresses
of the Lenders, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time.  The entries in
the Register shall be conclusive absent manifest error.  The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

 

(b)                                 At the request of Lender, and to the extent
not already required to be provided by or on behalf of Borrower under this
Agreement, Borrower shall provide information not in the possession of Lender
which is in the possession or control of Borrower or its Affiliates or which may
be reasonably required by Lender, in each case in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization.  Lender shall have the right to provide
to investors, prospective investors and the Approved Rating Agencies any
information in its possession that it is required to provide to such Persons
pursuant to the Servicing Agreement, including financial statements relating to

 

117

--------------------------------------------------------------------------------


 

Borrower, Sponsor and the Properties.  Borrower acknowledges that certain
information regarding the Loan and the parties thereto and the Properties may be
included in a private placement memorandum, prospectus or other disclosure
documents.  Borrower agrees that Borrower, shall, at Lender’s request, cooperate
with Lender’s efforts to arrange for a Securitization in accordance with the
market standards to which Lender customarily adheres and/or which may be
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization. Within a reasonable period of time
following Lender’s request in connection with a Securitization, Borrower agrees
to review only those portions of the Disclosure Documents that relate to
Borrower, Equity Owner, Sponsor, the Properties and the Loan, which is contained
in the sections of the Disclosure Documents entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgage,” “Description of the Mortgage
Loan and Mortgaged Properties,” “The Manager,” “The Borrower,” and “Certain
Legal Aspects of the Mortgage Loan” (or sections similarly titled or covering
similar subject matters) (collectively, the “Covered Disclosure Information”),
and shall certify that the factual statements and representations contained in
the Covered Disclosure Information do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

 

8.1.2                     Securitization Costs.  All reasonable third party
costs and expenses incurred by Borrower and Equity Owners in connection with
Borrower’s complying with requests made under this Section 8.1 (including,
without limitation, the fees and expenses of the Approved Rating Agencies, any
mortgage recording taxes, title insurance premiums and UCC insurance premiums)
shall be paid by Borrower with respect to the Securitization on the Closing Date
and otherwise as required by the Lender, except as otherwise provided herein.

 

Section 8.2                                   Securitization Indemnification.

 

(a)                                 Borrower understands that certain of the
Provided Information may be included in Disclosure Documents in connection with
the Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Approved Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in providing current information necessary to keep the
Disclosure Document accurate and complete in all material respects to the extent
such information is in Borrower’s possession or control.

 

(b)                                 Borrower agrees to provide, in connection
with the Securitization, an indemnification agreement (i) certifying that
(A) Borrower has examined the Covered Disclosure Information and (B) such
Covered Disclosure Information does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii)  indemnifying Lender, any Affiliate of Lender that has
filed any registration statement relating to the Securitization or has acted as
the sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent, any other co-underwriters
or co-placement agents, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person

 

118

--------------------------------------------------------------------------------


 

within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including without limitation legal fees
and expenses for enforcement of these obligations) (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses reasonably incurred by such Indemnified Person in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under clauses (ii) or (iii) above
only to the extent that any such Liabilities arise out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with (1) the written information furnished to Lender by or on behalf
of Borrower in connection with the underwriting or closing of the Loan,
including, without limitation, financial statements of Borrower, operating
statements and rent rolls with respect to the Properties and (2) those portions
of the Disclosure Documents furnished to and approved by Borrower in the
certificate furnished pursuant to clause (i) above.  This indemnity agreement
will be in addition to any liability which Borrower may otherwise have. 
Moreover, the indemnification and reimbursement obligations provided for in
clauses (ii) and (iii) above shall be effective, valid and binding obligations
of Borrower, whether or not an indemnification agreement described in
clause (i) above is provided.

 

(c)                                  Promptly after receipt by an Indemnified
Person of notice of any claim or the commencement of any action, the Indemnified
Person shall, if a claim in respect thereof is to be made against Borrower,
notify Borrower in writing of the claim or the commencement of that action;
provided, however, that the failure to notify Borrower shall not relieve it from
any liability which it may have under the indemnification provisions of this
Section 8.2 except to the extent that it has been materially prejudiced by such
failure and, provided further that the failure to notify Borrower shall not
relieve it from any liability which it may have to an Indemnified Person
otherwise than under the provisions of this Section 8.2.  If any such claim or
action shall be brought against an Indemnified Person, and it shall notify
Borrower thereof, Borrower shall be entitled to participate therein and, to the
extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from Borrower to the
Indemnified Person of its election to assume the defense of such claim or
action, Borrower shall not be liable to the Indemnified Person for any legal or
other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both Borrower, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to Borrower, the Indemnified Person or Persons shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Person or Persons.  The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed

 

119

--------------------------------------------------------------------------------


 

billing records to substantiate that such counsel’s fees and disbursements are
solely related to the defense of a claim for which Borrower is required
hereunder to indemnify such Indemnified Person.  Borrower shall not be liable
for the expenses of more than one (1) such separate counsel unless such
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another Indemnified Person.

 

(d)                                 Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), Borrower shall
not settle or compromise or consent to the entry of any judgment in any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit or proceeding)
unless Borrower shall have given Lender reasonable prior written notice thereof
and shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings and such settlement requires no statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of each Indemnified
Person.  As long as Borrower has complied with its obligations to defend and
indemnify hereunder, Borrower shall not be liable for any settlement made by any
Indemnified Person without the consent of Borrower (which consent shall not be
unreasonably withheld or delayed).

 

(e)                                  Borrower agrees that if any indemnification
or reimbursement sought pursuant to this Section 8.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 8.2), then Borrower, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (i) in such proportion as is appropriate to reflect the relative
benefits to Borrower, on the one hand, and such Indemnified Person, on the other
hand, from the transactions to which such indemnification or reimbursement
relates; or (ii) if the allocation provided by clause (i) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative faults of
Borrower, on the one hand, and all Indemnified Persons, on the other hand, as
well as any other equitable considerations.  Notwithstanding the provisions of
this Section 8.2, (A) no party found liable for a fraudulent misrepresentation
shall be entitled to contribution from any other party who is not also found
liable for such fraudulent misrepresentation, and (B) Borrower agrees that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this Section 8.2(e) exceed the amount of the fees actually received
by the Indemnified Persons in connection with the closing of the Loan.

 

(f)                                   Borrower agrees that the indemnification,
contribution and reimbursement obligations set forth in this Section 8.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  Borrower further agrees that the Indemnified
Persons are intended third party beneficiaries under this Section 8.2.

 

(g)                                  The liabilities and obligations of the
Indemnified Persons and Borrower under this Section 8.2 shall survive the
termination of this Agreement and the satisfaction and discharge of the Debt.

 

120

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding anything to the contrary
contained herein, Borrower shall have no obligation to act as depositor with
respect to the Loan or an issuer or registrant with respect to the Securities
issued in any Securitization.

 

Section 8.3                                   Servicer.  At the option of
Lender, the Loan may be serviced by a master servicer, primary servicer, special
servicer and/or trustee (any such master servicer, primary servicer, special
servicer, and trustee, together with its agents, nominees or designees, are
collectively referred to as “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to Servicer pursuant to a pooling and servicing agreement,
servicing agreement, special servicing agreement or other agreement providing
for the servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer.  Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement.  Borrower shall not be responsible for payment of the
monthly master servicing fee due to the Servicer under the Servicing Agreement. 
Notwithstanding the foregoing, Borrower shall pay all Trust Fund Expenses.  For
the avoidance of doubt, this Section 8.3 shall not be deemed to limit Borrower’s
obligations under Section 9.15.

 

ARTICLE IX - MISCELLANEOUS

 

Section 9.1                                   Successors.  Except as otherwise
provided in this Agreement, whenever in this Agreement any of the parties to
this Agreement is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party.  All covenants, promises and
agreements in this Agreement contained, by or on behalf of Borrower, shall inure
to the benefit of Lender and its successors and assigns.

 

Section 9.2                                   Lender’s Discretion; Rating Agency
Review Waiver.

 

(a)                                 Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.  Prior to a Securitization, whenever pursuant to this Agreement the
Approved Rating Agencies are given any right to approve or disapprove any
matter, or any arrangement or term is to be satisfactory to the Approved Rating
Agencies, the decision of Lender to approve or disapprove such matter or to
decide whether arrangements or terms are satisfactory or not satisfactory, based
upon Lender’s determination of Rating Agency criteria, shall be substituted
therefor.

 

(b)                                 Whenever, pursuant to this Agreement or any
other Loan Documents, a Rating Agency Confirmation is required from each
Approved Rating Agency, in the event that any Approved Rating Agency “declines
review”, “waives review” or otherwise indicates to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the
requirement to obtain a Rating Agency Confirmation from such Approved Rating
Agency shall not apply with respect to such matter; provided, however, if a
Review Waiver occurs with respect to an Approved Rating Agency and Lender does
not have a separate and independent approval right

 

121

--------------------------------------------------------------------------------


 

with respect to the matter in question, then such matter shall require the
written reasonable approval of Lender.  It is expressly agreed and understood,
however, that receipt of a Review Waiver (i) from any one Approved Rating Agency
shall not be binding or apply with respect to any other Approved Rating Agency
and (ii) with respect to one matter shall not apply or be deemed to apply to any
subsequent matter for which Rating Agency Confirmation is required.

 

Section 9.3                                   Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  BORROWER AND LENDER
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.5 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

Section 9.4                                   Modification, Waiver in Writing. 
Neither this Agreement nor any other Loan Document may be amended, changed,
waived, discharged or terminated, nor shall any consent or approval of Lender be
granted hereunder, unless such amendment, change, waiver, discharge,
termination, consent or approval is in writing signed by Lender.

 

Section 9.5                                   Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested, or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, addressed as follows (or at such other address and Person as
shall be designated from time to time by any

 

122

--------------------------------------------------------------------------------


 

party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

 

If to Lender:

 

Goldman Sachs Mortgage Company

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Rene Theriault

 

 

Email: gs-notices-01@gs.com

 

 

 

 

 

Goldman Sachs Mortgage Company

 

 

200 West Street

 

 

New York, New York 10282

 

 

Attention: Mortgages - Legal

 

 

 

with a copy to:

 

Dentons US LLP

 

 

1221 Avenue of the Americas

 

 

New York, New York 10020

 

 

Attention: Erik Klingenberg, Esq.

 

 

 

 

 

and

 

 

 

 

 

Midland Loan Services, a Division of PNC Bank, National Association

 

 

10851 Mastin Street, Suite 700

 

 

Overland Park, Kansas 66210

 

 

Attention: Executive Vice President — Division Head

 

 

 

 

 

and

 

 

 

 

 

Andrascik & Tita LLC

 

 

1425 Locust Street, Suite 26B

 

 

Philadelphia, Pennsylvania 19102

 

 

Attention: Stephanie M. Tita

 

 

 

If to Borrower:

 

AMH 2015-1 Borrower, LLC

 

 

c/o American Homes 4 Rent

 

 

30601 Agoura Road

 

 

Suite 200

 

 

Agoura Hills, CA 91301

 

 

Attn: General Counsel

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

123

--------------------------------------------------------------------------------


 

Section 9.6                                   Trial by Jury.  LENDER AND
BORROWER, TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER AND BORROWER ARE EACH HEREBY
INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 9.7                                   Headings.  The Article and
Section headings in this Agreement are included in this Agreement for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

Section 9.8                                   Severability.  Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  All covenants hereunder shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

Section 9.9                                   Remedies of Borrower.  If a claim
is made that Lender or its agents have unreasonably delayed acting or acted
unreasonably in any case where by law or under this Agreement or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment; provided,
however, that the forgoing shall not prevent Borrower from obtaining a monetary
judgment against Lender if it is determined by a court of competent jurisdiction
that Lender acted with gross negligence, bad faith or willful misconduct. 
Notwithstanding anything herein to the contrary, Borrower shall not assert, and
hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

124

--------------------------------------------------------------------------------


 

Section 9.10                            Offsets.  All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses.

 

Section 9.11                            No Joint Venture.  Nothing in this
Agreement is intended to create a joint venture, partnership, tenancy-in-common,
or joint tenancy relationship between Borrower and Lender, nor to grant Lender
any interest in any Property other than that of mortgagee or lender.

 

Section 9.12                            Conflict; Construction of Documents.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the other Loan Documents, the provisions of this Agreement shall
prevail.  The parties acknowledge that they were each represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that the Loan Documents shall not be subject to the principle of
construing their meaning against the party that drafted same.

 

Section 9.13                            Brokers and Financial Advisors. 
Borrower represents that neither it nor Sponsor has dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement other than
Goldman, Sachs & Co., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
(collectively, the “Placement Agents”), and any commissions payable in
connection therewith shall be paid solely by Borrower.  Borrower shall indemnify
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement.  The provisions of this
Section shall survive the expiration and termination of this Agreement and the
repayment of the Indebtedness.

 

Section 9.14                            Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  Copies of originals, including copies delivered by
facsimile, pdf or other electronic means shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.

 

Section 9.15                            General Indemnity; Payment of Expenses.

 

(a)                                 Borrower, at its sole cost and expense,
shall protect, indemnify, reimburse, defend and hold harmless the Indemnified
Persons for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Person, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Person shall have the right
to be indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

 

(b)                                 If for any reason (including violation of
law or public policy) the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.15 are unenforceable in whole or in part or
are otherwise unavailable to an Indemnified Person or

 

125

--------------------------------------------------------------------------------


 

insufficient to hold it harmless, then Borrower shall contribute to the amount
paid or payable by an Indemnified Person as a result of any Damages the maximum
amount Borrower is permitted to pay under Legal Requirements.  The obligations
of Borrower under this Section 9.15 will be in addition to any liability that
Borrower may otherwise have hereunder and under the other Loan Documents.

 

(c)                                  To the extent any Indemnified Person has
notice of a claim for which it intends to seek indemnification hereunder, such
Indemnified Person shall give prompt written notice thereof to Borrower,
provided that failure by Lender to so notify Borrower will not relieve Borrower
of its obligations under this Section 9.15, except to the extent that Borrower
suffers actual prejudice as a result of such failure.  In connection with any
claim for which indemnification is sought hereunder, Borrower shall have the
right to defend the applicable Indemnified Person (if requested by the
applicable Indemnified Person, in the name of such Indemnified Person) from such
claim by attorneys and other professionals reasonably approved by the applicable
Indemnified Person.  Upon assumption by Borrower of any defense pursuant to the
immediately preceding sentence, Borrower shall have the right to control such
defense, provided that the Applicable Indemnified Person shall have the right to
reasonably participate in such defense and Borrower shall not consent to the
terms of any compromise or settlement of any action defended by Borrower in
accordance with the foregoing without the prior consent of the applicable
Indemnified Person, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Person from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Person.  The applicable Indemnified Person shall have the
right to retain its own counsel if (A) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Person in a timely
manner, or (B) the applicable Indemnified Person shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Person, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Person that are different from or additional to those available to
Borrower.  So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Person shall not
compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed.  Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Person, reimburse the
applicable Indemnified Person for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Person in
accordance with this Section 9.15 in connection with defending any claim subject
to indemnification hereunder.

 

(d)                                 Any amounts payable to Lender by reason of
the application of this Section 9.15 shall be secured by the Mortgages and shall
become immediately due and payable and shall bear interest at the Default Rate
from the date Damages are sustained by the Indemnified Person until paid.

 

(e)                                  The provisions of and undertakings and
indemnification set forth in this Section 9.15 shall survive the satisfaction
and payment in full of the Indebtedness and termination of this Agreement.

 

126

--------------------------------------------------------------------------------


 

(f)                                   Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties (including Trust Fund Expenses
associated therewith), or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 8.3; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Cash Management Account.

 

Section 9.16                            No Third-Party Beneficiaries.  This
Agreement and the other Loan Documents are solely for the benefit of Lender and
Borrower, and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender, Borrower and
Indemnified Person any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein.  All
conditions to the obligations of Lender to make the Loan hereunder are imposed
solely and exclusively for the benefit of Lender, and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof, and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender if, in Lender’s
sole discretion, Lender deems it advisable or desirable to do so.

 

127

--------------------------------------------------------------------------------


 

Section 9.17                            Exculpation of Lender.  Lender neither
undertakes nor assumes any responsibility or duty to Borrower or any other party
to select, review, inspect, examine, supervise, pass judgment upon or inform
Borrower or any third party of (a) the existence, quality, adequacy or
suitability of Broker Price Opinions of the Properties or other Collateral,
(b) any environmental report, or (c) any other matters or items, including
engineering, soils and seismic reports that are contemplated in the Loan
Documents.  Any such selection, review, inspection, examination and the like,
and any other due diligence conducted by Lender, is solely for the purpose of
protecting Lender’s rights under the Loan Documents, and shall not render Lender
liable to Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.

 

Section 9.18                            No Fiduciary Duty.

 

(a)                                 Borrower acknowledges that, in connection
with this Agreement, the other Loan Documents and the Transaction, Lender has
relied upon and assumed the accuracy and completeness of all of the financial,
legal, regulatory, accounting, tax and other information provided to, discussed
with or reviewed by Lender for such purposes, and Lender does not assume any
liability therefor or responsibility for the accuracy, completeness or
independent verification thereof.  Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Sponsor, Borrower or any other
Person or any of their respective affiliates or to advise or opine on any
related solvency or viability issues.

 

(b)                                 It is understood and agreed that (i) the
Lending Parties shall act under this Agreement and the other Loan Documents as
an independent contractor, (ii) the Transaction is an arm’s-length commercial
transaction between the Lending Parties, on the one hand, and Borrower, on the
other, (iii) each Lending Party is acting solely as principal and not as the
agent or fiduciary of Borrower, Sponsor or their respective affiliates,
stockholders, employees or creditors or any other Person and (iv) nothing in
this Agreement, the other Loan Documents, the Transaction or otherwise shall be
deemed to create (A) a fiduciary duty (or other implied duty) on the party of
any Lending Party to Sponsor, Borrower, any of their respective affiliates,
stockholders, employees or creditors, or any other Person or (B) a fiduciary or
agency relationship between Sponsor, Borrower or any of their respective
affiliates, stockholders, employees or creditors, on the one hand, and the
Lending Parties, on the other.  Borrower agrees that neither it nor Sponsor nor
any of their respective affiliates shall make, and hereby waives, any claim
against the Lending Parties based on an assertion that any Lending Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, Sponsor or their respective affiliates, stockholders,
employees or creditors.  Nothing in this Agreement or the other Loan Documents
is intended to confer upon any other Person (including affiliates, stockholders,
employees or creditors of Borrower and Sponsor) any rights or remedies by reason
of any fiduciary or similar duty.

 

(c)                                  Borrower acknowledges that it has been
advised that the Lending Parties are a full service financial services firm
engaged, either directly or through affiliates in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial

 

128

--------------------------------------------------------------------------------


 

planning and benefits counseling for both companies and individuals.  In the
ordinary course of these activities, the Lending Parties may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including loans)
for their own account and for the accounts of their customers and may at any
time hold long and short positions in such securities and/or instruments.  Such
investment and other activities may involve securities and instruments of
affiliates of Borrower, including Sponsor, as well as of other Persons that may
(i) be involved in transactions arising from or relating to the Transaction,
(ii) be customers or competitors of Borrower, Sponsor and/or their respective
affiliates, or (iii) have other relationships with Borrower, Sponsor and/or
their respective affiliates.  In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons.  The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of affiliates of Borrower, including
Sponsor, or such other Persons.  The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this
Section 9.18(c).  Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons that may be the subject of the Transaction, the Lending Parties
shall have no obligation to disclose such information, or the fact that the
Lending Parties are in possession of such information, to Borrower, Sponsor or
any of their respective affiliates or to use such information on behalf of
Borrower, Sponsor or any of their respective affiliates.

 

(d)                                 Borrower acknowledges and agrees that
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to this Agreement, the other Loan Documents, the
Transaction and the process leading thereto.

 

Section 9.19                            PATRIOT Act Records.  Lender hereby
notifies Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies Borrower and
Sponsor, which information includes the name and address of Borrower and Sponsor
and other information that will allow Lender to identify Borrower or Sponsor in
accordance with the PATRIOT Act.

 

Section 9.20                            Prior Agreements.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND
THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT
LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM SHEET,
COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE
PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT FEES AND THE
LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

 

129

--------------------------------------------------------------------------------


 

Section 9.21                            Publicity.  All news releases, publicity
or advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, the Placement Agents or any of their
Affiliates (with respect to the Loan and the Securitization of the Loan only)
shall be subject to the prior written approval of Lender and the Placement
Agents in their sole discretion.  Lender shall have the right to publicly
describe the Loan in general terms advertising and public communications of all
kinds, including press releases, direct mail, newspapers, magazines, journals,
e-mail, or internet advertising or communications.  Details such as the
addresses of the Properties, the amount of the Loan, the date of the closing and
descriptions of the size/locations of the Properties shall only be included
subject to Borrower’s approval in advance.  Notwithstanding the foregoing,
Borrower’s approval shall not be required for the publication by Lender of
notice of the Loan and the Securitization of the Loan by means of a customary
tombstone advertisement, which, for the avoidance of doubt, may include the
amount of the Loan, the amount of securities sold, the number of Properties as
of the Closing Date, the settlement date and the parties involved in the
transactions contemplated hereby and the Securitization.

 

Section 9.22                            Delay Not a Waiver.  Neither any failure
nor any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, under any other Loan Document, or under any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable hereunder or under any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

 

Section 9.23                            Schedules and Exhibits Incorporated. 
The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 9.24                            Document Delivery. Borrower will deliver
to Lender all documents required to be delivered under this Agreement in an
electronic format reasonably agreed by Lender and Borrower.

 

Section 9.25                            Cross Default; Cross Collateralization;
Waiver of Marshalling of Assets.

 

(a)                                 Borrower acknowledges that Lender has made
the Loan to Borrower upon the security of its collective interest in the
Properties and in reliance upon the aggregate of the Properties taken together
being of greater value as collateral security than the sum of each Property
taken separately.  Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of

 

130

--------------------------------------------------------------------------------


 

Default under each Mortgage; (iii) each Mortgage shall constitute security for
the Note as if a single blanket lien were placed on all of the Properties as
security for the Note; and (iv) such cross-collateralization shall in no event
be deemed to constitute a fraudulent conveyance.

 

(b)                                 To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Equity Owner and others with interests in
Borrower, and of the Properties, or to a sale in inverse order of alienation in
the event of foreclosure of all or any of the Mortgages, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever.  In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Property or any
combination of the Properties before proceeding against any other Property or
combination of Properties; and further in the event of such foreclosure Borrower
does hereby expressly consents to and authorizes, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Properties.

 

Section 9.26                            Survival.  This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 9.27                            State Specific Provisions.

 

9.27.1              California. The following California provisions do not limit
the express choice of New York law set forth in Section 9.3 of this Agreement
and as set forth in the other Loan Documents, and is set forth herein, if and to
the extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, California law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in California or
any other Loan Document:

 

(a)                                 Waiver of Offset. Notwithstanding anything
contained herein to the contrary, no portion of any of the Obligations shall be
or be deemed to be offset or compensated by all or any part of any claim, cause
of action, counterclaim, or cross-claim, whether liquidated or unliquidated,
that Borrower may have or claim to have against any other Relevant Party. 
Borrower hereby waives, to the fullest extent permitted by applicable law, the
benefits of California Code of Civil Procedure Section 431.70.

 

131

--------------------------------------------------------------------------------


 

(b)                                 Insurance Notice. Lender hereby notifies
Borrower of the provisions of Section 2955.5(a) of the California Civil Code,
which reads as follows:

 

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

 

This disclosure is being made by Lender to Borrower pursuant to
Section 2955.5(b) of the California Civil Code. Borrower hereby acknowledges
receipt of this disclosure and acknowledges that this disclosure has been made
by Lender before execution of the Note.

 

(c)                                  Environmental Provisions. Lender shall have
all rights and remedies provided in California Code of Civil Procedure
Section 736.

 

(d)                                 Access to the Properties. Lender’s rights
under Section 4.1.5 shall be deemed to include, without limitation, its rights
under California Civil Code Section 2929.5, as such provisions may be amended
from time to time.

 

9.27.2              Florida.  The following Florida provision does not limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and is set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Florida law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in Florida or
any other Loan Document:

 

(a)                                 The parties acknowledge and agree that the
Default Rate provided for herein shall also be the rate of interest payable on
any judgments entered in favor of Lender in connection with the loan evidenced
hereby.

 

9.27.3              Georgia. The following Georgia provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Georgia
law is held to govern any Mortgage encumbering a Property located in Georgia or
any other Loan Document:

 

(a)                                 Notwithstanding anything contained in this
Agreement or any other Loan Document, in any instance where Borrower or any
other Relevant Party is required to reimburse Lender for any legal fees or
expenses incurred by Lender or Servicer, (i) “reasonable attorneys’ fees,”
“reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under O.C.G.A. §
13-1-11, (ii) if, under any circumstances a Relevant Party is required to pay
any or all of Lender’s or Servicer’s attorneys’ fees and expenses, howsoever
described or referenced, such Relevant Party shall be responsible only for
reasonable legal fees and out of pocket expenses actually incurred by Lender or
Servicer at customary hourly rates actually charged to Lender or Servicer for
the work done, and (iii) no Relevant Party shall be liable under any
circumstances for additional attorneys’ fees or expenses, howsoever described or
referenced, under O.C.G.A. § 13-1-11.

 

132

--------------------------------------------------------------------------------


 

9.27.4              North Carolina.  The following North Carolina provisions are
not intended to, and do not, limit the express choice of New York law set forth
in Section 9.3 of this Agreement and as set forth in the other Loan Documents,
and are set forth herein, if and to the extent that, notwithstanding the choice
of law provisions contained in this Agreement and the other Loan Documents,
North Carolina law is held to govern any Mortgage encumbering a Property located
in North Carolina or any other Loan Document:

 

(a)                                 Notwithstanding anything contained in this
Agreement or any other Loan Document, in any instance where Borrower or any
other Relevant Party is required to reimburse Lender for any legal fees or
expenses incurred by Lender or Servicer, (i) “reasonable attorneys’ fees,”
“reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under NCGS § 6.21.2
, (ii) if, under any circumstances a Relevant Party is required to pay any or
all of Lender’s or Servicer’s attorneys’ fees and expenses, howsoever described
or referenced, such Relevant Party shall be responsible only for reasonable
legal fees and out of pocket expenses actually incurred by Lender or Servicer at
customary hourly rates actually charged to Lender or Servicer for the work done,
and (iii) no Relevant Party shall be liable under any circumstances for
additional attorneys’ fees or expenses, howsoever described or referenced, under
NCGS § 6.21.2.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

AMH 2015-1 BORROWER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/Diana Laing

 

Name:

Diana Laing

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GOLDMAN SACHS MORTGAGE COMPANY,

 

a New York limited partnership

 

 

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

 

a New York corporation,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Michelle Gill

 

Name:

Michelle Gill

 

Title:

Vice President

 

--------------------------------------------------------------------------------